Case 2:17-cv-11910-MAG-DRG ECF No. 467 filed 10/26/18   PageID.12667   Page 1 of 19



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

  USAMA J. HAMAMA, et al.,
  Petitioners and Plaintiffs,            Case No. 17-cv-11910

  v.                                     Hon. Mark A. Goldsmith
                                         Mag. David R. Grand
  REBECCA ADDUCCI, et al.,
  Respondents and Defendants.            Class Action


        PETITIONERS’ REPLY BRIEF ON RENEWED MOTION FOR
            PRELIMINARY INJUNCTION UNDER ZADVYDAS
Case 2:17-cv-11910-MAG-DRG ECF No. 467 filed 10/26/18         PageID.12668    Page 2 of 19



  I.       Introduction
           We have been down this road before. When the Zadvydas motion was first

  filed, Respondents claimed that “but for the stay”, ECF 158, PgID 4103-04, ICE

  would remove Petitioners. Yet almost a year later, Iraq has issued travel documents

  for only a handful of involuntary returnees.1 Undeterred, Respondents again claim

  that “ICE expects to receive TDs for all individuals that ICE has requested to be re-

  moved.” Schultz Decl. ¶ 52, ECF 410-4, Ex. A. Tellingly, there is no timeframe.

           The past year has shown three things. First, the government is a poor

  predictor. Second, while no one knows for sure what Iraq will do, so far Iraq has

  slow-walked, only occasionally doling out a few documents in response to intense

  pressure. Third, incarceration based on guesses about Iraqi policy imposes tremen-

  dous human costs. See Ex. 3, Brané Decl. It remains just as uncertain if or when

  most detainees can be repatriated as when they first sought Zadvydas relief. The

  only difference is that they have spent almost another year behind bars.

           The government does not dispute that the length of time Petitioners have

  been incarcerated means that what counts as the “reasonably foreseeable future” is
       1
       Respondents’ predictions failed not just for the class, but also for individuals.
  For example, class member Jomaa Al Essa was denied relief on his habeas petition
  after the government filed a declaration from James Maddox stating that although
  ICE had not yet gotten travel documents, ICE “believe[s] that Iraq will issue a trav-
  el document for Mr. Al Essa.” Ex. 4, Maddox Decl.; Al-Essa v. Sessions, Case No.
  17-cv-12490 (D. Mass. June 22, 2018). Mr. Al Essa was released approximately 90
  days after this Court lifted the stay of removal, presumably because Iraq refused
  his return. Ex. 1, Chron. ¶ 55.g.


                                            1
Case 2:17-cv-11910-MAG-DRG ECF No. 467 filed 10/26/18         PageID.12669    Page 3 of 19



  now very short. Zadvydas v. Davis, 533 U.S. 678, 701 (2001). Nor does the gov-

  ernment argue that there is a significant likelihood of removal for those fighting

  their immigration cases, nearly two-thirds of the Zadvydas subclass2; instead the

  government—recognizing that for them removal could be years away—argues that

  Zadvydas should not apply. Only for those who have agreed to removal or have

  exhausted appeals do Respondents even argue the reasonable foreseeability of

  removal. Both Respondents’ factual argument (that Iraq is now likely to speedily

  accept forced repatriations of those who are removable) and Respondents’ legal

  argument (that those pursuing immigration relief can be indefinitely detained) fail.

  II.       Respondents Have Failed to Rebut Petitioners’ Showing That Removal
            is Not Significantly Likely in the Reasonably Foreseeable Future.
            Iraq’s 18-month on-again-off-again approach is comprehensively described

  in Petitioners’ opening brief, with dozens of exhibits and a detailed chronology,

  now updated by Exhibit 1. The facts themselves are largely undisputed: Iraq has a

  long-standing policy against forced repatriations; there is no written repatriation

  agreement3; Iraq’s position on repatriations is continually shifting; accomplishing


        2
       There are at least 54 subclass members with active merits cases, and 9 with
  pending or not-yet-filed motions to reopen. Ex. 2, Schlanger Decl. ¶18, tbl. B.
     3
       ICE characterizes the March 2017 cable summarizing a meeting with Iraq as
  an “agreement,” but Iraq’s subsequent actions made clear that it would not
  repatriate all its nationals with final U.S. removal orders. In June 2017, Iraq issued
  a blanket denial of dozens of requests for travel documents, on the basis that the
  individuals were not agreeing to their own repatriation. ECF 376, ¶20(h). And in
  June 2017, it declined to permit a charter flight to effectuate such removals. Id.


                                            2
Case 2:17-cv-11910-MAG-DRG ECF No. 467 filed 10/26/18       PageID.12670   Page 4 of 19



  repatriations is an arduous, time-consuming, and uncertain process; Iraq has de-

  clined to grant the hundreds of travel documents requested through the summer of

  2017; has denied documents for involuntary repatriations through the winter and

  spring of 2018; and in the time since—after intense diplomatic pressure—has

  issued documents for only 15 involuntary repatriates4. Moreover, even detainees

  with travel documents have sat in detention for months without being removed.5

        The facts continue to evolve, but Iraq’s stance towards repatriations remains

  as murky as ever. ICE has produced no persuasive evidence that Iraq will agree to

  any future involuntary repatriations, much less large-scale involuntary repatria-

  tions.6 Moreover, as of September, Iraq is not granting any travel documents until


  ¶20(u). Over subsequent months, Iraq continued to decline to allow the repatriation
  of non-volunteers. Id. ¶¶22-23, 27-35.
      4
        ECF 376-2, ¶¶ 19-24, 25-37, 43; Ex. 1, Chron. ¶ 56.
      5
        Ex. 1, Chron. ¶ 60.
      6
        Deputy Assistant Director Schultz states, “It was communicated to me on July
  2, 2018 by the Iraqi Ambassador, the Deputy Chief of Mission, and the First
  Secretary that the Iraqi Government expects to issue TDs for all individuals it
  determines to be Iraqi nationals, regardless of whether they state they wish to
  return to Iraq voluntarily.” Schultz Dec. ¶45, ECF 410-4, Ex, A. Unit Chief
  Bernacke uses nearly identical language. Bernacke Dec. ¶17, ECF 410-4, Ex. B.
  But this hearsay statement omits who so “communicated” and what that person
  said. There is no timeframe for the cited “expect[ation],” and no reason to believe
  it will prove truer than ICE’s similar “expectations” a year ago, when—the record
  makes crystal clear—Iraq was unwilling to allow involuntary repatriations. ECF
  376-2, ¶¶ 27-37. And Schultz and Bernacke’s declarations are contradicted by their
  prior, far more specific, testimony to the contrary. Id., at ¶50-51. Affidavits
  contradicting earlier deposition testimony can themselves merit sanctions. Cf.
  Trustees of Plumbers & Steamfitters Local Union No. 43 Health & Welfare Fund
  v. Crawford, 573 F.Supp.2d 1023, 1039 (E.D. Tenn. 2008); Rogers v. AC Humko


                                          3
Case 2:17-cv-11910-MAG-DRG ECF No. 467 filed 10/26/18        PageID.12671    Page 5 of 19



  presented with a travel itinerary—which offers no guarantee of actual removal.7

  This change appears to reflect the significant obstacles to removal even after travel

  documents issue. Ex. 1, Chron. ¶¶ 59-63. Since mid-August, more detainees have

  seen scheduled repatriations cancelled than completed. Id. at ¶61. In sum, Peti-

  tioners have been held long past the presumptive six months. No one knows long it

  will be till they are removed, assuming they can be removed at all.

        The central disagreement between the parties is not about what Iraq has done

  to date, but rather about what Iraq will do in the future, and whether prolonged

  detention is lawful in the face of great uncertainty. Petitioners believe Iraq will

  continue slow-walking its response to U.S. demands for speedier and more certain

  repatriations. Respondents hope that despite enormous obstacles to removal and

  Iraq’s on-again-off-again approach, they will eventually be able to thread the

  removal needle. Respondents cannot dispute that Zadvydas’s presumptive six-

  month limitation will soon have passed thrice over, and they offer no prediction—

  much less a concrete timeframe—for when repatriation might occur. Their

  predictions also lack any specificity about whom Iraq will accept. Under Rosales-

  Garcia v. Holland, 322 F.3d 386 (6th Cir. 2003), the government must present

  actual evidence that repatriation will occur soon for specific individuals, not just

  Corp., 56 F.Supp.2d 972, 978-81 (W.D. Tenn. 1999).
          7
            Under the new process, Iraq “pre-approves” detainees for removal, but
  does not issue a travel document until after ICE manages to schedule a detainee’s
  flight. Ex. 1, Chron. ¶57; Ex. 7, ICE’s Suppl. Interrog. Resp. ¶11.


                                           4
Case 2:17-cv-11910-MAG-DRG ECF No. 467 filed 10/26/18            PageID.12672   Page 6 of 19



  speculation about the outcome of ongoing negotiations.8 In the absence of a firm

  repatriation agreement, vague claims that Iraq will someday accept all Iraqi

  nationals are insufficient to justify further incarceration.

  III.   Petitioners Have Structured the Relief to Allow For Detention if
         Respondents’ Predictions About the Future Should Come True.
         No one—not Petitioners, not Respondents, and not this Court—can know

  whether Iraq will eventually accept all of the detainees who ultimately lose their

  immigration cases. The government asks the Court to ignore that uncertainty,

  depriving over a hundred people of their liberty based on the government’s hope

  that Iraq will succumb to U.S. demands. Petitioners’ proposed relief, by contrast, is

  designed to account for the existing uncertainty and for the fact that Iraq is unlikely

  simply to jettison its long-held and principled opposition to involuntary repatria-

  tions but may—under pressure from the most powerful government on earth—

  occasionally dole out a travel document here or there to avoid sanctions.

         The proposed relief thus allows detention if travel documents issue, and

  release under supervision where they do not. If Respondents’ predictions come

  true, they get what they want: detention. But if Respondents’ crystal ball is once

  again wrong, Petitioners will get what the law demands: release. The Court need
     8
       Respondents seek to distinguish Rosales-Garcia because there the government
  did not contend petitioners’ removal was reasonably foreseeable. But what matters
  is not the government’s concession, but rather the Sixth Circuit’s finding—that
  removal was not reasonably foreseeable because, despite continuing negotiations,
  petitioners were not “currently on a list of persons to be returned.” Id. at 415.


                                              5
Case 2:17-cv-11910-MAG-DRG ECF No. 467 filed 10/26/18          PageID.12673      Page 7 of 19



  not decide which scenario is more likely. Detention or release depends on what

  Iraq actually does, rather than what anyone predicts Iraq will do.

         One modification to the prior request is, however, necessary. Respondents

  are now seeking travel documents for detainees who are still pursuing their immi-

  gration cases. ECF 410-4, Ex. A, Schultz Decl., ¶¶50-51; Ex. 2, Schlanger Decl.,

  tbl. B. Pre-order detainees should not languish in detention just because a travel

  document has issued, especially since that document expires after six months but

  the immigration cases take much longer.9 ECF 138, PgID 36-38. To address this

  issue, Petitioners propose slightly edited relief (new language in italics):

         Order that members of the Zadvydas subclass who have been detained
         longer than six months be released under orders of supervision within 14
         days unless Respondents by that date provide the Court individualized
         evidence that:
         a. ICE has both a final order and valid travel documents for the detainee; or
         b. There is another strong special justification for the individual’s detention
            other than effectuating removal.

  In addition, because recent evidence makes clear that Respondents are having diffi-

  culty repatriating detainees even after travel documents issue, any such detainee

  for whom the stay has lifted should be released if not removed within 30 days.

  IV.    Respondents’ Arguments for Unlimited, Indefinite Detention Fail.
         The government appears to concede that for the majority of the detainees


     9
       Five detainees for whom ICE obtained travel documents have reopened their
  cases and no longer have final orders. Ex. 2, Schlanger Decl. tbl. B, row 9. They
  cannot be removed until their immigration proceedings conclude.


                                             6
Case 2:17-cv-11910-MAG-DRG ECF No. 467 filed 10/26/18        PageID.12674    Page 8 of 19



  who are still fighting their cases, removal is not likely anytime soon; for them, the

  government’s sole argument is a legal one—that Zadvydas should not apply at all.

  Respondents make two arguments: 1) there are no limits on detention for class

  members who have reopened their cases; and 2) there are no limits on detention for

  class members who remain covered by the stay of removal. Both arguments fail.

        A. There Are Statutory and Constitutional Limits on Pre-Order Detention.

        Detainees who succeed in reopening their cases are less likely to be removed

  than those with final orders: they have proven that changed country conditions

  warrant reconsideration of their deportation orders, and cannot be removed unless

  they lose their reopened cases. Respondents, however, argue that although these

  detainees were covered by Zadavydas before they won reopening, their very

  success in immigration court means they can now be held indefinitely.

        This Court has already found that Zadvydas applies to pre-order detainees:

        The Government’s argument that there is not commonality because the
        Zadvydas framework only applies to §1231 detainees ignores that courts have
        extended Zadvydas to §1225(b), §1226(a), and §1226(c) detainees.
  ECF 191, PgID 5351-52 (citations omitted). Moreover, as explained in Petitioners’

  opening brief, there are statutory limits to pre-order detention under §1226(a),

  which this Court has found to be the applicable detention authority for the vast

  majority of pre-order detainees. ECF 191, PgID 5341. Because §1226(a) contains

  the same permissive language that Zadvydas found ambiguous in §1231, Section



                                           7
Case 2:17-cv-11910-MAG-DRG ECF No. 467 filed 10/26/18         PageID.12675   Page 9 of 19



  1226(a) must likewise be interpreted to require release if removal is not

  significantly likely in the reasonably foreseeable future. ECF 376, PgID 8546-47.

          Respondents, in arguing that Jennings v. Rodriguez, 138 S.Ct. 830 (2018),

  forecloses such an interpretation, make claims about §1226 as a whole, without

  acknowledging the linguistic difference between §1226(a) and §1226(c) and with-

  out disclosing that their Jennings quotations relate almost entirely to §1226(c).10

  True, Jennings read §1226(c) to mandate detention. But Petitioners are held under

  §1226(a), not §1226(c). Respondents’ one Jennings reference to §1226(a)—which

  states that §1226(a) does not hint that detention length is relevant to the frequency

  of bond hearings—relates to the lower court’s decision to impose repeated bond

  hearings. 138 S.Ct. at 848. Jennings simply did not discuss whether §1226(a) can

  be read to incorporate an implicit limit based on foreseeability of removal. What

  Jennings did do, however, is reemphasize that “the key statutory provision in Zad-

  vydas said that the aliens in question ‘may,’ not ‘shall,’ be detained.” Id. at 850.

  Because §1226(a) uses the word “may,” it must likewise be interpreted as author-

  izing detention only so long as removal is significantly likely.

     10
         For example, Respondents—omitting key parts of the quotation—
  misleadingly suggest that Jennings reads all of §1226 as requiring mandatory
  detention, when of course detention under §1226(a) is discretionary. The actual
  sentence reads: “And together with §1226(a), §1226(c) makes clear that detention
  of aliens within its scope must continue ‘pending a decision on whether the alien is
  to be removed from the United States.’ §1226(a).” Jennings, 138 S.Ct. at 846. The
  Supreme Court was describing §1226(c), not §1226(a), as mandatory.


                                            8
Case 2:17-cv-11910-MAG-DRG ECF No. 467 filed 10/26/18          PageID.12676    Page 10 of 19



         Even if, however, one interprets §1226(a)’s permissive language as mand-

   ating detention regardless of the likelihood of removal, that still leaves the constit-

   utional problem, a problem that Respondents studiously avoid. As the Third Circuit

   recently held, “[w]e see no substantial distinction between the liberty interests of

   aliens detained under §1226(a) and §1231(a)(6).” Guerrero-Sanchez v. Warden

   York County Prison, -- F.3d --, 2018 WL 4608970 at *11 (3d Cir. 2018) (Ex. 6).

   See also Diouf v. Napolitano, 634 F.3d 1081, 1087 (9th Cir. 2011) (“Regardless of

   the stage of the proceedings, the same important interest is at stake—freedom from

   prolonged detention.”). Or, as this Court said: “the length of the detention—not the

   stage of the proceeding—drives the constitutional concern.” ECF 191, PgID 5341

   (citation omitted). Immigration detention, whether pre- or post-order, is only

   reasonably related to its purpose—removal—if removal is in fact likely fairly soon.

         B. Statutory and Constitutional Limits on Detention Do Not Disappear
            Simply Because Petitioners Are Fighting Their Removal.

         Respondents argue that the Zadvydas clock does not start if there is a legal

   impediment to removal: Petitioners can be incarcerated for however many more

   months or years it takes until ICE can freely remove them. Respondents’ argument

   is much broader than this Court’s stay of removal. Some class members with final

   orders have sought stays from the BIA and Courts of Appeals, and many more

   would likely do so should the Sixth Circuit lift this Court’s stay. Class members

   who reopen their cases no longer have an executable final order. According to


                                             9
Case 2:17-cv-11910-MAG-DRG ECF No. 467 filed 10/26/18           PageID.12677      Page 11 of 19



   Respondents, when immigrants succeed in staying removal to fight their cases, the

   price of that success is incarceration for however long it takes until they exhaust all

   their options for immigration relief.

         The Sixth Circuit rejected that idea in Ly v. Hansen, 351 F.3d 263 (6th Cir.

   2003). The Court focused on the reasonableness of detention in relation to the pur-

   pose of civil immigration detention, namely facilitating removal, and held that

   detention is permissible only “for a time reasonably required to complete removal

   proceedings in a timely manner.” Id. at 268. Moreover, a person

         cannot be [indefinitely] detained merely because he seeks to explore
         avenues of relief that the law makes available to him. Further, although an
         alien may be responsible for seeking relief, he is not responsible for the
         amount of time that such determinations may take. The mere fact that an
         alien has sought relief from deportation does not authorize the INS to drag
         its heels indefinitely in making a decision. The entire process, not merely
         the original deportation hearing, is subject to the constitutional
         requirement of reasonability.

   Id. at 272. As this Court found here, securing the stay of removal was a “bona fide

   effort[] to utilize the tools the law affords.” ECF 191, PgID 5334 n.7.

         D’Alessandro v. Mukasey, 628 F.Supp.2d 368, 386, 404 (W.D.N.Y. 2009),

   relying on Ly, rejects exactly this argument:

         Respondents cite no convincing authority that an application for a stay “acts as
         a temporary waiver of constitutional due process protections so as to permit the
         Government to forego the statutory and regulatory procedures for justifying
         continued detention” . . . . [or] that an alien seeking to avail himself of legal
         remedies, which he is entitled to pursue, has locked the keys to his own cell.
   Similarly, Oyedeji v. Ashcroft, 332 F.Supp.2d 747, 753-54 (M.D. Pa. 2004), held


                                             10
Case 2:17-cv-11910-MAG-DRG ECF No. 467 filed 10/26/18         PageID.12678     Page 12 of 19



   that the existence of a stay “does not undermine the bedrock principle that there

   must be a ‘special justification’ outweighing the alien’s constitutionally-protected

   interest in liberty” to justify prolonged detention. See Guerrero-Sanchez, 2018 WL

   4608970 at *9 (detaining immigrant who “pursu[ed] his bona fide withholding-

   only claim ‘would effectively punish him for pursuing applicable legal

   remedies’”); Abudulle v. Gonzales, 422 F.Supp.2d 774, 779 (W.D. Tex. 2006).

           Oddly, the government relies on Diouf v. Mukasey, 542 F.3d 1222 (9th Cir.

   2008), which held that pursuing legal relief and obtaining a stay of removal do not

   toll the removal period.11 Section 1231(a)(1)(C)’s language suspending the remov-

   al period for “acts to prevent the alien’s removal” applies “only to intentionally ob-

   structionist, bad faith tactics that are designed to frustrate the government’s att-

   empts to effectuate a removal order, not to an alien’s good faith attempt to make

   use of legally available judicial review and remedies.” Id. at 1232. See Prieto-

   Romero v. Clark, 534 F.3d 1053, 1061 n.7 (9th Cir. 2011) (because §1231(a)(1)(C)

   language is mirrored in a penalty provision, adopting government’s interpretation
      11
         The other cases cited by Respondents likewise support Petitioners or are un-
   persuasive, particularly compared to the reasoning in D’Alessandro and Oyedeji,
   both of which apply Ly to find that stays of removal do not stop the Zadvydas
   clock. Hechavarria v. Sessions, 891 F.3d 49, 56 n.6 (2d Cir. 2018), expresses great
   skepticism, based on Ly, that a stay would preclude Zadvydas relief. The language
   in Akinwale v. Ashcroft, 287 F.3d 1050, 1052 n.4 (11th Cir. 2002) is dicta, and the
   situation there—where a habeas was filed before six months elapsed—is unlike
   that here where ICE had years during which no stay was in effect but it was unable
   to effectuate removal. And Abimbola v. Ridge, 181 F. App’x 97 (2d Cir. 2006)—an
   unpublished opinion on a pro se appeal—is unpersuasive.


                                            11
Case 2:17-cv-11910-MAG-DRG ECF No. 467 filed 10/26/18         PageID.12679     Page 13 of 19



   would condition judicial review on payment of a $500/day penalty); Martinez v.

   Gonzales, 504 F.Supp.2d 887, 898 (C.D. Cal. 2007) (nothing in §1231(a)(1)(C)

   “suggests that an alien’s exercise of his right to seek judicial review of an order of

   removal qualifies as ‘conspiring or acting to prevent’ his removal”).

           Respondents also argue—based on this Court’s prior decision that removal

   can be reasonably foreseeable “where the only impediment to removal is the liti-

   gation process, which has a definite endpoint,” ECF 191, PgID 5334—that the

   Court has condoned unlimited detention. That ruling was made six months into

   Petitioners’ detention. Now, 16 months in, the calculus has changed: “for detention

   to remain reasonable, as the period of prior postremoval confinement grows, what

   counts as the ‘reasonably foreseeable future’ [has] to shrink.” Zadvydas, 533 U.S.

   at 701. The longer detention goes on, the more divorced it becomes from its

   ostensible civil purpose: facilitating removal. While Petitioners’ immigration cases

   do have a definite endpoint, Ly makes clear that when litigation takes too long,

   continued detention during the pendency of that litigation becomes unreasonable.

   Ly, 351 F.3d at 269 (“[T]he time of incarceration is limited by constitutional

   considerations, and must bear a reasonable relation to removal.”).12

      12
         This Court previously looked to Soberanes v. Comfort, 388 F.3d 1305 (10th
   Cir. 2004), and Casas-Castrillon v. Dep’t of Homeland Sec., 535 F.3d 942 (9th Cir.
   2008), both of which concerned detention while a petition for review of a final
   order was pending in the Court of Appeals, a circumstance with an “evidently
   impending termination point.” Soberanes, 388 F.3d. at 1311 (emphasis added). As


                                            12
Case 2:17-cv-11910-MAG-DRG ECF No. 467 filed 10/26/18         PageID.12680     Page 14 of 19



   V.    Petitioners Have Standing to Challenge Their Detention.
         Respondents’ argument—that Petitioners lack standing to challenge their de-

   tention because most (but not all) had bond hearings and therefore any injury is

   traceable to immigration judges not to Respondents—is meritless.13 Respondents

   are the jailers here, and have the keys. Immigration judges can order ICE to release

   the detainees—provided this Court’s bond order is not reversed. But ICE can act

   on its own, too. Respondents’ refusal to release detainees, though their removal is

   not reasonably foreseeable, is the cause of the injury. As this Court said: “A bond

   hearing provides an opportunity for release.” In contrast, “Zadvydas, after a finding

   that there is no significant likelihood of removal in the reasonably foreseeable


   the Tenth Circuit recognized, even at that late stage of a case, the time until compl-
   etion of proceedings affects the legality of detention. Id. (“[W]e can only presume
   that the Ninth Circuit’s decision on the petition for review will be forthcoming in
   due course; at this point we have no occasion to express any opinion on whether
   subsequent delay in that court might warrant remedial action under Zadvydas.”).
   Most detainees here are at much earlier stages of very protracted proceedings,
   which require first a motion to reopen, with potential appeals to the BIA and
   Courts of Appeals, and then adjudication of the merits, again with potential
   appeals. The end point is not “impending,” but rather may be years away. The
   Sixth Circuit has made clear that detainees are not responsible for the slow pace of
   immigration proceedings; if those proceedings are not concluded in a reasonable
   time, release is required. Ly, 351 F.3d at 2670-72.
       13
          Respondents argue that bond hearings eliminate the need for Zadvydas relief,
   but that is not true, as is evident from the fact that class members remain detained.
   Even for those class members who were released on bond, their situation remains
   precarious as Respondents are simultaneously seeking reversal of this Court’s bond
   order. They too are covered by Petitioners’ motion; under Rosales-Garcia, 322
   F.3d at 396, a released detainee facing redetention can bring a Zadvydas claim
   because he is “threatened with an actual injury traceable to [ICE].”


                                            13
Case 2:17-cv-11910-MAG-DRG ECF No. 467 filed 10/26/18          PageID.12681       Page 15 of 19



   future, requires that release be granted in order to prevent further unlawful

   confinement.” ECF 345, PgID 7885 (emphasis added). Thus, bond hearings do not

   affect the Zadvydas analysis. If prolonged detention is not reasonably related to its

   purpose—ensuring availability for removal in the reasonably foreseeable future—

   then it is simply not authorized.

           Finally, Respondents argue that “to the extent that Petitioners take issue with

   the IJ’s determination in their bond hearings, they should be required to exhaust

   such a claim” through administrative appeals. ECF 410-1, PgID 9656. Petitioners

   are not asking this Court to review bond decisions, but rather to decide whether

   Respondents must release them under Zadvydas, a question that the immigration

   judges did not even consider, that Petitioners accordingly cannot appeal admini-

   stratively,14 and that, to the extent it involves constitutional considerations, the BIA

   may have no jurisdiction to decide.15 Sterkaj v. Gonzales, 439 F.3d 273, 279 (6th

   Cir. 2006). The idea that Petitioners should have exhausted on issue A (bond)

   before they sought habeas relief on issue B (Zadvydas), even though the legal iss-

   ues are different and there is no review available for issue B, is nonsense.
      14
         There is no mechanism for Petitioners to seek review of ICE’s decision that
   they are not eligible for release under Zadvydas. While post-order detainees are
   entitled to post order custody reviews—which only some received and which
   “were not undertaken in good faith,” ECF 191, PgID 5345, n.12—there is no
   mechanism to appeal POCR decisions. Pre-order detainees do not receive POCRs.
      15
         See McCarthy, 503 U.S. at 147-48; Soberanes, 388 F.3d at 1310; Baidas v.
   Jennings, 123 F.Supp.2d 1052, 1057 (E.D. Mich. 1999); Kelly v. Farquharson, 256
   F.Supp.2d 93, 99-100 (D. Mass. 2003).


                                             14
Case 2:17-cv-11910-MAG-DRG ECF No. 467 filed 10/26/18         PageID.12682     Page 16 of 19



         Even if administrative remedies existed that Petitioners could exhaust,

   because there is not statutory exhaustion requirement, exhaustion is merely

   prudential. Courts must therefore “balance the interest of the individual in retaining

   prompt access to a federal judicial forum against countervailing institutional

   interests favoring exhaustion.” McCarthy v. Madigan, 503 U.S. 140, 146 (1992).

   Whether to require exhaustion “is a matter of sound judicial discretion.” Bangura

   v. Hansen, 434 F.3d 487, 494 (6th Cir. 2006). Phan v. Reno is directly on point:

         It is true that the general policies underlying the exhaustion doctrine—to
         avoid premature interruption of the administrative process and to allow
         executive agencies to exercise their discretionary authority—would
         counsel in favor of an exhaustion requirement were the Court being
         asked to review discretionary determinations by the INS or other
         administrative findings of fact. But this is not what petitioners ask us to
         do. Rather, they ask us to decide whether their continued detention is
         lawful under applicable statutes and the Fifth Amendment. No
         administrative proceeding exists to consider these issues. Under the
         circumstances, no exhaustion requirement should be imposed.

   56 F.Supp.2d 1149, 1153 (W.D. Wash. 1999) (en banc) (citations omitted).

                                     CONCLUSION

         Because Petitioners have provided good reason to believe their removal is

   not significantly likely in the reasonably foreseeable future, and Respondents have

   failed to rebut that showing, Petitioners ask that the Court grant the requested

   relief, as modified above.




                                            15
Case 2:17-cv-11910-MAG-DRG ECF No. 467 filed 10/26/18   PageID.12683   Page 17 of 19



   Respectfully submitted,

   Michael J. Steinberg (P43085)         Judy Rabinovitz (NY Bar JR-1214)
   Bonsitu A. Kitaba (P78822)            Lee Gelernt (NY Bar NY-8511)
   Miriam J. Aukerman (P63165)           ACLU FOUNDATION
   ACLU FUND OF MICHIGAN                   IMMIGRANTS’ RIGHTS PROJECT
   2966 Woodward Avenue                  125 Broad Street, 18th Floor
   Detroit, Michigan 48201               New York, NY 10004
   (313) 578-6814                        (212) 549-2618
   msteinberg@aclumich.org               jrabinovitz@aclu.org

   /s/Kimberly L. Scott                  Margo Schlanger (P82345)
   Kimberly L. Scott (P69706)            Cooperating Attorney, ACLU Fund
   Wendolyn W. Richards (P67776)          of Michigan
   Cooperating Attorneys, ACLU Fund      625 South State Street
     of Michigan                         Ann Arbor, Michigan 48109
   MILLER, CANFIELD, PADDOCK             734-615-2618
    & STONE, PLC                         margo.schlanger@gmail.com
   101 N. Main St., 7th Floor
   Ann Arbor, MI 48104                   Susan E. Reed (P66950)
   (734) 668-7696                        MICHIGAN IMMIGRANT RIGHTS
   scott@millercanfield.com               CENTER
                                         3030 S. 9th St. Suite 1B
   Nora Youkhana (P80067)                Kalamazoo, MI 49009
   Nadine Yousif (P80421)                (269) 492-7196, Ext. 535
   Cooperating Attorneys, ACLU Fund      Susanree@michiganimmigrant.org
    of Michigan
   CODE LEGAL AID INC.                   Lara Finkbeiner (NY Bar 5197165)
    27321 Hampden St.                    Mark Doss (NY Bar 5277462)
   Madison Heights, MI 48071             INTERNATIONAL REFUGEE
   (248) 894-6197                          ASSISTANCE PROJECT
   norayoukhana@gmail.com                Urban Justice Center
                                         40 Rector St., 9th Floor
   María Martínez Sánchez (NM            New York, NY 10006
   Bar126375)                            (646) 602-5600
   ACLU OF NEW MEXICO                    lfinkbeiner@refugeerights.org
   1410 Coal Ave. SW
   Albuquerque, NM 87102
   msanchez@aclu-nm.org



                                       16
Case 2:17-cv-11910-MAG-DRG ECF No. 467 filed 10/26/18      PageID.12684   Page 18 of 19



   David B. Johnson (Ill. 6186478)
   Cooperating Attonry, ACLU Fund of MI
   573 Hawksnest Drive
   South Haven, MI 49090
   (616) 302-5226
   Notworking2012@gmail.com


                       Attorneys for All Petitioners and Plaintiffs

   William W. Swor (P21215)
   WILLIAM W. SWOR
   & ASSOCIATES
   1120 Ford Building
   615 Griswold Street
   Detroit, MI 48226
   wwswor@sworlaw.com

   Attorney for Petitioner/Plaintiff Usama Hamama

   Dated: October 26, 2018




                                         17
Case 2:17-cv-11910-MAG-DRG ECF No. 467 filed 10/26/18         PageID.12685    Page 19 of 19



                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 26, 2018, I electronically filed the foregoing

   papers with the Clerk of the Court using the ECF system which will send

   notification of such filing to all ECF filers of record.



                                     By: /s/Kimberly L. Scott
                                     Kimberly L. Scott (P69706)
                                     Cooperating Attorneys, ACLU Fund of Michigan
                                     MILLER, CANFIELD, PADDOCK
                                      & STONE, PLC
                                     101 N. Main St., 7th Floor
                                     Ann Arbor, MI 48104
                                     (734) 668-7696
                                     scott@millercanfield.com
Case 2:17-cv-11910-MAG-DRG ECF No. 467-1 filed 10/26/18   PageID.12686       Page 1 of 2



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

   USAMA J. HAMAMA, et al.,
   Petitioners and Plaintiffs,            Case No. 17-cv-11910

   v.                                     Hon. Mark A. Goldsmith
                                          Mag. David R. Grand
   REBECCA ADDUCCI, et al.,
   Respondents and Defendants.            Class Action

                           INDEX OF EXHIBITS
                TO PETITIONER/PLAINTIFF' REPLY BRIEF ON
                  RENEWED MOTION FOR PRELIMINARY
                      INJUNCTION UNDER ZADVYDAS

    Exhibit 1     Updated Chronology


    Exhibit 2     Declaration of Margo Schlanger, dated October 12, 2018


    Exhibit 3     Declaration of Michelle Brané, dated November 2, 2017

    Exhibit 4     Declaration of James Maddox, dated June 22, 2018
                  Al Essa v. Sessions, 1:17-cv-12490 (D. Mass) (ECF 36-2)

    Exhibit 5     Email from C. Alsterberg, dated September 19, 2018
                  PII Redacted Pursuant to Fed. R. Civ. P. 5.2 and ECF 338

    Exhibit 6     Guerrero-Sanchez v. Warden York County Prison, -- F.3d --,
                  2018 WL 4608970 at *11 (3d Cir. 2018)

    Exhibit 7     Respondent ICE's Supplemental Responses to Interrogatory,
                  dated October 5, 2018


    Exhibit 8     Respondent ICE's Supplemental Responses to Interrogatory
                  No. 6, dated October 5, 2018
                  PII Redacted Pursuant to Fed. R. Civ. P. 5.2 and ECF 338
Case 2:17-cv-11910-MAG-DRG ECF No. 467-1 filed 10/26/18   PageID.12687   Page 2 of 2



   Exhibit 9      Intentionally left blank

   Exhibit 10     Respondent DHS's Supplemental Responses to Interrogatory,
                  dated October 5, 2018




                                             2
Case 2:17-cv-11910-MAG-DRG ECF No. 467-2 filed 10/26/18   PageID.12688   Page 1 of 5




              EXHIBIT 1
Case 2:17-cv-11910-MAG-DRG ECF No. 467-2 filed 10/26/18       PageID.12689   Page 2 of 5



                            CHRONOLOGY SUPPLEMENT
   This document supplements/updates the Chronology attached to Petitioners’
   Renewed Motion for a Preliminary Injunction under Zadvydas, ECF 376-2, in light
   of new and newly-revealed facts. In order to preserve consistency in citation, it
   begins with ¶ 54, where the original chronology left off.

   JOMAA AL ESSA

      54. On May 23, 2018, the government of Iraq conducted numerous consular
         interviews of detainees at the Stewart Detention Center, in Lumpkin,
         Georgia. See Chron. ¶¶ 38-40, ECF 376-2, PgID 8598-99. As previously
         described, Iraq fairly quickly issued travel documents for those detainees
         who signed a form acquiescing to their own removal, and then over a month
         later, issued travel documents for six individuals who declined to so
         acquiesce. See Chron. ¶¶ 41-43, ECF 376-2, PgID 8599-600. There were
         several additional individuals for whom Iraq declined to issue travel
         documents based on Iraq’s doubts about their nationality. Among these was
         Jomaa Al Essa.

      55. For Mr. Al Essa, the events unfolded as follows:

         a. May 23, 2018: After Iraqi officials interviewed Mr. Al Essa, they
                          “request[] additional identity and or family documents” in
                          support of ICE’s claim that he is an Iraqi national.
                          Detention and Deportation Officer (DDO) James Maddox
                          emails responsive information “[s]hortly thereafter.” Ex.
                          4, Maddox Decl. ¶ 6.

         b. June 8, 2018:   The Iraqi government declines to issue travel documents
                            for several class members, continuing to review those
                            travel document requests. Among this group is Mr. Al
                            Essa. Id. at ¶ 7.

         c. June 14, 2018: This Court lifts the stay of removal as to Mr. Al Essa, by
                           stipulation. ECF 309.

         d. June 15 and June 22, 2018:

                            Iraq Embassy continues to have concerns about Mr. Al
                            Essa’s nationality, telling ICE that “he was Bidoon.” ICE

                                           1
Case 2:17-cv-11910-MAG-DRG ECF No. 467-2 filed 10/26/18      PageID.12690    Page 3 of 5



                          provides Iraq with additional information about Mr. Al
                          Essa, from his father’s A-file, and also provides contact
                          information for his father. Ex. 8, Respondent ICE's
                          Supplemental Responses to Interrogatory No. 6, dated
                          October 5, 2018; Ex. 4, Maddox Decl. ¶ 9.

        e. June 26, 2018: ICE opposes Mr. Al Essa’s habeas petition in the U.S.
                          District Court for the District of Massachusetts with a
                          sworn declaration by Mr. Maddox that, “[b]ased upon this
                          officer's experience and expertise, information obtained
                          from other individuals employed by ICE, and information
                          obtained from DHS records, I believe that Iraq will issue a
                          travel document for Mr. Al Essa.” Ex. 4, Maddox Decl. ¶
                          10.

        f. July 13, 2018: As previously described (ECF 376-2, PgID 8600, Chron.
                          ¶ 43) Iraq issues travel documents for several individuals
                          who had declined to sign the Iraqi “volunteer” form. Iraq
                          does not, however, issue a travel document for Mr. Al
                          Essa. Ex. 2, Schlanger Decl. ¶ 13.

                          That same day, ICE wins an order dismissing Mr. Al
                          Essa’s individual habeas case. Although that order
                          apparently was not final (the docket shows a second
                          dismissal order dated September 7, 2018), the habeas
                          docket contains no filing by the government informing the
                          court that Iraq had approved other travel documents but
                          not the ones at issue.

        g. Sept. 19, 2018: In its biweekly disclosure, ICE notes that Mr. Al Essa has
                           been released from detention. See Ex. 5, Email dated
                           September 19, 2018 (noting that Mr. Al Essa is no longer
                           in detention and not listed as removed). The release
                           occurred approximately 90 days after this Court lifted the
                           stay of removal for Mr. Al Essa. Evidently, travel
                           documents were not forthcoming and on that basis he was
                           released from ICE custody. Ex. 2, Schlanger Decl. ¶¶ 14-
                           16; Ex. 7, Respondent ICE's Supplemental Responses to
                           Interrogatory No. 10, dated October 5, 2018.



                                          2
Case 2:17-cv-11910-MAG-DRG ECF No. 467-2 filed 10/26/18        PageID.12691     Page 4 of 5



   FACTUAL DEVELOPMENTS IN SEPTEMBER 2018

     56. In early September, 2018, Iraq issued travel documents for each of the 16
        class members whose consular interviews had been conducted on June 28
        and July 19. Id. at ¶ 8. This included 7 who, when asked by Iraqi officials,
        apparently acquiesced in their own removal and 9 who did not. See Id. at ¶
        9. Adding these to the travel documents issued previously, this means that as
        of today, October 12, 2018, Iraq has issued 63 travel documents for class
        members since the beginning of the case. (See ECF 376-2, PgID 5600, ¶ 44
        for the earlier tally.) Of these, 13 class members—15 Iraqis altogether—for
        whom travel documents have issued are known to have declined to
        acquiesce to their own removal. Ex. 2, Schlanger Decl. ¶ 9.

     57. ICE has disclosed that in September ICE and Iraq shifted the travel
        document process. As ICE has explained it, “Beginning with the September
        2018 interviews, the GOI will either pre-approve a travel document or refuse
        to issue a travel document. If the GOI determines an individual is approved
        for a travel document, it emails ICE to inform them of its preapproval. ICE
        will then secure a travel itinerary for the individual and provide it to the GOI
        before the GOI will issue a travel document.” Ex. 7, Respondent ICE's
        Supplemental Responses to Interrogatory at No. 1(a)(6), dated October 5,
        2018.

     58. On September 6, 2018, Iraqi consular officials conducted 23 additional
        interviews of Iraqi nationals at the York County Prison—20 of them class
        members. Per the new protocol, Iraq has not issued travel documents for any
        of those interviewees. ICE has, however, listed all but two of them as
        “approved” by Iraq on October 2, 2018. Ex. 8, Respondent ICE's
        Supplemental Responses to Interrogatory No. 6, dated October 5, 2018.
        Because no other relevant documents have been produced in discovery to
        date, precisely what this means is unclear.

   THE PRESENT: ICE’s DIFFICULTY REPATRIATING EVEN
   INDIVIDUALS WITH TRAVEL DOCUMENTS SEEMS TO BE GROWING

     59. At the end of August 2018, it was already clear that even for individuals
        who have agreed to removal and for whom Iraq has issued travel documents,
        ICE’s removal capabilities were limited. See ECF 376-2, PgID 5600, ¶ 44.
        Now, mid-October, this issue has grown much more severe, as detailed in
        this section.

                                            3
Case 2:17-cv-11910-MAG-DRG ECF No. 467-2 filed 10/26/18        PageID.12692     Page 5 of 5



     60. To update ¶ 44 of the original chronology, there have now been 39
        repatriatable class members (class members for whom the Court has lifted
        the stay of removal). As of today (October 12, 2018), there have been only
        19 class member removals, one of these in violation of the Court’s stay of
        removal. (See id. for details about this tally.) There are 16 class members for
        whom there is both no legal impediment to removal and who either have
        travel documents (14) or “pre-approval” for such documents (2). Ex. 2,
        Schlanger Dec., Table A. The amount of time they have been waiting in
        detention for removal varies—but for some, it has been over nine months
        since the stay of removal was lifted and over four months since travel
        documents were issued. See id.

     61. Since the Court in June ordered Respondents to share information on
        scheduled removal dates, ECF 316 and 389, it has become apparent that ICE
        faces significant hurdles to repatriation even after it obtains travel
        documents. Between mid-August (the date of the data underling the first
        Chronology) and early October (the date of the data underlying this update),
        ICE has repatriated just two class members. By contrast, there are currently
        four class members in detention whose flights were cancelled. Each
        member of this latter group has travel documents and no stay of removal.
        Nonetheless, they evidently could not be repatriated, and continue to be
        detained awaiting ICE’s next attempt. See Ex. 2, Schlanger Dec., Table A.

     62. ICE has itself recently emphasized how difficult scheduling is, explaining
        for example, that Iraqi deportees and escorting officers must transit through
        third countries to reach Iraq, and therefore need transit visas, which “are
        generally limited in time and duration, often only permitting a single entry
        during a very specific period of time.” Ex. 7, Respondent ICE's
        Supplemental Responses to Interrogatory, dated October 5, 2018. 1.h.

     63. It seems that ICE has not successfully set a travel itinerary for any of the
        September interviewees: the travel documents are denoted “approved” rather
        than “issued” in the information disclosed October 2, 2018. Ex. 8,
        Respondent ICE's Supplemental Responses to Interrogatory No. 6, dated
        October 5, 2018. In addition, under ECF 316 and 389, ICE is obligated to
        disclose to Petitioners both receipt of travel documents and travel itineraries.
        No such disclosures have been made with respect to any detainee who was
        interviewed later than June. Ex. 2, Schlanger Decl. ¶ 12.




                                            4
Case 2:17-cv-11910-MAG-DRG ECF No. 467-3 filed 10/26/18   PageID.12693   Page 1 of 8




              EXHIBIT 2
Case 2:17-cv-11910-MAG-DRG ECF No. 467-3 filed 10/26/18        PageID.12694    Page 2 of 8



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

  USAMA JAMIL HAMAMA, et al.,
      Petitioners/Plaintiffs,
                                              Case No. 2:17-cv-11910
                                              Hon. Mark A. Goldsmith
  v.
                                              Mag. David R. Grand
  REBECCA ADDUCCI, et al.,
                                              Class Action
      Respondents/Defendants.


                   SIXTH DECLARATION OF MARGO SCHLANGER

   I, Margo Schlanger, hereby make this declaration based upon my own personal

   knowledge; if called to testify, I could and would do so competently as follows:


   Qualifications and Sources of Information

       1. My qualifications and background are fully set out in my first declaration in
          this case, dated November 6, 2017, ECF 138-2, PgID 3402 ¶¶ 2-4. As it
          says, I am the Wade H. and Dores M. McCree Collegiate Professor of Law
          at the University of Michigan Law School, and counsel for all
          Petitioners/Plaintiffs. I have been designated class counsel, as well. ECF
          191, PgID 5360 ¶ 1(d); ECF 404, PgID 9567.

       2. This declaration is based primarily on: the Respondents’ court-ordered
          disclosures; the Respondents’ answers to Petitioners’ discovery requests
          (both interrogatories and requests for production); the Department of Justice
          Executive Office for Immigration Review (EOIR) 1-800 immigration case
          hotline; and the U.S. Immigration and Customs Enforcement (ICE) online
          detainee lookup system. All sources are referenced where used.

       3. Under this Court’s orders, Respondents disclose information on class
          member detention location and immigration case progress every two weeks.
          The most recent disclosure was made October 3, 2018 and was current as of
          September 27, 2018 (for the EOIR data) and September 29, 2018 (for the
          ICE data).
Case 2:17-cv-11910-MAG-DRG ECF No. 467-3 filed 10/26/18       PageID.12695    Page 3 of 8



     4. Except when otherwise noted, this declaration is based on information about
        the primary class, which includes all Iraqi nationals in the United States who
        had final orders of removal at any point between March 1, 2017 and June 24,
        2017 and who have been, or will be, detained for removal by U.S.
        Immigration and Customs Enforcement. ECF 191, PgID 5347-48; ECF 404,
        PgID 9569. When I refer more specifically to the Zadvydas subclass, I am
        using the definition certified by this Court: “All Primary Class Members,
        who are currently or will be detained in ICE custody, and who do not have
        an open individual habeas petition seeking release from detention.” ECF
        191, PgID 5348. Based on monitoring of PACER entries using the names of
        class members, I am aware of ten detained members of the primary class
        who are not members of the subclass because they have open individual
        habeas petitions.

     5. This declaration deals with three topics: travel documents and repatriation
        efforts; the situation of a particular class member, Jomaa Al Essa; and the
        status of the class members as far as travel documents, this Court’s stay of
        removal, and the procedural progress of their immigration cases.

   Travel documents and Repatriations

     6. There have been 39 repatriatable primary class members (class members for
        whom the Court has lifted the stay of removal). As of October 12, 2018, ICE
        has disclosed only 19 class member removals, one in violation of the Court’s
        stay of removal. (In addition, this Court approved one individual’s waiver
        of the stay of removal, ECF 85, even before entering the July 24 preliminary
        injunction.)

     7. There are currently 16 primary class members for whom there is both no
        legal impediment to removal and who either have travel documents (14) or
        whom ICE has disclosed Iraq has “approved” for travel documents, without
        actually issuing a laissez-passer (2). The amount of time they have been
        waiting in detention for removal varies—but for some, it is over nine months
        since the stay of removal was lifted and over four months since travel
        documents were issued. This is detailed in Table A, below.

     8. The Court—first on June 20 for class members and then on September 7 for
        others—has ordered Respondents to provide ongoing disclosure when Iraq
        issues travel documents for any Iraqi national, within one business day.
        ECF 316, 389. In addition, ICE’s responses to two sets of interrogatories
        have revealed additional information about travel document requests and
Case 2:17-cv-11910-MAG-DRG ECF No. 467-3 filed 10/26/18       PageID.12696     Page 4 of 8



        Iraqi responses to them. Together, these disclosures show that in early
        September 2018, Iraq issued travel documents for each of the 16 class
        members whose consular interviews had been conducted on June 28 and
        July 19. ICE had previously provided the information that 7 of these, when
        asked by Iraqi officials, apparently acquiesced in their own removal and 9
        did not.

     9. Adding these to the travel documents issued previously, this means that as of
        today, October 12, 2018, Iraq has issued 63 travel documents for class
        members since the beginning of the case. Of these, 13 class members—15
        Iraqis altogether—for whom travel documents have issued are known to
        have declined to acquiesce to their own removal.

     10. ICE notified Petitioners of 23 additional consular interviews conducted
        September 6, 2018, at the York County Prison, in Pennsylvania. No travel
        documents have been issued (so far as has been disclosed) for any of these
        individuals. Instead, ICE has provided the information that, for two of them
        (one of them a class member), Iraq has denied travel documents, and for the
        other 21 (19 of them class members), has “pre-approved” travel documents.
        According to ICE disclosures, that “pre-approval” is a new approach to these
        attempted repatriations; the next step is for ICE to secure a travel itinerary,
        at which point it can return to Iraqi officials and seek a travel document.

     11. The Court in June ordered Respondents to disclose estimated removal dates
        for Iraqi nationals. ECF 316; ECF 389. As a result, we are now able to better
        track individuals’ progress towards repatriation. In recent weeks—since
        mid-August, when Petitioners filed their opening Zadvydas brief—just two
        class members have been removed; Table A shows that four remain in
        detention after scheduled travel has been cancelled.

     12. ICE has apparently not successfully set a travel itinerary for anyone whose
        consular interview took place later than June 2018; there are no individuals
        who were interviewed in either July or September 2018 for whom travel
        itineraries have been disclosed.
            Case 2:17-cv-11910-MAG-DRG ECF No. 467-3 filed 10/26/18           PageID.12697     Page 5 of 8



                         Table A: Primary Class members detained who have no stay of removal.
                                                                     Days since
                                                                            Travel
                        Stay Lifted       Travel document                   document Scheduled for removal notes (dates
Name                    Date        ECF obtained date         Stay lifted obtained are “week of”)
Dhahir Al Salman        12/18/2017 181 6/8/2018               298           126
Aqil Al Muntafiji       3/7/2018    253 6/8/2018              219           126
                                                                                      9/10/2018. Still in detention
Sabeeh Alsaad           3/7/2018    252 7/10/2018             219           94        without new date.
Saed Al Zamely          4/13/2018 270 6/8/2018                182           126       10/14/2018
Abdulrazaq Al Shimari   5/10/2018 283 9/4/2018                155           38
Aziz Al Darraji         5/24/2018 291 9/4/2018                141           38
                        5/31/2018
                                                                                      8/13/2018. Still in detention
Ahmad Mirza                         294 6/8/2018              134           126       without new date.
Wamidh Al Idani         6/6/2018    300 9/4/2018              128           38
Hani Al Bazoni          6/8/2018    303 9/4/2018              126           38
                                                                                      Released from detention because
                                                                                      ICE could not obtain travel
Jomaa Al Essa           6/14/2018 309 Declined                120           NA        documents.
Sarkoun Ablahid         6/19/2018 314 9/4/2018                115           38        11/4/2018
Salar Omar Karim        7/10/2018 332 6/8/2018                94            126       8/20/2018; rescheduled 11/4/2018
                                          “approved” but not
Mohammed Al Khafaji     7/19/2018 346 issued, 10/2/2018       85
                                                                                      7/31/2018;
Nouzat Hanna            7/30/2018 352 6/8/2018                74            126       rescheduled 10/28/2018
Khalid Al-Asakir        8/7/2018    361 6/8/2018              66            126       10/14/2018
                                          “approved” but not
Sarmad Israil           8/22/2018 369 issued, 10/2/2018       51
Madhi Al Mosawi         9/27/2018 372 6/8/2018                15            126
George Arthur           9/5/2018    384 Declined              37
Case 2:17-cv-11910-MAG-DRG ECF No. 467-3 filed 10/26/18        PageID.12698     Page 6 of 8



   Jomaa Al Essa

     13. Looking at ICE’s court ordered disclosures in this case, which require that
        Respondents inform Petitioners within 1 business day of any travel
        documents issued, ECF 389, Iraq has not issued a travel document for Jomaa
        Al Essa, notwithstanding ICE’s concerted efforts with respect to him.
     14. In its biweekly disclosure dated September 19, ICE noted that Mr. Al Essa
        has been released from detention. See Ex. 5, Email dated September 19,
        2018 (noting that Mr. Al Essa is no longer in detention and not listed as
        removed). The release must have been between the prior biweekly
        disclosure, dated September 5, 2018, and September 19.
     15. ICE’s disclosures indicate that Iraqi officials had concerns about Mr. Al
        Essa’s nationality, telling ICE that “he was Bidoon.” (I understand the word
        “Bidoon” to connote statelessness.)
     16. To ascertain why Mr. Al Essa was no longer in ICE’s custody, I spoke to
        his habeas counsel, Susan Church, on October 3, 2018. Ms. Church
        informed me that her client had been released several weeks before. She had
        spoken only briefly to her client about it, but he told her that he was released
        because Iraq declined to issue travel documents for him. (This Court lifted
        the stay of removal for Mr. Al Essa on June 14, 2018, so if ICE considers
        that the start of the “removal period” under 8 U.S.C. §1231(a)(1)(A), that
        90-day removal period came to a close in mid-September, right when Mr. Al
        Essa was released.)
Case 2:17-cv-11910-MAG-DRG ECF No. 467-3 filed 10/26/18       PageID.12699    Page 7 of 8



   Procedural posture of Zadvydas Subclass Members
     17. A second table, Table B, more generally categorizes the 105 current
        Zadvydas subclass members. (That is, unlike Table A, Table B omits
        primary class members with open habeas cases.) As it shows:

           a. There are currently 54 subclass members whose immigration cases are
              pending on the merits (that is, who have no final removal order).
              These individuals cannot be removed until and unless they lose their
              immigration cases. Note that because of data limitations, this category
              does not include individuals with pending Petitions for Review in the
              Court of Appeals. See Table B, rows 7-9.

           b. There are 9 subclass members who are technically “post-order,” but
              who have pending motions to reopen (MTRs) or can still file them
              timely under this Court’s orders. See rows 1-6.

           c. There are 42 individuals whose cases in immigration court are done.
              See rows 10-16.

     18. Table B does not include no-longer operative travel document requests and
        denials (such as those that occurred June 7, 2017), but focuses only ICE’s
        more recent efforts to obtain travel documents, the first step of which is for
        Iraq to agree to conduct a consular interview. As shown in rows 7-9, most
        pre-order detainees have not had recent consular interviews. This likely
        reflects the fact that Iraq requires a final order in order to even consider
        repatriation. Ex. 10, Respondent DHS's Supplemental Responses to
        Interrogatory No. 1.a (see entry relating to June 26, 2017), dated October 5,
        2018. Travel documents have issued or been “approved” for 5 subclass
        members who have merits cases pending (row 9) and 3 whose motions to
        reopen are pending or still timely (rows 2, 5, 6) (who, if they prevail on
        those motions, will also not be removable until the conclusion of their
        immigration cases).
Case 2:17-cv-11910-MAG-DRG ECF No. 467-3 filed 10/26/18         PageID.12700    Page 8 of 8



                  Table B: Procedural Progress for Class Members

             Procedural
   Row                          Stay                Travel Doc Status              #
             Progress
     (1)                                            Not recently requested        3
                                In place
     (2)     MTR still timely                       “Approved” (not issued)       1
     (3)                        Stip in progress    Not recently requested        1
     (4)                                            Not recently requested        2
     (5)     MTR pending        In place            “Approved” (not issued)       1
     (6)                                            Issued                        1
     (7)                                            Not recently requested       47
     (8)     Merits pending     In place            Interview pending             2
     (9)                                            Issued                        5
    (10)                                            Not recently requested       13
    (11)                                            Denied                        1
                                In place
    (12)                                            “Approved” (not issued)      10
    (13)     Done                                   Issued                        6
    (14)                                            Not recently requested        1
    (15)                        Lifted              “Approved” (not issued)       3
    (16)                                            Issued                        8
   TOTAL                                                                         105


         Pursuant to 28 U.S.C. § 1746, I state under penalty of perjury under the laws

   of the United States that the above statements are true and correct to the best of my

   knowledge, information, and belief.

         Sworn in Washtenaw County, Michigan.


   Date: October 12, 2018
                                           Margo Schlanger
Case 2:17-cv-11910-MAG-DRG ECF No. 467-4 filed 10/26/18   PageID.12701   Page 1 of
                                     10




             EXHIBIT 3
Case 2:17-cv-11910-MAG-DRG ECF No. 467-4 filed 10/26/18      PageID.12702    Page 2 of
                                     10


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 USAMA JAMIL HAMAMA, et al.,

       Petitioners/Plaintiffs,                     Case No. 2:17-cv-11910
 v.                                                Hon. Mark A. Goldsmith
                                                   Mag. David R. Grand
 REBECCA ADDUCCI, et al.,
                                                     Class Action
       Respondents/Defendants.


                    DECLARATION OF MICHELLE BRANÉ

  I, Michelle Brané, declare the following:

  Expert Qualifications
        1.    I am the Director of the Migrant Rights and Justice (MRJ) Program of
  the Women’s Refugee Commission (WRC), where I have been employed since
  June 2006. From 2002 until 2006 I served as the Director of Access to Justice and
  Coordinator of the Program for Detained Torture Survivors at Lutheran
  Immigration and Refugee Service (LIRS). Prior to that I served as a Human Rights
  Officer for the Organization for Security and Cooperation in Europe (OSCE),
  seconded by the U.S. Department of State from 1998–2001, and as an Attorney
  Advisor at the U.S. Department of Justice, Board of Immigration Appeals from
  1995–1998.

          2.    As part of my research experience on immigration detention and
  alternatives to detention in the United States, I have toured and interviewed
  detained men, women, and families at over 20 Immigration and Customs
  Enforcement (ICE) facilities; toured various U.S. Customs and Border Protection
  facilities; done extensive research and made recommendation in the design and
  implementation of various alternatives programs; and visited alternatives to
  detention programs in both the United States and internationally. My work has
  involved engagement with U.S. immigration detention and asylum authorities at
  both a local and national level. I have been on the Governance Board of the
  International Detention Coalition since 2006, served on the Board of the Detention
Case 2:17-cv-11910-MAG-DRG ECF No. 467-4 filed 10/26/18       PageID.12703    Page 3 of
                                     10


  Watch Network from 2006–2013, was a member of the Department of Homeland
  Security Advisory Committee on Family Residential Centers, and on the
  Community Reference Committee for the ICE Family Case Management Program
  for the length that the program was in operation. I have testified before Congress,
  at United Nations High Commission for Human Rights, and the United Nations
  High Commission for Refugees as well as various other governmental and
  international bodies.

        3.     I am the principal author, co-author and/or supervisor and editor of
  numerous reports on detention, asylum, and alternatives to detention, including:
  Locking Up Family Values: The Detention of Immigrant Families (WRC with
  LIRS, 2007), Halfway Home: Unaccompanied Children in Immigration Custody
  (WRC, 2009), Migrant Women and Children at Risk: In Custody in Arizona
  (WRC, 2010); Politicized Neglect: A Report from Etowah County Detention
  Center (WRC, 2012); How to Protect Refugees and Prevent Abuse at the Border:
  Blueprint for U.S. Government Policy (HRF, 2014); Locking Up Family Values,
  Again: A Report on the Renewed Practice of Family Immigration Detention
  (WRC, with LIRS, 2014); Betraying Family Values: How Immigration Policy at
  the United States Border is Separating Families (WRC, with LIRS and Kids in
  Need of Defense, 2017); and Prison for Survivors: the Detention of Women
  Seeking Asylum in the U.S. (WRC, 2017).

         4.    I submit this declaration to document that various options for
  alternatives to immigration detention are possible, exist in the U.S. immigration
  enforcement system, and are effective and cost efficient options for ensuring
  immigrant compliance with immigration procedures.

  The Women’s Refugee Commission and the Migrant Rights and Justice
  Program
        5.   The WRC is a non-profit organization that advocates for the rights of
  women, children, and youth fleeing violence and persecution. The WRC is based
  in New York, New York; the MRJ Program is based in Washington, D.C.

          6.   The WRC was founded in 1989, originally as a program within the
  International Rescue Committee, after having identified a dearth of programming
  to protect women and girls displaced by humanitarian crises around the world. It
  subsequently evolved into an independent entity. WRC’s mission is to improve the
  lives and protect the rights of women, children and youth displaced by conflict and
  crisis.


                                          2
Case 2:17-cv-11910-MAG-DRG ECF No. 467-4 filed 10/26/18        PageID.12704     Page 4 of
                                     10


         7.     The WRC is a leading expert on the needs of refugee women and
  children, and the policies and programs that can protect and empower them. The
  WRC regularly consults displaced women, children, and youth, and works with the
  community-based organizations that are usually the first responders in any
  humanitarian crisis. It then raises those needs with policy makers and
  implementers, including local and national governments, the United Nations, and
  other international non-governmental organizations that drive humanitarian policy
  and practice.

         8.      The MRJ program focuses on the right to seek asylum in the United
  States. It strives to ensure that refugees, including women and children, are
  provided with humane reception in transit and in the United States, given access to
  legal protection, and protected from exposure to gender discrimination or gender-
  based violence. The MRJ program regularly consults with diverse stakeholders,
  including affected migrants and refugees; community-based, national, and
  international organizations; policymakers, including Members of Congress and
  their staff; and federal government officials from several departments and agencies
  that work on immigration-related issues and conduct oversight.

         9.     Since 1996, the WRC has made numerous visits to the southwest
  border region, including along Mexico’s northern border, as well as to immigration
  detention centers throughout the United States as well as in the United Kingdom
  and Europe, to shelters and detention facilities housing unaccompanied children
  throughout the United States as well as in Mexico and to Alternatives to Detention
  Programs in the United States and abroad. Based on the information that we collect
  on these visits and our legal and policy analysis of the issues, we advocate for
  improvements through various methods, including meetings with government
  officials and service providers, policy proposals, and by documenting our findings
  through fact sheets, reports, backgrounders, and other materials. We make
  recommendations to address identified or observed gaps or ways in which we
  believe the corresponding department or agency could improve its compliance with
  the relevant standards. We use these materials in our advocacy work to inform the
  perspectives and decisions of policymakers. Although the WRC has not
  traditionally litigated cases directly, the MRJ program has filed amicus briefs and
  declarations in pending litigation on issues such as the conditions and standards for
  the custody of immigrant children.

        10. Immigration detention is growing at an unprecedented rate. In May
  2017, U.S. Immigration and Customs Enforcement (ICE) was funded to maintain


                                           3
Case 2:17-cv-11910-MAG-DRG ECF No. 467-4 filed 10/26/18                          PageID.12705         Page 5 of
                                     10


  detention levels of over 39,000 detention spaces each day.1 Immigration detention
  has been proven to traumatize vulnerable populations, jeopardize the basic health
  and safety of those detained, and undermine meaningful access to counsel in
  isolated, remote facilities. Alternative forms of detention and alternatives to
  detention have long been a proven working model for ensuring that those in
  immigration proceedings appear for hearings and deportation. Study after study has
  shown that alternatives work, are more humane and are in line with our national
  values.2

         11. A broad spectrum of alternatives is already in place and have been
  used by ICE (and previously INS) for over 20 years, to ensure appearance of non-
  detained immigrants in removal proceedings. These include releasing people to a
  responsible sponsor or family member, with instructions on when and where they
  are expected to report or appear in court (like many pre-trial programs do in our
  criminal justice system); requiring periodic check-ins with a detention officer or
  case worker; or more restrictive options, like house arrest or GPS programs for
  those who may present a higher risk of flight. Some of these programs are already
  in place but are underused. Some have been piloted and others, such as community
  support programs, and the family case management program, have recently been
  discontinued notwithstanding their prior successful implementation.3

         12. WRC has a long history of documenting immigration detention
  conditions and policies and how these impact access to protection, physical and
  mental health, and family unity. Immigration detention is a restriction of liberty
  that has extensive and very negative repercussions. Both detention itself, and the
  particular conditions of immigration detention currently, cause numerous obstacles
  to pursuing asylum or other immigration relief. Detainees are significantly less
  likely to have legal representation that those pursuing their immigration case from
  the community. Attorneys are often not available or have to travel long distances
  to remote facilities. Detention centers often lack confidential meetings space and

  1
    House Appropriations Committee, FY2017 Omnibus Summary- Department of Homeland Security
  Appropriations at page 2: https://appropriations.house.gov/uploadedfiles/05.01.17_fy_2017_omnibus_-
  _homeland_security_-_summary.pdf.
  2
    In 2009, a bipartisan Independent Task Force on U.S. Immigration Policy sponsored by the Council on
  Foreign Relations called for an expansion of the use of alternatives to immigration detention as one of its
  recommendations to ensure that all immigrants have the “right to fair consideration under the law and
  humane treatment.” Council on Foreign Relations, Independent Task Force Report No. 63: U.S.
  Immigration Policy (2009), https://www.cfr.org/sites/default/files/pdf/2009/08/Immigration_TFR63.pdf.
  3
   American Immigration Lawyers Association, Lutheran Immigration and Refugee Service, National Immigrant
  Justice Center, Women’s Refugee Commission, The Real Alternatives to Family Detention, available at
  https://w w w .w om ensrefugeecom m ission.org/im ages/zdocs/R eal-Alternatives-to-Fam ily-Detention.pdf


                                                       4
Case 2:17-cv-11910-MAG-DRG ECF No. 467-4 filed 10/26/18                             PageID.12706          Page 6 of
                                     10


  participation in court may occur through video or telephonic conferencing that
  impedes communication. Immigrants in detention suffer from high levels of
  depression and trauma. Many immigration detainees have suffered trauma prior to
  their arrival – either as part of the source of their claim, their journey to the U.S., or
  their apprehension experience and this trauma can be exacerbated by the isolation
  and criminalization of detention.4 In addition to the harm to the detainee,
  immigration detention is expensive and difficult to manage in comparison with
  alternatives to detention.5

        13. ATDs cost far less than detention, even if one is enrolled in ATD
  longer than in detention. The average cost of alternatives in the United States
  varies from 17¢ to $44 a day depending on the level of restriction or services
  provided. The Department of Homeland Security (DHS) estimated in its
  Congressional Budget Justification for fiscal year (FY) 2018 that it costs the
  taxpayers $133.99 per day to hold an adult immigrant in detention and $319.37 for
  an individual in family detention.6 In FY 2018, DHS estimated that the average
  cost per ATD participant would be $4.50 per day.7 A 2014 Government
  Accountability Office (GAO) report found that the daily rate of ATD was less than
  7% of that of detention.8 Although participants may be enrolled on ATD for a
  longer period of time due to court delays when they are not detained, GAO found
  that an individual would have had to be on ATD for 1,229 days before time on
  ATD and time in detention cost the same amount.9

        14. ATDs are extremely effective at ensuring compliance. ICE’s current
  ATD program and several community supported pilot programs have shown high
  rates of compliance with immigration check-ins, hearings and - if ordered -
  removal. Over 95% of those on “full-service” ATDs (which include case


  4
    Allen S Keller, Barry Rosenfeld, Chau Trinh-Shevrin, Chris Meserve, Emily Sachs, Jonathan A Leviss, Elizabeth
  Singer, Hawthorn Smith, John Wilkenson, Glen Kim, Kathleen Allden, Douglas Ford; Mental Health of Detained
  Asylum Seekers, Lancet 2003, 1721-23, https://www.scribd.com/document/358865292/Mental-Health-of-Detained-
  Asylum-Seekers.
  5
    Dora Schriro, Immigration Detention Overview and Recommendations, October 6, 2009,
  https://www.ice.gov/doclib/about/offices/odpp/pdf/ice-detention-rpt.pdf.
  6
    DHS Immigration and Customs Enforcement Congressional Justification for FY 2018 (ICE Budget Justification) at
  page 128,
  https://www.dhs.gov/sites/default/files/publications/CFO/17_0524_U.S._Immigration_and_Customs_Enforcement.p
  df.
  7
    ICE Budget Justification at 180.
  8
    United States Government Accountability Office. Alternatives to Detention, (Nov. 2014),
  http://www.gao.gov/assets/670/666911.pdf.
  9
    American Immigration Lawyers Association, Lutheran Immigration and Refugee Service, National Immigrant
  Justice Center, Women’s Refugee Commission, The Real Alternatives to Detention, available at: http://lirs.org/wp-
  content/uploads/2017/06/The-Real-Alternatives-to-Detention-FINAL-06.27.17.pdf

                                                         5
Case 2:17-cv-11910-MAG-DRG ECF No. 467-4 filed 10/26/18                            PageID.12707          Page 7 of
                                     10


  management) are found to appear for their final hearings.10 Data from Contract
  Year 2013 from Geo-Group.BI, Inc., the private contractor who operates some of
  the government’s ATD programming, showed a 99.6% appearance rate at
  immigration court hearings for those enrolled in its “Full Service” program and a
  79.4% compliance rates with removal orders for the same population.11 ICE’s
  Family Case Management Program (FCMP), in which families received
  caseworker support without having to wear an ankle monitor, indicated compliance
  rates of 99% with court appearances, ICE appointments, and reported high
  compliance with removal orders.12 DHS’s own Congressional Budget Justification
  released in May 2017 notes that, “[h]istorically, ICE has seen strong alien
  cooperation with ATD requirements during the adjudication of immigration
  proceedings.”13

  Existing Alternatives Used by ICE
           15. Release on recognizance, or parole (for arriving asylum seekers per
  the Immigration and Nationality Act). Asylum seekers and those with credible
  legal claims and family and community in the United States have strong incentives
  to appear in immigration court and comply with requirements. Consequently, for
  many, release on recognizance or a minimal bond is appropriate because they pose
  little flight risk or risk to the community.

         16. Release on bond and orders of supervision. Bond, and orders of
  supervision, can serve to mitigate concerns of a flight risk if such a risk has been
  identified. Other conditions of release can and often include telephonic check-ins,
  or in-person reporting.

         17. Electronic monitoring. Electronic monitoring provides an additional
  level of supervision in cases where bond or check-ins are not enough. These can
  range from more frequent telephonic controls, to GPS monitors and ankle
  bracelets. They can allow for free movement, or a restricted geographic range such
  as a city, neighbourhood, or even house arrest. Ankle monitors and GPS are the
  most restrictive and among the most costly alternatives. Ankle bracelets require
  confinement in a specific space for many hours per day to charge the device. That
  kind of restriction on liberty is rarely necessary for an individual seeking
  10
     United States Government Accountability Office. Alternatives to Detention, (Nov. 2014),
  http://www.gao.gov/assets/670/666911.pdf.
  11
     American Civil Liberties Union. Alternatives to Immigration Detention: Less Costly and More Humane than
  Federal Lock Up at FN 9, https://www.aclu.org/other/aclu-fact-sheet-alternatives-immigration-detention-atd.
  12
     Frank Bajak. ABC News. ICE shutters detention alternative for asylum-seekers, June 9, 2017, available at
  http://abcnews.go.com/Politics/wireStory/ice-shuttersdetention-alternate-asylum-seekers-47931693.
  13
     ICE Budget Justification at 179.

                                                         6
Case 2:17-cv-11910-MAG-DRG ECF No. 467-4 filed 10/26/18                          PageID.12708          Page 8 of
                                     10


  protection from removal, who has every incentive to attend his or her hearing.
  GPS devices should only be used when no other conditions could reasonably
  ensure public safety and compliance with the immigration process.

         18. ISAP-II. In addition to combinations of the above, ICE implements
  the Intensive Supervised Appearance Program, ISAP-II which is run by the private
  for-profit prison company Geo-Group. The ISAP program has a full-service
  component and also an electronic monitoring only program. ISAP uses electronic
  ankle monitors, installation of biometric voice recognition software, unannounced
  home visits, employer verification, and in-person reporting to supervise
  participants. The case management component is very limited. Over 95% of those
  on “full-service” ATDs (which include case management) are found to appear for
  their final hearings.14 BI, Inc., the private contractor who operates some of the
  government’s ATD programming, attests that for Contract Year 2013, the “Full
  Service” program resulted in a 99.6% appearance rate at immigration court
  hearings and a 79.4% compliance rates with removal orders.15

        19. In addition to the above mentioned currently operating programs, ICE
  has used several additional community based models that were either pilots or
  discontinued, despite their effectiveness:

        20. In 1999 the legacy Immigration and Naturalization Service (INS)
  partnered with Lutheran Immigration and Refugee Service to assist 25 Chinese
  asylum seekers released from detention. The asylum seekers were released into
  open shelters around the country, where they received housing, food, medical care,
  and case management. Participants had a 96% appearance rate to their immigration
  hearings.16

         21. The Family Case Management Program (FCMP) was operated by
  Geo-Care, and provided a case management release program for families as an
  alternative to family detention. It reported a 99% appearance rate, including
  through the removal of some families. It was discontinued in 2017. 17

  14
     United States Government Accountability Office. Alternatives to Detention, (Nov. 2014),
  http://www.gao.gov/assets/670/666911.pdf.
  15
     American Civil Liberties Union. Alternatives to Immigration Detention: Less Costly and More Humane than
  Federal Lock Up at FN 9, https://www.aclu.org/other/aclu-fact-sheet-alternatives-immigration-detention-atd.
  16
     Unlocking Liberty: A Way Forward for U.S. Immigration Detention Policy, Lutheran Immigration and Refugee
  Service, October 27, 2011, www.lirs.org/dignity.
  17
     ICE Fact Sheet: Stakeholder Referrals to the ICE/ERO Family Case Management Program,
  http://www.aila.org/infonet/ice-fact-sheet-family-casemanagement-
  program?utm_source=aila.org&utm_medium=InfoNet%20Search. See also Bajak, ICE shutters detention
  alternative.

                                                        7
Case 2:17-cv-11910-MAG-DRG ECF No. 467-4 filed 10/26/18                          PageID.12709         Page 9 of
                                     10


        22. From 1999–2002, INS worked with Catholic Charities of New
  Orleans to release 39 asylum seekers and 64 “indefinite detainees” who could not
  be removed from the United States. The court appearance rate for participants was
  97%.18

         23. The Vera Institute of Justice Appearance Assistance Project funded by
  the INS from 1997–2000 studied over 500 participants in three groups: asylum
  seekers, people convicted of crimes and facing removal, and undocumented
  workers from detention facilities. They used a risk assessment instrument and case
  management which they found instrumental in the program’s 91% appearance rate
  at required hearings, including a 93% appearance rate for asylum seekers.19

        24. Between 2012 and 2015 ICE entered into a memorandum of
  understanding with LIRS and USCCB to screen vulnerable immigrants into a
  community support initiative with a 97% appearance rate.20

        25. Community-support ATD models are by far the most effective.
  Holistic programs that offer case management services and facilitate access to legal
  counsel as well as safe and affordable housing have been shown to substantially
  increase program compliance without the extensive use of electronic monitoring.

        26. DHS does not currently have guidance on whether and when to enroll
  individuals in a specific type of program or when to de-escalate them onto a less
  onerous ATD program after demonstrated compliance. Despite repeated evidence
  of their effectiveness and efficiency, alternatives are underused and inefficiently
  implemented.

         27. DHS does not have the detention capacity to physically detain
  everyone currently in immigration proceedings. Alternatives to detention are an
  effective and efficient method for managing and ensuring appearance and
  compliance and ICE has the capacity to manage and use them if it so chooses.
  While ICE’s detention budget has more than doubled from 1 billion to 1.3 billion




  18
     A More Human System: Community-Based Alternatives to Immigration Detention (Part 2), Sue Weishar, Just
  South Quarterly.
  19
     The Appearance Assistance Program, Attaining Compliance with Immigration Laws Through Community
  Supervision, Vera Institute of Justice, 1998, www.vera.org/download?file+211/aap.pdf.
  20
     Lutheran Immigration and Refugee Service, Family Placement Alternatives: Promoting Compliance with
  Compassion and Stability through Case Management Services (April 2016), http://lirs.org/wp-
  content/uploads/2016/04/LIRS_FamilyPlacementAlternativesFinalReport.pdf.

                                                       8
Case 2:17-cv-11910-MAG-DRG ECF No. 467-4 filed 10/26/18                            PageID.12710         Page 10 of
                                      10


  in 2016. The budget for alternatives to detention has also grown at an even faster
  pace, to $114 million in 2016 from $28 million in 2006.21

         28. In sum, for individuals in detention for long periods of time as they
  fight their immigration cases, ICE has sufficient capacity and managerial
  experience with alternatives to detention that it could, if it chose, channel
  thousands of detainees into alternatives to detention that would be cheaper and
  would promote fair adjudication of immigration cases. If implemented effectively
  and with case management that matches flight risk to mitigating factors, as shown
  through countless current alternatives to detention programs and past pilots,
  alternatives to detention are an effective, affordable and much more humane
  method of managing immigration enforcement while ensuring court appearance
  and compliance with final immigration court orders.
  Pursuant to 28 U.S.C. § 1746, I state under penalty of perjury under the laws of the
  United States that the above statements are true and correct to the best of my
  knowledge, information, and belief.

  11-2-2017

  Date                                                    Michelle Brané




  21
    See DHS “Publications Library” available at https://www.dhs.gov/publications; Congressional Research Service,
  “Homeland Security Department: FY 2007 Appropriations” (2006), See also Center for American Progress,
  Alternatives to Detention and the For Profit Immigration Detention system,
  https://www.americanprogress.org/issues/immigration/news/2017/06/09/433975/alternatives-detention-profit-
  immigration-system/


                                                         9
Case 2:17-cv-11910-MAG-DRG ECF No. 467-5 filed 10/26/18   PageID.12711   Page 1 of 4




              EXHIBIT 4
Case 2:17-cv-11910-MAG-DRG
          Case 1:17-cv-12490-ADB
                              ECF Document
                                  No. 467-5 36-2
                                             filed 10/26/18
                                                    Filed 06/26/18
                                                               PageID.12712
                                                                    Page 1 of 3Page 2 of 4
Case 2:17-cv-11910-MAG-DRG
          Case 1:17-cv-12490-ADB
                              ECF Document
                                  No. 467-5 36-2
                                             filed 10/26/18
                                                    Filed 06/26/18
                                                               PageID.12713
                                                                    Page 2 of 3Page 3 of 4
Case 2:17-cv-11910-MAG-DRG
          Case 1:17-cv-12490-ADB
                              ECF Document
                                  No. 467-5 36-2
                                             filed 10/26/18
                                                    Filed 06/26/18
                                                               PageID.12714
                                                                    Page 3 of 3Page 4 of 4
Case 2:17-cv-11910-MAG-DRG ECF No. 467-6 filed 10/26/18   PageID.12715   Page 1 of 3




              EXHIBIT 5
                 PII Redacted Pursuant to
               Fed. R. Civ. P. 5.2 and ECF 338
    Case 2:17-cv-11910-MAG-DRG ECF No. 467-6 filed 10/26/18                                         PageID.12716   Page 2 of 3


Scott, Kimberly L.

From:                                     Alsterberg, Cara E. (CIV) <Cara.E.Alsterberg@usdoj.gov>
Sent:                                     Wednesday, September 19, 2018 4:57 PM
To:                                       Scott, Kimberly L.; Miriam Aukerman; Angyan, James M.; Margo Schlanger
                                          (margo.schlanger@gmail.com) (margo.schlanger@gmail.com)
Cc:                                       Silvis, William (CIV); Murley, Nicole (CIV)
Subject:                                  Hamama - Biweekly Report - 9.19.2018
Attachments:                              Biweekly Detained Iraqi Nationals Report_09.19.18.pdf; Hamama BiWeekly Report 9_19_
                                          18 - confidential subject to protective order.xlsx


CAUTION EXTERNAL EMAIL: DO NOT open attachments or click links from unknown or unexpected emails.


Counsel,

Please find attached the September 19, 2018, Hamama Biweekly Report for Petitioners and
Plaintiffs. Pursuant to the Order Regarding Further Proceedings on September 25, 2017, the attached biweekly
report only contains detained Iraqi nationals. Moreover, pursuant to the Order Regarding Further Proceedings
on March 13, 2018, ICE will now be including aliens with motions to reopen (MTR) grants in the biweekly
report.

The following aliens were removed from the last report since they are no longer in ICE custody:

               A R        ,M                    – removed
               A -A      ,A                        R
               AL ESSA, JOMAA
               A -A        ,H

The following aliens are additions to the attached report:

                A H                ,F
                S   ,L

The following information is disclosed pursuant to Order Regarding Production of Alien Files and Records of
Proceedings on January 4, 2018:

              A H          ,F        – detained 9/11/2018; file has not been produced; as of now, recipient will
be the alien; as of now, did not designate class counsel to receive a copy of A-file and/or ROP
              S      ,L       – detained 9/6/2018; file has not been produced; as of now, recipient will be the
alien; as of now, did not designate class counsel to receive a copy of A-file and/or ROP

                A             ,L        – detained 6/6/2018; file was served to Plaintiff’s counsel on 9/17/2018

Pursuant to the Order Regarding Further Proceedings on January 19, 2018, the following aliens have reached
180 days or more in detention, but do not appear eligible for a bond hearing:

               A            ,G             – detained pursuant to 8 U.S.C. § 1225
               A                ,W            – detained pursuant to 8 U.S.C. § 1225
                A -I          ,W             – detained pursuant to 8 U.S.C. § 1225
               N           ,F     K             – detained pursuant to 8 U.S.C. § 1225



                                                                          1
   Case 2:17-cv-11910-MAG-DRG ECF No. 467-6 filed 10/26/18                           PageID.12717         Page 3 of 3
Further, pursuant to the Amended Order Regarding Production of A-Files and Records of Proceedings and
Other Matters on November 21, 2017, the following aliens were removed from the United States after the Court
lifted the protection of the July 24, 2017, stay of removal:

             Y      ,W
            P        ,I
            M        ,J          K
            A S                ,N            A       H
             N        ,I
            A Z                ,B
            G             ,R
            K        ,J
            A S                  ,H                  H
            S       ,H
             A T                    ,O
            M              ,R            S
            A               ,H                   A       J
            S       ,S               N
            A -B             ,A          J           S
            A              ,F
             A        ,I
            A R                ,M

Thank you,
Cara

Cara E. Alsterberg
Trial Attorney
U.S. Department of Justice, Civil Division
Office of Immigration Litigation-District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
Tel. 202.532.4667 | Fax. 202.305.7000
Cara.E.Alsterberg@usdoj.gov




This communication, along with any attachments, is covered by federal and state law governing electronic
communications and may contain confidential and legally privileged information. If the reader of this message is not
the intended recipient, the reader is hereby notified that any dissemination, distribution, use or copying of this message
is strictly prohibited. If you have received this in error, please reply immediately to the sender and delete this message.




                                                             2
Case 2:17-cv-11910-MAG-DRG ECF No. 467-7 filed 10/26/18   PageID.12718   Page 1 of
                                     18




             EXHIBIT 6
 Case 2:17-cv-11910-MAG-DRG ECF No. 467-7 filed 10/26/18                            PageID.12719          Page 2 of
                                      18

Guerrero-Sanchez v. Warden York County Prison, --- F.3d ---- (2018)
2018 WL 4608970




                    2018 WL 4608970
      Only the Westlaw citation is currently available.        [1]
                                                                      Administrative Law and Procedure
       United States Court of Appeals, Third Circuit.                   Aliens, immigration, and citizenship
                                                                      Aliens, Immigration, and Citizenship
          Rafael Ignacio GUERRERO-SANCHEZ                               Judicial Review or Intervention
                             v.
       WARDEN YORK COUNTY PRISON; District                            Department of Homeland Security regulation
       Director Philadelphia Field Office; Jacqueline                 governing execution of reinstated orders of
       Osterlind; Thomas S. Winkowaski; Secretary                     removal was not entitled to Chevron deference
      United States Department of Homeland Security,                  in determining whether alien detainee who was
                        Appellants                                    subject to reinstated removal orders, but who
                                                                      expressed fear of removal, was entitled to bond
                  Nos. 16-4134 & 17-1390                              hearing. Immigration and Nationality Act § 241,
                              |                                       8 U.S.C.A. § 1231(a)(6); 8 C.F.R. § 241.8(f).
                   Argued April 18, 2018
                              |
            (Opinion Filed: September 26, 2018)                       Cases that cite this headnote


Synopsis
Background: Native and citizen of Mexico filed petition        [2]
                                                                      Aliens, Immigration, and Citizenship
for writ of habeas corpus challenging his continued
                                                                        Detention After Order of Removal
confinement while he litigated his application for
withholding of removal under Convention Against
                                                                      Reinstated order of removal against alien who
Torture (CAT). The United States District Court for the
                                                                      was pursuing bona fide withholding-only relief
Middle District of Pennsylvania, No. 1:15-cv-02423,
                                                                      was administratively final, and thus alien’s
William W. Caldwell, J., granted petition, and
                                                                      detention was governed by Immigration and
government appealed.
                                                                      Nationality Act (INA) post-removal detention
                                                                      provision; no proceeding was pending before
                                                                      immigration judge as to whether alien was to be
Holdings: The Court of Appeals, Greenaway, Jr., Circuit               removed from United States, and withholding-
Judge, held that:                                                     only proceedings did not disturb underlying
                                                                      order of removal, but only potentially impeded
[1]
  regulation governing execution of reinstated orders of              order’s execution with respect to specific
removal was not entitled to Chevron deference;                        country. Immigration and Nationality Act § 241,
                                                                      8 U.S.C.A. § 1231(a); 8 C.F.R. § 241.1.
[2]
   alien’s detention was governed by Immigration and
Nationality Act (INA) post-removal detention provision;
                                                                      Cases that cite this headnote
and
[3]
   alien was entitled to bond hearing after his prolonged
detention.
                                                               [3]
                                                                      Aliens, Immigration, and Citizenship
                                                                        Bond or bail
Affirmed.
                                                                      Native and citizen of Mexico who had reinstated
Rendell, Circuit Judge, concurred and filed opinion
                                                                      order of removal but was also pursuing bona
                                                                      fide withholding-only relief was entitled to bond
                                                                      hearing after his prolonged detention, even
                                                                      though it had not been determined that there was
                                                                      no significant likelihood of removal in
 West Headnotes (10)
                 © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                 1
Case 2:17-cv-11910-MAG-DRG ECF No. 467-7 filed 10/26/18                             PageID.12720           Page 3 of
                                     18

Guerrero-Sanchez v. Warden York County Prison, --- F.3d ---- (2018)
2018 WL 4608970

       reasonably foreseeable future, where alien had                   Bond or bail
       been held for more than six months.
       Immigration and Nationality Act § 241, 8                       Government must show by clear and convincing
       U.S.C.A. § 1231(a)(6).                                         evidence that alien detainee subject to order of
                                                                      removal is flight risk or danger to community to
                                                                      justify denial of bond at hearing while alien
       Cases that cite this headnote                                  seeks withholding-only relief. Immigration and
                                                                      Nationality Act § 241, 8 U.S.C.A. § 1231(a)(6).


                                                                      Cases that cite this headnote
[4]
       Constitutional Law
         Resolution of non-constitutional questions
       before constitutional questions
                                                               [8]
       Court must avoid deciding constitutional                       Aliens, Immigration, and Citizenship
       question if case may be disposed of on some                      Bond or bail
       other basis.
                                                                      Alien facing prolonged detention of more than
                                                                      six months under Immigration and Nationality
       Cases that cite this headnote                                  Act (INA) provision authorizing continued
                                                                      detention “beyond the removal period” is
                                                                      entitled to bond hearing before immigration
                                                                      judge and to be released from detention unless
[5]                                                                   government establishes that alien poses risk of
       Constitutional Law                                             flight or danger to community, or alien’s release
         Avoidance of doubt                                           or removal is imminent. Immigration and
                                                                      Nationality Act § 241, 8 U.S.C.A. § 1231(a)(6).
       It is cardinal principle of statutory interpretation
       that when Act of Congress raises serious doubt
       as to its constitutionality, courts will first                 Cases that cite this headnote
       ascertain whether construction of statute is fairly
       possible by which question may be avoided.


       Cases that cite this headnote                           [9]
                                                                      Administrative Law and Procedure
                                                                        Administrative Construction of Statutes

                                                                      When statute is ambiguous, court will normally
[6]                                                                   apply Chevron deference to agency’s
       Statutes                                                       interpretation of statute, so long as that
         Consistency, uniformity, and fairness                        construction was reasonable, but will not defer
                                                                      to agency’s interpretation of statute that raise
       Language given limiting construction in one                    serious constitutional doubts.
       context must be interpreted consistently in other
       contexts, even though other of statute’s
       applications, standing alone, would not support                Cases that cite this headnote
       same limitation.


       Cases that cite this headnote
                                                               [10]
                                                                      Courts
                                                                        Decisions in other circuits

[7]                                                                   Court of Appeals should be reluctant to create
       Aliens, Immigration, and Citizenship                           circuit split, especially where rules at issue are
              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                     2
Case 2:17-cv-11910-MAG-DRG ECF No. 467-7 filed 10/26/18                             PageID.12721           Page 4 of
                                     18

Guerrero-Sanchez v. Warden York County Prison, --- F.3d ---- (2018)
2018 WL 4608970

        best applied uniformly, and should only do so
        where compelling basis exists.


        Cases that cite this headnote
                                                                                      OPINION


                                                              GREENAWAY, JR., Circuit Judge.
APPEAL FROM THE UNITED STATES DISTRICT
                                                              *1 Rafael Guerrero-Sanchez, a native and citizen of
COURT FOR THE MIDDLE DISTRICT OF
                                                              Mexico whose original removal order was reinstated
PENNSYLVANIA (D.C. Civ. Action No. 1:15-cv-
                                                              pursuant to 8 U.S.C. § 1231(a)(5), was detained by
02423), District Judge: Honorable William W. Caldwell
                                                              Immigration and Customs Enforcement (“ICE”) from
Attorneys and Law Firms                                       May 2015 to February 2017 while he awaited the
                                                              Immigration Court’s decision on whether he would be
Chad A. Readler, William C. Peachey, Sarah Fabian,            afforded country-specific protection from removal. The
Joseph A. Darrow [Argued], United States Department of        District Court determined that his detention was governed
Justice, Office of Immigration Litigation, District Court     by the pre-removal detention provision of the
Section, P.O. Box 868, Ben Franklin Station, Washington,      Immigration and Nationality Act (“INA”), 8 U.S.C. §
D.C. 20044 Counsel for Appellants                             1226(a), which affords aliens a right to a bond hearing
                                                              before an immigration judge to determine if the alien’s
Daniel B. Conklin [Argued], The Shagin Law Group, 120         detention is necessary while he or she awaits immigration
South Street, Harrisburg, PA 17101, Counsel for Appellee      proceedings. At the hearing, the District Court determined
                                                              that Guerrero-Sanchez posed neither a flight risk nor a
Witold J. Walczak, 247 Ft. Pitt Blvd., 2nd Floor,             danger to society, and therefore released him on bail after
Pittsburgh, PA 1522, Counsel for Amici Appellee,              637 days in civil confinement.
American Civil Liberties Union of Pennsylvania
                                                              The Government appeals solely the District Court’s
Golnaz Fakhimi, P.O. Box 60173, Philadelphia, PA              determination of the source of Guerrero-Sanchez’s
19102, Counsel for Amici Appellee, American Civil             detention, which it contends is 8 U.S.C. § 1231(a), the
Liberties Union of Pennsylvania                               post-removal detention authority provision of the INA. In
                                                              stark contrast to § 1226(a), the text of § 1231(a) does not
Michael Tan, Judy Rabinovitz, 125 Broad Street, 18th          explicitly authorize a bond hearing. Guerrero-Sanchez,
Floor, New York, NY 10004, Counsel for Amici                  however, contends that his detention raises constitutional
Appellee, American Civil Liberties Union Foundation           concerns even under § 1231(a), and therefore that
Immigrants’ Rights Project                                    Congress implicitly intended for that provision to compel
                                                              a bond hearing after prolonged detention. Thus, in
Farrin R. Anello, Edward Barocas, Jeanne LoCicero, 89         Guerrero-Sanchez’s estimation, he was owed a bond
Market Street’, 7th floor, P.O. Box 32159, Newark, NJ         hearing regardless of the statutory source of his detention.
07102, Counsel for Amici Appellee, American Civil
Liberties Union of New Jersey Foundation                      Accordingly, this case requires us to decide a novel
                                                              question of immigration law in this Circuit: is the
Trina Realmuto, 100 Summer Street, 23rd Floor, Boston,
                                                              detention of an alien, such as Guerrero-Sanchez, who has
MA 02110, Counsel for Amici Appellee, American
                                                              a reinstated order of removal but is also pursuing
Immigration Counsel
                                                              withholding-only relief governed by § 1226(a) or §
Mark R. Barr, Lichter Immigration, 1601 Vine Street,          1231(a)? If the former, then such aliens are statutorily
Denver, CO 80206, Counsel for Amici Appellee,                 permitted to a bond hearing. But if we find that § 1231(a)
American Immigration Lawyers Association                      controls, then we must answer a second question: does §
                                                              1231(a)(6) compel an implicit bond hearing requirement
Before: GREENAWAY, JR., RENDELL, and FUENTES,                 after prolonged detention?
Circuit Judges.
                                                              For the reasons discussed below, we hold that § 1231(a)
                                                              governs Guerrero-Sanchez’s detention and that §
                                                              1231(a)(6) affords a bond hearing after prolonged

               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                     3
Case 2:17-cv-11910-MAG-DRG ECF No. 467-7 filed 10/26/18                             PageID.12722           Page 5 of
                                     18

Guerrero-Sanchez v. Warden York County Prison, --- F.3d ---- (2018)
2018 WL 4608970

detention to any alien who falls within the ambit of that     crime,” see § 1231(b)(3)(B)(ii), and that he did not
provision. We will therefore affirm on alternative grounds    qualify for CAT relief because he did “not [meet] his
the District Court’s decision to afford Guerrero-Sanchez a    burden of establishing by a preponderance of the evidence
bond hearing.                                                 that the Mexican Government would consent to or be
                                                              willfully blind to [his] hypothetical torture....” App. 120.
                                                              Guerrero-Sanchez appealed the denial of his CAT claim
                                                              to the Board of Immigration Appeals (“BIA”), which
                                                              affirmed the Immigration Judge. He then petitioned this
                                                              Court for review of the BIA’s order, and we stayed his
                                                              removal pending the disposition of his appeal.
                        I. FACTS
                                                              We granted the petition of review, finding that “the BIA
Guerrero-Sanchez attempted to unlawfully enter the
                                                              erred by failing to consider whether the record evidence
United States from Mexico on January 24, 1998 by
                                                              of the violence caused by the [drug] cartel and corruption
presenting a fraudulent birth certificate. U.S. Customs and
                                                              of law enforcement officials demonstrated that it is more
Border Protection determined that he was inadmissible for
                                                              likely than not that Guerrero will be tortured ‘by or at the
having sought admission by fraud or misrepresentation, in
                                                              instigation of or with the consent or acquiescence of a
violation of 8 U.S.C. § 1182(a)(6)(C)(ii). An expedited
                                                              public official or other person acting in an official
order of removal was entered against him, see 8 U.S.C. §
                                                              capacity.’ ” Guerrero v. Attorney Gen., 672 F. App’x 188,
1225(b)(1)(A)(i), and he was immediately removed back
                                                              191 (3d Cir.2016) (quoting 8 C.F.R. § 1208.18(a)(1) ).
to Mexico.
                                                              We therefore vacated the BIA’s order and remanded for
                                                              further consideration.
At an unknown date thereafter, Guerrero-Sanchez
reentered the United States without inspection. In April
                                                              On December 17, 2015, while his case remained pending
2012, he was arrested for his role in an Idaho-based drug
                                                              before the BIA, Guerrero-Sanchez filed a petition for a
trafficking organization. Guerrero-Sanchez pled guilty to
                                                              writ of habeas corpus before the District Court,
one count of conspiracy to distribute more than fifty
                                                              challenging his detention by ICE while he waits for a
grams of methamphetamine, in violation of 21 U.S.C. §§
                                                              determination on whether he will be afforded country-
846 and 841(a)(1), and he was sentenced to forty-two
                                                              specific protection from removal. To date, his
months of imprisonment. While Guerrero-Sanchez was
                                                              withholding-only proceeding is not scheduled until
serving that sentence, ICE reinstated his original order of
                                                              September 5, 2019, which is fifty-three months from the
removal from 1998, pursuant to 8 U.S.C. § 1231(a)(5). On
                                                              date that he was originally detained by ICE. On
April 9, 2015, Guerrero-Sanchez filed before this Court a
                                                              September 19, 2016, the District Court granted the
petition for review and motion for stay of the reinstated
                                                              petition, finding that Guerrero-Sanchez was statutorily
removal order, which were denied.
                                                              permitted to a bond hearing because his detention was
                                                              governed by the pre-removal order detention statute, 8
*2 On May 19, 2015, the date that Guerrero-Sanchez
                                                              U.S.C. § 1226(a), rather than the post-removal statute, 8
completed his sentence, he was transferred to ICE custody
                                                              U.S.C. § 1231(a). The District Court therefore ordered
pending his removal. An asylum officer subsequently
                                                              that the Immigration Judge afford Guerrero-Sanchez a
conducted a reasonable-fear interview at Guerrero-
                                                              hearing within twenty-one days.
Sanchez’s request, see 8 C.F.R. § 241.8(e), where
Guerrero-Sanchez contended that he would be tortured by
                                                              At the hearing, the Immigration Judge denied Guerrero-
a drug cartel if removed to Mexico. The officer concluded
                                                              Sanchez release on bond, finding that he represented a
that Guerrero-Sanchez’s fear of persecution was
                                                              flight risk and/or danger to the community. Following the
reasonable and referred the matter to an immigration
                                                              bond hearing before the Immigration Judge, Guerrero-
judge. See 8 C.F.R. § 1208.31(e).
                                                              Sanchez filed a motion to reconsider and “to enforce” the
                                                              District Court’s order, claiming that the bond hearing had
Guerrero-Sanchez subsequently initiated withholding-
                                                              been legally deficient and requesting that the District
only proceedings before the Immigration Court, seeking
                                                              Court conduct the hearing itself. The District Court
an order either withholding his removal to Mexico
                                                              granted the motion in part on December 23, 2016, finding
pursuant to 8 U.S.C. § 1231(b)(3) or, in the alternative,
                                                              that the bond hearing was legally insufficient because it
deferring his removal under the Convention Against
                                                              was not individualized, did not account for the evidence
Torture (“CAT”). The Immigration Judge denied both
                                                              of rehabilitation that Guerrero-Sanchez provided, and that
claims, finding that he was ineligible for relief under §
                                                              it was “doubtful” that the Government carried its burden
1231(b)(3) because he committed a “particularly serious

               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                     4
Case 2:17-cv-11910-MAG-DRG ECF No. 467-7 filed 10/26/18                             PageID.12723           Page 6 of
                                     18

Guerrero-Sanchez v. Warden York County Prison, --- F.3d ---- (2018)
2018 WL 4608970

of proof that he is a flight risk or a danger to the
community. App. 40.                                           With all of this in mind, we must first decide whether
                                                              Guerrero-Sanchez’s detention is governed by § 1226(a) or
*3 The District Court then, in February 2017, held a bond     § 1231(a). Because this question is an issue of statutory
hearing itself. It found that Guerrero-Sanchez did not pose   interpretation, it is subject to de novo review. Fair Hous.
a danger to the community because of “the absence of any      Rights Ctr. in Se. Pa. v. Post Goldtex GP, LLC, 823 F.3d
criminal history beyond his drug conspiracy conviction,       209, 213 (3d Cir.2016). For the reasons discussed below,
acceptance of responsibility for his criminal conduct,        we hold that § 1231(a), the post-removal provision,
extensive evidence of rehabilitation and good conduct         controls. We will then proceed to address Guerrero-
while incarcerated and detained, multiple offers of           Sanchez’s alternative argument, that is, whether §
support from family and employers if he were to be            1231(a)(6) implicitly requires that he be afforded a bond
released, and numerous sworn statements attesting to [his]    hearing after prolonged detention.
good character.” App. 19. The District Court also
determined that Guerrero-Sanchez was not a flight risk
because he has a wife and daughter living in Las Vegas,
Nevada, that he was pursuing a bona fide withholding of
removal claim before the Immigration Court, and that the
conditions of release would assure that he appeared at        A. Legal Framework
future immigration proceedings. It therefore ordered his      *4 We begin by examining the text of both provisions.
immediate release subject to conditions of supervision. In    See, e.g., United States v. Thornhill, 759 F.3d 299, 307
total, Guerrero-Sanchez had remained in ICE detention         (3d Cir.2014) (“Statutory interpretation requires that we
for 637 days without a bond hearing.1                         begin with a careful reading of the text.” (quoting
                                                              Zimmerman v. Norfolk S. Corp., 706 F.3d 170, 177 (3d
                                                              Cir.2013) ) ). Section 1226 is the pre-removal provision
                                                              of the INA and “generally governs the process of
                                                              arresting and detaining ... aliens pending their removal.”
                                                              Jennings v. Rodriguez, ––– U.S. ––––, 138 S.Ct. 830, 837,
                                                              200 L.Ed.2d 122 (2018). It provides that “an alien may be
II. THE AUTHORITY GOVERNING GUERRERO-                         arrested and detained pending a decision on whether the
          SANCHEZ’S DETENTION                                 alien is to be removed from the United States.” 8 U.S.C. §
                                                              1226(a). Critical for the purposes of this case, an alien
The Government originally appealed the District Court’s       detained under § 1226(a) must be afforded a bond hearing
order holding that 8 U.S.C. § 1226(a) governs Guerrero-       before an immigration judge to determine if the alien’s
Sanchez’s detention, as well as the orders mandating a de     detention is necessary while he or she awaits immigration
novo hearing in federal court and releasing him on bond.      proceedings. See Jennings, 138 S.Ct. at 837 (“[T]he
It then withdrew its appeals of the latter two                Attorney General ‘may release’ an alien detained under §
determinations. Thus, the Government now contests only        1226(a) ‘on bond ... or conditional parole.’ ” (quoting 8
the statutory basis of Guerrero-Sanchez’s detention. In the   U.S.C. § 1226(a) ) ); 8 C.F.R. § 236.1(d)(1) (“[T]he
Government’s view, it is not the pre-removal detention        immigration judge is authorized to exercise the authority
provision, 8 U.S.C. § 1226(a), that controls in Guerrero-     ... to detain the alien in custody, release the alien, and
Sanchez’s case, but rather, the post-removal detention        determine the amount of bond.”).
provision, 8 U.S.C. § 1231(a). Because § 1231(a) contains
no explicit bond hearing requirement, the Government          Section 1231(a) is the post-removal detention provision of
argues that such a hearing should have never been held,       the INA and applies to aliens who are subject to a final
and that the Government should have the authority to          order of removal. It provides that “when an alien is
detain Guerrero-Sanchez again.2 For his part, Guerrero-       ordered removed, the Attorney General shall remove the
Sanchez contends that the District Court was correct in       alien from the United States within a period of 90 days.” 8
concluding that § 1226(a) applies, but that even if §         U.S.C. § 1231(a)(1)(A). The provision requires that the
1231(a) governs, he was still entitled to a bond hearing      alien be detained during this 90-day timeframe, see 8
because § 1231(a)(6) implicitly requires a bond hearing       U.S.C. § 1231(a)(2), which is “referred to as the ‘removal
after prolonged detention. Thus, according to Guerrero-       period.’ ” 8 U.S.C. § 1231(a)(1)(A). “If the alien does not
Sanchez, he was entitled to a bond hearing irrespective of    leave or is not removed within the removal period,” then
the statutory authority for his detention, and he should      he is normally subject to supervised release. 8 U.S.C. §
remain released subject to the conditions of supervision      1231(a)(3). Section 1231(a)(6), however, authorizes the
already in place.                                             continued detention of certain classes of aliens “beyond
               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                    5
Case 2:17-cv-11910-MAG-DRG ECF No. 467-7 filed 10/26/18                                 PageID.12724             Page 7 of
                                     18

Guerrero-Sanchez v. Warden York County Prison, --- F.3d ---- (2018)
2018 WL 4608970

the removal period,” 8 U.S.C. § 1231(a)(6), for a                detention.”). We must therefore conduct our own scrutiny
timeframe “reasonably necessary to bring about that              of the statutory provisions.
alien’s removal from the United States,” Zadvydas v.
Davis, 533 U.S. 678, 689, 121 S.Ct. 2491, 150 L.Ed.2d
653 (2001); see also id. at 701, 121 S.Ct. 2491 (“[A]n
alien may be held in confinement until it has been
determined that there is no significant likelihood of
removal in the reasonably foreseeable future.”). The             C. Authorization of Detention
categories of aliens covered by § 1231(a)(6) include those       *5 To determine whether Guerrero-Sanchez was entitled
who, like Guerrero-Sanchez, are inadmissible under 8             to a bond hearing, we must ascertain the source of
U.S.C. § 1182.3                                                  authority for his detention. The authorization for an
                                                                 alien’s detention shifts from § 1226(a) to § 1231(a)—that
Critically, unlike § 1226(a), the text of § 1231(a)(6) does      is, from the pre-removal phase to the post-removal
not explicitly authorize a bond hearing. Therefore, at least     phase—at the point that the alien’s order of removal
according to the Government, whether Guerrero-Sanchez            becomes administratively final and removal is therefore
is entitled to a bond hearing turns on whether § 1226(a) or      certain. See 8 U.S.C. § 1231(a)(1)(B). Thus, which
§ 1231(a) authorizes his detention. We note at the outset        provision governs here depends on whether the removal
that this is a question that has divided our sister circuits.    order     entered      against        Guerrero-Sanchez       is
Compare Padilla-Ramirez v. Bible, 882 F.3d 826, 832              administratively final: if it is final, then § 1231(a) applies;
(9th Cir.2017) (holding that § 1231(a) governs), with            otherwise, § 1226(a) controls.
Guerra v. Shanahan, 831 F.3d 59, 64 (2d Cir.2016)
(holding that § 1226(a) governs).                                Crucial to this determination is the fact that Guerrero-
                                                                 Sanchez’s removal order was reinstated “from its original
                                                                 date and is not subject to being reopened or reviewed.” 8
                                                                 U.S.C. § 1231(a)(5).5 Although aliens with reinstated
                                                                 orders of removal are “not eligible and may not apply for
                                                                 any relief” under Chapter 12 of the INA, id., they may
B. Chevron Deference                                             seek withholding-only remedies, see Cazun v. Attorney
[1]
   As a threshold matter, the Government contends that a         Gen. United States, 856 F.3d 249, 255-56 (3d Cir.2017)
regulation issued by the Department of Homeland                  (“[P]recedent and the Attorney General’s own
Security, 8 C.F.R. § 241.8(f), is owed Chevron deference         interpretation clarify that withholding from removal and
because it allegedly provides that § 1231(a) applies to          CAT protection—both forms of relief—are actually still
aliens with reinstated orders of removal.4 We disagree.          available to individuals in reinstatement proceedings.”
That regulation states that “[e]xecution of the reinstated       (citing Fernandez-Vargas v. Gonzales, 548 U.S. 30, 35
order of removal and detention of the alien shall be             n.4, 126 S.Ct. 2422, 165 L.Ed.2d 323 (2006); 8 C.F.R. §§
administered in accordance with” Part 241 of the Code of         1208.31(e), 1208.16(c)(4) ) ). Accordingly, in order to
Federal Regulations, which contains the regulations              resolve this case, we must decide whether a reinstated
implementing 8 U.S.C. § 1231. 8 C.F.R. § 241.8(f). The           order of removal against an alien who, like Guerrero-
relevant provisions of Part 241, however, apply to aliens        Sanchez, is pursuing bona fide withholding-only relief is
who are subject to reinstated removal orders but, unlike         administratively final.
Guerrero-Sanchez, have either not expressed a fear of
                                                                 [2]
removal, or have already been granted withholding but              With this framing of the issue in mind, we find that §
are still subject to detention. See id. §§ 241.3, 241.4(b)(3),   1231(a), the post-removal provision, is the more logical
241.8(f). Conspicuously absent from these regulations is         source of authority for Guerrero-Sanchez’s detention. A
any mention of aliens, who like Guerrero-Sanchez, have           removal order is unquestionably final when it is first
reinstated removal orders but are still pursuing bona fide       entered. See 8 C.F.R. § 241.1. When such an order is
withholding-only       relief.    Chevron     deference     is   subsequently reinstated, as happened here in Guerrero-
inapplicable, then, because § 241.8(f) does not resolve the      Sanchez’s case, “it stands to reason that it retains the
question of whether § 1226(a) or § 1231(a) governs               same administrative finality because section 1231(a)(5)
Guerrero-Sanchez’s detention. See Padilla-Ramirez v.             proscribes any challenge that might affect the status of the
Bible, 882 F.3d at 831 (declining to defer to 8 C.F.R. §         underlying removal order.” Padilla-Ramirez, 882 F.3d at
241.8(f) “because the regulation does not answer the             831. Indeed, when a reinstated order of removal is in
question presented”); Guerra, 831 F.3d at 63 (“Chevron           place, withholding-only proceedings do not disturb the
deference is inapplicable because [Part 241] do[es] not          underlying order of removal; rather, they only potentially
answer the question of which provision governs Guerra’s          impede the order’s execution with respect to a specific
                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          6
Case 2:17-cv-11910-MAG-DRG ECF No. 467-7 filed 10/26/18                                PageID.12725           Page 8 of
                                     18

Guerrero-Sanchez v. Warden York County Prison, --- F.3d ---- (2018)
2018 WL 4608970

country. See § 1208.2(c)(3)(i). If Guerrero-Sanchez were         implicate § 1226(a). See id. (“The fact that [an alien] may
to ultimately prevail on either his withholding or CAT           seek further withholding relief if he prevails on his
claim, the resulting remedy would prohibit only his              present application does not change this conclusion since
removal to the country of risk: Mexico. It would not             the pending decision in such hypothetical proceedings
prohibit his removal from the United States to an                always will be whether he can be removed to a particular
alternative, non-risk country. See, e.g., Lanza v. Ashcroft,     country, which does not implicate section 1226(a).”).
389 F.3d 917, 933 (9th Cir.2004) (stating that a grant of
withholding “only prohibits removal of the petitioner to         Accordingly, we hold that a reinstated order of removal
the country of risk, but does not prohibit removal to a          against an alien who has initiated withholding-only
non-risk country” (quoting Castellano-Chacon v. INS,             proceedings is administratively final.6 Therefore, just as
341 F.3d 533, 545 (6th Cir.2003), holding modified by            we elect to follow Padilla-Ramirez, we concurrently
Almuhtaseb v. Gonzales, 453 F.3d 743, 748 (6th                   decline to follow Guerra. In Guerra, the Second Circuit
Cir.2006) ) ). Thus, “[t]he removal order itself ... is not at   found that § 1226(a) governs because, although an alien
issue in the withholding-only proceedings, meaning that          subject to a reinstated removal order is clearly removable,
those proceedings cannot diminish or otherwise affect its        the “purpose of withholding-only proceedings is to
finality.” Padilla-Ramirez, 882 F.3d at 832.                     determine precisely whether ‘the alien is to be removed
                                                                 from the United States.’ ” 831 F.3d at 62 (quoting 8
*6 Furthermore, the placement of § 1231(a)(5), which             U.S.C. § 1226(a) ). However, as discussed supra, we
governs reinstated orders of removal, within the post-           respectfully disagree with the Second Circuit’s
removal provision itself evidences Congress’s intent that        interpretation—the       purpose   of     withholding-only
§ 1231(a) governs the detention of aliens with reinstated        proceedings is to determine the narrow question of where
orders of removal, even when they pursue withholding-            an alien will be removed to, but has no bearing on
only proceedings. See id.; see also, e.g., Cipollone v.          whether the alien will ultimately “be removed from the
Liggett Grp., Inc., 505 U.S. 504, 516, 112 S.Ct. 2608, 120       United States.” 8 U.S.C. § 1226(a) (emphasis added). We
L.Ed.2d 407 (1992) (“Congress’ intent may be ‘explicitly         agree with the Ninth Circuit that “[i]n concluding that the
stated in the statute’s language or implicitly contained in      ‘purpose of withholding-only proceedings is to determine
its structure’ ” (quoting Jones v. Rath Packing Co., 430         precisely whether the alien is to be removed from the
U.S. 519, 525, 97 S.Ct. 1305, 51 L.Ed.2d 604 (1977) ) ).         United States,’ the [Second Circuit] did not paint with a
The Ninth Circuit, which held that such detentions were          fine enough brush.” Padilla-Ramirez, 882 F.3d at 835
authorized by § 1231(a), did so in part on this basis.           (citations and internal quotation marks omitted) (quoting
Padilla-Ramirez, 882 F.3d at 832 (“The fact that the             Guerra, 831 F.3d at 62).
reinstatement provision appears among section 1231(a)’s
detention and supervision provisions further bolsters this       *7 Guerra also reasoned that the reinstated removal order
inference.”).                                                    was not final because an alien could appeal a denial of a
                                                                 withholding application to a federal court of appeals. 831
Conversely, we are compelled to find that the plain text of      F.3d at 63. On the basis that the conception of finality
the pre-removal provision, § 1226(a), forecloses its             pertaining to judicial review must be the same as that
application to reinstated removal orders. Critically, for        which pertains to the administrative finality of his
that provision to apply there must be a decision “pending”       removal order for detention purposes, the Second Circuit
before an immigration judge as to “whether the alien is to       reasoned that a “bifurcated definition of finality” would
be removed from the United States.” 8 U.S.C. § 1226(a)           “run[ ] counter to principles of administrative law which
(emphasis added). No such decision is pending here. As           counsel that to be final, an agency action must ‘mark the
discussed above, the decision that was before the                consummation of the agency’s decisionmaking process.’ ”
Immigration Judge was not whether Guerrero-Sanchez               Id. (quoting U.S. Army Corps of Eng’rs v. Hawkes Co., ––
should be removed “from the United States”—as is                 – U.S. ––––, 136 S.Ct. 1807, 1813, 195 L.Ed.2d 77
required to trigger § 1226(a)—but rather, whether he may         (2016) ). However, we disagree—as the Ninth Circuit
be removed to Mexico, i.e., to where he should be                aptly explained, the application of § 1231(a) here does not
removed. “This narrow question of to where an alien may          vitiate the administrative legal principles that the Second
be removed is distinct from the broader question of              Circuit relies on:
whether the alien may be removed; indeed, the former
inquiry requires that the latter already have been resolved        The Second Circuit is correct that only an agency
in the affirmative.” Padilla-Ramirez, 882 F.3d at 832.             action marking “the consummation of the agency’s
Because Guerrero-Sanchez’s CAT claim casts no doubt                decisionmaking process” qualifies as final agency
on his removal from the United States, it does not                 action. But its conclusion that no such consummation
                                                                   exists while withholding-only proceedings are ongoing
                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                      7
 Case 2:17-cv-11910-MAG-DRG ECF No. 467-7 filed 10/26/18                                PageID.12726           Page 9 of
                                      18

Guerrero-Sanchez v. Warden York County Prison, --- F.3d ---- (2018)
2018 WL 4608970

  again misunderstands the decision at stake in those             it provides that an alien “shall be removed” from the
  proceedings. The agency already decided that Padilla–           United States, and that determination is “not subject to
  Ramirez “is to be removed from the United States,” 8            being reopened or reviewed.” 8 U.S.C. § 1231(a)(5). An
  U.S.C. § 1226(a), and a different, more limited decision        alien with a reinstated order of removal therefore cannot
  is now pending in his withholding-only proceedings—             have a decision “pending” before an immigration judge
  namely, whether he may be removed to El Salvador.               on “whether the alien is to be removed from the United
  The agency has consummated its decision-making                  States.” 8 U.S.C. § 1226(a) (emphasis added). As a result,
  regarding the first issue, but not the second. It therefore     such aliens cannot fulfill the necessary predicate to
  is consonant with settled administrative legal principles       implicate § 1226(a), and they cannot rely on that
  to hold that Padilla–Ramirez’s reinstated removal order         provision to obtain a bond hearing.
  (i.e., the agency’s decision that he “is to be removed
  from the United States,” id.) is final for detention
  purposes even though it lacks finality for purposes of
  judicial review of his withholding-only claim.                           III. THE IMPLICIT BOND HEARING
                                                                              REQUIREMENT OF § 1231(a)(6)
Padilla-Ramirez, 882 F.3d at 836 (citations omitted); see         [3]
                                                                     Because § 1231(a) governs Guerrero-Sanchez’s
also Ponta-Garcia v. Att’y Gen., 557 F.3d 158, 162 (3d            detention, we must next reach his alternative argument
Cir.2009) (“[A]liens subject to reinstatement have already        that he is still entitled to a bond hearing because that
been ordered removed, and thus have already been                  provision implicitly requires a bond hearing after
provided with the requisite procedures and review.”).             prolonged detention. For the reasons below, we agree and
                                                                  will affirm the District Court’s order on this basis.
In a similar vein, amici the American Immigration
Council and the American Immigration Lawyers
Association (collectively “AIC”) contend that “[e]very
circuit to have addressed the question [of finality] has          A. Zadvydas v. Davis
agreed that a reinstatement order where the individual has        As discussed supra, when an alien has been found to be
articulated a fear of return is not final until reasonable fear   unlawfully present in the United States and a final order
or the withholding-only proceedings have been                     of removal has been entered, the Government ordinarily
concluded.” AIC Br. at 17-18 (citing Ponce-Osorio v.              secures the alien’s removal during a subsequent 90-day
Johnson, 824 F.3d 502 (5th Cir.2016); Jimenez-Morales             statutory “removal period,” during which time the alien
v. Att’y Gen., 821 F.3d 1307 (11th Cir.2016), cert. denied        normally is held in custody. 8 U.S.C. § 1231(a)(1)(A).
sub nom. Jimenez-Morales v. Lynch, ––– U.S. ––––, 137             However, since Guerrero-Sanchez’s detention lasted
S.Ct. 685, 196 L.Ed.2d 528 (2017); Luna-Garcia v.                 longer than 90 days, it was governed by § 1231(a)(6),
Holder, 777 F.3d 1182, 1183 (10th Cir.2015); Ortiz-               which authorizes detention beyond the 90 days under
Alfaro v. Holder, 694 F.3d 955 (9th Cir.2012) ). However,         certain circumstances. It provides:
none of these cases address the finality of reinstated
deportation orders for the purposes of removal. Rather,                       An alien ordered removed [1] who
they address whether such orders are final “for the                           is inadmissible ... [2] [or]
purposes of timely petitioning for judicial review” of                        removable [as a result of violations
orders denying relief in a reasonable fear or withholding-                    of status requirements or entry
only proceeding. See, e.g., Ortiz-Alfaro, 694 F.3d at 958                     conditions, violations of criminal
(noting that validity of “the underlying prior removal                        law, or reasons of security or
order” was not before the court).7 These cases are                            foreign policy] or [3] who has been
therefore inapposite. AIC relies on the incorrect                             determined by the Attorney
assumption that “the finality of a reinstatement order is                     General to be a risk to the
identical for purposes of judicial review and detention.”                     community or unlikely to comply
AIC Br. at 20. Indeed, it is telling that neither Padilla-                    with the order of removal, may be
Ramirez nor Guerra—both of which were decided after                           detained beyond the removal period
Ponce-Osorio, Jimenez-Morales, Luna-Garcia, and Ortiz-                        and, if released, shall be subject to
Alfaro—rely on any of these cases for support; to the                         [certain] terms of supervision....
contrary, they distinguish them.8
                                                                  8 U.S.C. § 1231(a)(6). Noticeably, unlike § 1226(a), the
*8 To summarize, Guerrero-Sanchez’s detention is                  text of § 1231(a)(6) does not explicitly authorize a bond
governed by § 1231(a). A reinstated removal order is              hearing for aliens that are encompassed within its ambit.
administratively final for the purposes of removal because
                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                      8
Case 2:17-cv-11910-MAG-DRG ECF No. 467-7 filed 10/26/18                               PageID.12727            Page 10 of
                                      18

Guerrero-Sanchez v. Warden York County Prison, --- F.3d ---- (2018)
2018 WL 4608970

Nor does § 1231(a)(6) contain any express limit on the           like Guerrero-Sanchez, who is still pursuing a bona fide
duration of an alien’s detention under the provision.            withholding-only claim that could take years to resolve.

In Zadvydas v. Davis, 533 U.S. 678, 121 S.Ct. 2491, 150          More importantly, Zadvydas narrowed the scope of the
L.Ed.2d 653 (2001), however, the Supreme Court                   detention that § 1231(a)(6) authorizes. See Hernandez-
interpreted § 1231(a)(6) to authorize the detention of           Carrera v. Carlson, 547 F.3d 1237, 1248 (10th Cir.2008)
aliens “only as long as ‘reasonably necessary’ to remove         (“The Supreme Court [in Zadvydas], confronted with a
them from the country.” Clark v. Martinez, 543 U.S. 371,         very broad statute, narrowed its scope to avoid
377, 125 S.Ct. 716, 160 L.Ed.2d 734 (2005) (quoting              unconstitutionality” (quoting Thai v. Ashcroft, 389 F.3d
Zadvydas, 533 U.S. at 689, 699, 121 S.Ct. 2491). Such an         967, 971 (9th Cir.2004) (Kozinski, J., dissenting from
interpretation was required to avoid the “ ‘serious              denial of en banc ) ) ). It did not, however, provide that
constitutional threat’ ... posed by the indefinite detention     the Court’s limiting construction of § 1231(a)(6) is the
of aliens who had been admitted to the country.” Id.             sole constraint on detention that the Due Process Clause
(quoting Zadvydas, 533 U.S. at 699, 121 S.Ct. 2491).             requires.10 See id. at 1249 (“In Zadvydas, the Supreme
According to the Court, the provision’s use of the word          Court did not purport to ‘resolve’ the statutory ambiguity
“may” was ambiguous because it “ ‘suggests discretion,’          in § 1231(a)(6) once and for all. ... In no way, ... did the
but ‘not necessarily ... unlimited discretion.’ ” Id. (quoting   Court signal that its interpretation was the only reasonable
Zadvydas, 533 U.S. at 699, 121 S.Ct. 2491). Here, the            construction of § 1231(a)(6).”); id. at 1248 (“[T]he
Government argues that Zadvydas resolves the only                Court’s method of narrowing [§ 1231(a)(6) in Zadvydas]
ambiguity in the text of § 1231(a)(6) and makes clear that       is not the only permissible one.” (quoting Thai, 389 F.3d
Guerrero-Sanchez “may be held in confinement until it            at 971 (Kozinski, J., dissenting from denial of en banc ) )
has been determined that there is no significant likelihood      ). Indeed, a detention could still raise constitutional
of removal in the reasonably foreseeable future.”                concerns even if it is ostensibly authorized by statute. See
Appellant Br. at 15 (quoting Zadvydas, 533 U.S. at 701,          Diouf v. Napolitano, 634 F.3d 1081, 1084 (9th Cir.2011)
121 S.Ct. 2491).                                                 (invoking canon of constitutional avoidance to interpret §
                                                                 1231(a)(6) after determining “that [the alien’s] detention
We disagree. Zadvydas had no occasion to address the             was authorized by statute”); Prieto-Romero v. Clark, 534
due process concerns posed by prolonged detention of             F.3d 1053, 1065 (9th Cir.2008) (“Even if [an alien’s]
someone in Guerrero-Sanchez’s situation who is still             continued detention is permitted by statute, however, due
seeking withholding-only relief. Rather, Zadvydas                process requires ‘adequate procedural protections’ to
addressed only the detention of noncitizens who—unlike           ensure that the government’s asserted justification for
Guerrero-Sanchez—have exhausted all administrative and           physical confinement ‘outweighs the individual’s
judicial challenges to removal, including applications for       constitutionally protected interest in avoiding physical
relief from removal, and are only waiting for their              restraint.’ ” (quoting Zadvydas, 533 U.S. at 690-91, 121
removal to be effectuated. See Demore v. Kim, 538 U.S.           S.Ct. 2491) ). While Zadvydas limited the substantive
510, 527, 123 S.Ct. 1708, 155 L.Ed.2d 724 (2003)                 scope of § 1231(a)(6), it did not explicitly preclude courts
(distinguishing Zadvydas on the basis that “in Zadvydas,         from construing § 1231(a)(6) to include additional
the aliens challenging their detention following final           procedural protections during the statutorily authorized
orders of deportation were ones for whom removal was             detention period, should those protections be necessary to
‘no longer practically attainable’ ” (quoting Zadvydas,          avoid detention that could raise different constitutional
533 U.S. at 690, 121 S.Ct. 2491) ).                              concerns. See Diouf, 634 F.3d at 1084 (holding that
                                                                 “individuals detained under § 1231(a)(6) are entitled to
*9 This distinction is material because detaining                the same procedural safeguards against prolonged
Guerrero-Sanchez without a bond hearing while he                 detention as individuals detained under § 1226(a)”).
pursues his bona fide withholding-only claim “would
effectively punish [him] for pursuing applicable legal
remedies.”9 Leslie v. Attorney Gen. of U.S., 678 F.3d 265,
271 (3d Cir.2012) (internal quotation marks omitted),
abrogated in part and on other grounds by Jennings, 138
S.Ct. at 847. Thus, Zadvydas’ focus on the foreseeability        B. The Due Process Concerns Associated with Guerrero-
of removal—and its limiting construction of § 1231(a)(6)         Sanchez’s Detention
as authorizing detention only when removal is reasonably         *10 Guerrero-Sanchez’s detention without bond—which
foreseeable—does not address or settle the due process           had spanned 637 days before his hearing—pending the
concerns raised by the prolonged detention of an alien           resolution of his withholding-only proceedings raises
                                                                 serious due process concerns. See Diouf, 634 F.3d at 1086
                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       9
Case 2:17-cv-11910-MAG-DRG ECF No. 467-7 filed 10/26/18                               PageID.12728           Page 11 of
                                      18

Guerrero-Sanchez v. Warden York County Prison, --- F.3d ---- (2018)
2018 WL 4608970

(“[P]rolonged detention under § 1231(a)(6), without             are not substantial enough to justify denying a bond
adequate procedural protections, would raise ‘serious           hearing to all aliens subject to extended detention under §
constitutional concerns.’ ” (quoting Casas-Castrillon v.        1231(a)(6).” Diouf, 634 F.3d at 1087. As the Ninth
Dep’t of Homeland Sec., 535 F.3d 942, 950 (9th Cir.2008)        Circuit aptly explained:
) ); Chavez-Alvarez v. Warden York Cty. Prison, 783 F.3d
469, 471 (3d Cir.2015) (“The total number of days that            First, the government has an interest in ensuring that
Chavez–Alvarez has been held in civil detention since his         aliens are available for removal if their legal challenges
arrest, of itself, gives us reason for pause.”), abrogated in     do not succeed whether they are detained under §
part and on other grounds by Jennings, 138 S.Ct. at 847.          1226(a) or § 1231(a)(6). Second, in either
                                                                  circumstance, the government’s interest in the prompt
We have already recognized in the pre-removal context             removal of aliens who have exhausted their legal
that “when detention becomes unreasonable, the Due                challenges is served by the bond hearing process itself.
Process Clause demands a hearing, at which the                    If the alien poses a flight risk, [continued] detention is
Government bears the burden of proving that continued             permitted.
detention is necessary to fulfill the purposes of the
detention statute.” Diop v. ICE/Homeland Sec., 656 F.3d           Third, the same concerns about prolonged detention
221, 233 (3d Cir.2011), abrogated in part and on other            arise irrespective of whether an alien has petitioned for
grounds by Jennings, 138 S.Ct. at 847.11 In those cases,          review of an order of removal (direct review) or an
“due process requires us to recognize that, at a certain          order denying a motion to reopen (collateral review). In
point—which may differ case by case—the burden to an              both situations, it may take years for the petitions for
alien’s liberty outweighs a mere presumption that the             review to be resolved.
alien will flee and/or is dangerous.” Chavez-Alvarez, 783
F.3d at 474–75 (footnote omitted); see also Diop, 656           Id. at 1087-88. We therefore find that it may be the case
F.3d at 232 (“At a certain point, continued detention           that the Due Process Clause prohibits prolonged detention
becomes ... unconstitutional unless the Government has          under § 1231(a)(6) without a bond hearing.
justified its actions at a hearing inquiring into whether
continued detention is consistent with the law’s purposes
of preventing flight and dangers to the community.”).
                                                                A. Canon of Constitutional Avoidance and Our
*11 We see no substantial distinction between the liberty
                                                                Construction of § 1231(a)(6)
interests of aliens detained under § 1226(a) and §              [4] [5]
                                                                       Despite the constitutional concerns raised by
1231(a)(6) because “[r]egardless of the stage of the
                                                                Guerrero-Sanchez’s detention under § 1231(a)(6), we
proceedings, the same important interest is at stake—
                                                                decline to decide whether his continued confinement
freedom from prolonged detention”—accordingly, “[t]he
                                                                violated the Due Process Clause. “As a first inquiry, we
liberty interests of persons detained under § 1231(a)(6)
                                                                must avoid deciding a constitutional question if the case
are comparable to those of persons detained under §
                                                                may be disposed of on some other basis.” Doe v. Pa. Bd.
1226(a).” Diouf, 634 F.3d at 1087. The Government
                                                                of Prob. & Parole, 513 F.3d 95, 102 (3d Cir.2008). We
contends that individuals like Guerrero-Sanchez have a
                                                                assume that Congress does not intend to pass
lesser liberty interest because they each have a prior
                                                                unconstitutional laws—accordingly, “it is a cardinal
removal order already in place. However, Guerrero-
                                                                principle of statutory interpretation ... that when an Act of
Sanchez’s status is not appreciably different from that of
                                                                Congress raises a serious doubt as to its constitutionality,
the alien in Diop, who had a final removal order at the
                                                                ... [courts] will first ascertain whether a construction of
time we decided his case and was subjected to prolonged
                                                                the statute is fairly possible by which the question may be
detention while pursuing—precisely like Guerrero-
                                                                avoided.” Diop, 656 F.3d at 231 (quoting Zadvydas, 533
Sanchez—CAT relief, as well as withholding of removal.
                                                                U.S. at 689, 121 S.Ct. 2491). We therefore invoke the
See 656 F.3d at 226 (explaining that the alien in Diop
                                                                canon of constitutional avoidance so long as “the statute
argued before the Immigration Court “that the vacatur of
                                                                is found to be susceptible of more than one construction.”
his conviction meant that he was eligible for withholding
                                                                Jennings, 138 S.Ct. at 842 (quoting Clark, 543 U.S. at
of removal” and that he made a “claim of a right to relief
                                                                385, 125 S.Ct. 716).
under the Convention Against Torture”).
                                                                The Supreme Court has already determined that the text
As to the Government’s interest in detaining aliens in the
                                                                of § 1231(a)(6) is ambiguous as to the due process
post-removal context, we agree with the Ninth Circuit that
                                                                protections that it provides. See Zadvydas, 533 U.S. at
“[t]he distinctions between § 1226(a) and § 1231(a)(6) ...
                                                                697, 121 S.Ct. 2491 (holding that § 1231(a)(6) is

               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       10
Case 2:17-cv-11910-MAG-DRG ECF No. 467-7 filed 10/26/18                               PageID.12729            Page 12 of
                                      18

Guerrero-Sanchez v. Warden York County Prison, --- F.3d ---- (2018)
2018 WL 4608970

ambiguous). This is the case because § 1231(a)(6), unlike       competing plausible interpretations of a statutory text.’ ”
other provisions in the INA, does not provide for               (quoting Clark, 543 U.S. at 381, 125 S.Ct. 716) ).
detention for a specified period of time, uses the word         Accordingly, our interpretation applies to all classes of
“may” to describe the detention authority rather than           aliens that are enumerated in § 1231(a)(6)—i.e., aliens
“shall,” and lacks an express exception to detention            who are inadmissible under 8 U.S.C. § 1182, removable
provided for in the provision. See Jennings, 138 S.Ct. at       under 8 U.S.C. § 1227(a)(1)(C), (a)(2), or (a)(4), or who
844. The plain text of § 1231(a)(6) therefore invites us to     have “been determined by the Attorney General to be a
apply the canon of constitutional avoidance in order to         risk to the community or unlikely to comply with the
avoid the question of whether Guerrero-Sanchez’s                order of removal,” 8 U.S.C. § 1231(a)(6)—because “[t]he
continued detention under that provision violates the Due       operative language of § 1231(a)(6), ‘may be detained
Process Clause. See Demore, 538 U.S. at 523, 123 S.Ct.          beyond the removal period,’ applies without
1708 (“It is well established that the Fifth Amendment          differentiation to all three categories of aliens that are its
entitles aliens to due process of law in deportation            subject.” Clark, 543 U.S. at 378, 125 S.Ct. 716 (quoting 8
proceedings.” (quoting Reno v. Flores, 507 U.S. 292, 306,       U.S.C. § 1231(a)(6) ).
113 S.Ct. 1439, 123 L.Ed.2d 1 (1993) ) ).
                                                                We emphasize, however, that aliens detained under §
*12 [6] [7] [8]In order to avoid determining whether            1231(a)(6) are only entitled to a bond hearing after
Guerrero-Sanchez’s detention violates the Due Process           prolonged detention.13 We therefore must determine when
Clause, we adopt the Ninth Circuit’s limiting construction      a detention becomes prolonged. In order to identify “the
of § 1231(a)(6) that “an alien facing prolonged detention       specific dictates of due process” in this context, we apply
under [that provision] is entitled to a bond hearing before     the three-part test that the Supreme Court enunciated in
an immigration judge and is entitled to be released from        Mathews v. Eldridge, 424 U.S. 319, 355, 96 S.Ct. 893, 47
detention unless the government establishes that the alien      L.Ed.2d 18 (1976). That test provides that we weigh three
poses a risk of flight or a danger to the community.”12         factors:
Diouf, 634 F.3d at 1092. Critically, our holding today
necessarily applies to all aliens detained under §                           *13 First, the private interest that
1231(a)(6), not just those, like Guerrero-Sanchez, who                       will be affected by the official
have reinstated removal orders under § 1231(a)(5) and are                    action; second, the risk of an
pursuing withholding-only relief. This is because                            erroneous deprivation of such
“statutory language given a limiting construction in one                     interest through the procedures
context must be interpreted consistently in other contexts,                  used, and the probable value, if
‘even though other of the statute’s applications, standing                   any, of additional or substitute
alone, would not support the same limitation.’ ” Spector v.                  procedural safeguards; and finally,
Norwegian Cruise Line Ltd., 545 U.S. 119, 140, 125 S.Ct.                     the      Government’s       interest,
2169, 162 L.Ed.2d 97 (2005) (quoting Clark, 543 U.S. at                      including the function involved and
380, 125 S.Ct. 716).                                                         the fiscal and administrative
                                                                             burdens that the additional or
Here, there is no basis in § 1231(a)(6) to fashion a class of                substitute procedural requirement
aliens that is not explicitly enumerated in the provision—                   would entail.
if we were to hold that only aliens like Guerrero-Sanchez
were entitled to bond hearings, then we would be                Id. Under § 1231(a)(6), “[w]hen detention crosses the six-
acknowledging and distinguishing a specific class of            month threshold and release or removal is not imminent,
aliens that is not ostensibly recognized anywhere in the        the private interests at stake are profound” and “the risk of
text or legislative history of the INA. See Clark, 543 U.S.     an erroneous deprivation of liberty in the absence of a
at 378, 125 S.Ct. 716 (“To give [the words ‘may be              hearing before a neutral decisionmaker is substantial.”
detained beyond the removal period,’ in § 1231(a)(6) ] a        Diouf, 634 F.3d at 1091-92; id. at 1092 n.13 (“As a
different meaning for each category [of aliens] would be        general matter, detention is prolonged [under § 1231(a)(6)
to invent a statute rather than interpret one.”). Such a        ] when it has lasted six months and is expected to
reading of § 1231(a)(6) would be implausible, and would         continue more than minimally beyond six months.”). This
therefore constitute an inappropriate application of the        is because “the constitutional case for continued detention
canon of constitutional avoidance. See Jennings, 138            without inquiry into its necessity becomes more and more
S.Ct. at 843 (“Spotting a constitutional issue does not give    suspect as detention continues....” Diop, 656 F.3d at 234;
a court the authority to rewrite a statute as it pleases.       see also Zadvydas, 533 U.S. at 701, 121 S.Ct. 2491
Instead, the canon permits a court to ‘choos[e] between         (providing that due process analysis is altered as “the

               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        11
Case 2:17-cv-11910-MAG-DRG ECF No. 467-7 filed 10/26/18                             PageID.12730            Page 13 of
                                      18

Guerrero-Sanchez v. Warden York County Prison, --- F.3d ---- (2018)
2018 WL 4608970

period of ... confinement grows”).                             to apply Chevron deference where “significant
                                                               constitutional questions [are] raised”); Hernandez-
Correspondingly, the fiscal and administrative burden on       Carrera, 547 F.3d at 1249 (“It is well established that the
the Government of requiring a bond hearing before an           canon of constitutional avoidance does constrain an
immigration judge is diminished in light of our estimation     agency’s discretion to interpret statutory ambiguities,
that the incidence of these hearings will be manageable        even when Chevron deference would otherwise be due.”);
since the vast majority of removal orders are executed         Nat’l Mining Ass’n v. Kempthorne, 512 F.3d 702, 711
well before six months.14 As such, “[t]he burden imposed       (D.C. Cir.2008) (“This canon of constitutional avoidance
on the [G]overnment by requiring hearings before an            trumps Chevron deference, and we will not submit to an
immigration judge at [the post-removal] stage of the           agency’s interpretation of a statute if it ‘presents serious
proceedings is ... a reasonable one.” Diouf, 634 F.3d at       constitutional difficulties.’ ” (quoting Chamber of
1092. Indeed, in Zadvydas, the Supreme Court, while            Commerce v. FEC, 69 F.3d 600, 605 (D.C. Cir.1995) )
interpreting § 1231(a)(6) in a related context, adopted a      (citation omitted) ); Kim Ho Ma v. Ashcroft, 257 F.3d
presumption that aliens could be reasonably detained           1095, 1105 n.15 (9th Cir.2001) (“Chevron principles are
without a hearing for six months because there is “reason      not applicable where a substantial constitutional question
to believe ... that Congress previously doubted the            is raised by an agency’s interpretation of a statute it is
constitutionality of detention for more than six months.”      authorized to construe.” (citation omitted) ).
533 U.S. 678, 701, 121 S.Ct. 2491 (citing Juris. Statement
in United States v. Witkovich, O.T. 1956, No. 295, pp. 8-      Such is the case here. The DHS regulations that
9). We therefore adopt a six-month rule here—that is, an       implement the Government’s detention authority under §
alien detained under § 1231(a)(6) is generally entitled to a   1231(a)(6) themselves “raise serious constitutional
bond hearing after six months (i.e., 180 days) of custody.15   concerns.” Diouf, 634 F.3d at 1091. These regulations—8
                                                               C.F.R. §§ 241.4 and 241.13—provide administrative
                                                               custody reviews after 90 days, 180 days, and 18 months,
                                                               see 8 C.F.R. § 241.4(k)(2)(ii)-(iii), by DHS employees
                                                               who are not ostensibly neutral decision makers such as
                                                               immigration judges. Importantly, the regulations also
B. Chevron Deference                                           place the burden on the alien, rather than the Government,
*14 [9]In interpreting § 1231(a)(6) to avoid the serious due   to prove that he or she is not a flight risk or a danger to
process concerns identified above, we recognize that we        the society, see 8 C.F.R. § 241.4(d)(1), and “there is no
are declining to defer to relevant DHS regulations. When       appeal from [DHS’s] ... decision.” 8 C.F.R. § 241.4(d);
a statute is ambiguous, we “normally apply Chevron             see also 8 C.F.R. § 241.13(g)(2).16
deference to the agency’s interpretation of the statute, so
long as that construction was reasonable.” Romanishyn v.       This procedure fails to account for the Supreme Court’s
Attorney Gen. of U.S., 455 F.3d 175, 183 (3d Cir.2006).        admonition that “the Constitution may well preclude
However, although we consider the canon of                     granting ‘an administrative body the unreviewable
constitutional avoidance to “defin[e] the scope of a           authority to make determinations implicating fundamental
congressional delegation in light of an agency’s actual        rights.’ ” Zadvydas, 533 U.S. at 692, 121 S.Ct. 2491
interpretation,” Am. Farm Bureau Fed’n v. U.S. E.P.A.,         (quoting Superintendent, Mass. Corr. Inst. at Walpole v.
792 F.3d 281, 301 (3d Cir.2015), we do not defer to an         Hill, 472 U.S. 445, 450, 105 S.Ct. 2768, 86 L.Ed.2d 356
agency’s interpretation of a statute that raise serious        (1985) ). We therefore decline to apply Chevron
constitutional doubts. See Miller v. Johnson, 515 U.S.         deference to the Government’s interpretation of §
900, 923, 115 S.Ct. 2475, 132 L.Ed.2d 762 (1995) (“[W]e        1231(a)(6). See Diouf, 634 F.3d at 1091 (declining to
think it inappropriate for a court engaged in constitutional   defer to DHS regulations that implement post-removal
scrutiny to accord deference to [an agency’s]                  detention).
interpretation of [a statute].”); Rust v. Sullivan, 500 U.S.
173, 207, 111 S.Ct. 1759, 114 L.Ed.2d 233 (1991) (“It is
thus implausible that, after Chevron, agency
interpretations of ambiguous statutes will prevail even if
the consequence of those interpretations is to ... raise
serious constitutional doubts” (quoting Cass R. Sunstein,
Law and Administration After Chevron, 90 COLUM L.                                 IV. CONCLUSION
REV. 2071, 2113 (1990) ) ); Solid Waste Agency of N.           [10]
Cook Cty. v. U.S. Army Corps of Eng’rs, 531 U.S. 159,            As we have discussed throughout our decision, our
173-74, 121 S.Ct. 675, 148 L.Ed.2d 576 (2001) (refusing        holding today is in line with that of the Ninth Circuit, the

               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                     12
Case 2:17-cv-11910-MAG-DRG ECF No. 467-7 filed 10/26/18                                PageID.12731           Page 14 of
                                      18

Guerrero-Sanchez v. Warden York County Prison, --- F.3d ---- (2018)
2018 WL 4608970

sole court of appeals to have also addressed this issue. See     from the United States is not “pending.” While § 1226(a)
Diouf, 634 F.3d at 1082. Diouf is not controlling on us,         may be intended to apply before a removal order is
yet it is instructive. We are also “reluctant to create [a]      entered, the provision for bond hearings under § 1226(a)
circuit split[ ],” and only do so “where a ‘compelling           may be better suited to the instant situation, since
basis exists.’ ” Parker v. Montgomery Cty. Corr.                 withholding proceedings are protracted, and can remain
Facility/Bus. Office Manager, 870 F.3d 144, 152 (3d              pending for years. Two other Courts of Appeals have
Cir.2017) (quoting Karlo v. Pittsburgh Glass Works, LLC,         considered this issue, each reasoning thoughtfully to a
849 F.3d 61, 75 n.7 (3d Cir.2017) ). This reluctance is          different conclusion.1 Thus, I submit that legislative
especially acute “where the rules at issue ‘are best applied     clarification is needed in order to addresses the specific
uniformly.’ ” Padilla-Ramirez, 882 F.3d at 836 (quoting          detention issue before us.2
Kelton Arms Condo. Owners Ass’n, Inc. v. Homestead
Ins. Co., 346 F.3d 1190, 1192 (9th Cir.2003) ). Here, the        Section 1231(a) anticipates that removal is certain, yet
INA “certainly falls into this category” because it is “a        Guerrero-Sanchez’s reinstated removal order is not
comprehensive federal scheme that requires a nationally          administratively final, as his withholding proceedings are
unified administration program.” Id.; see also Arizona v.        ongoing. C.f. Majority Opinion at ––––. Indeed, nearly
United States, 567 U.S. 387, 401, 132 S.Ct. 2492, 183            every Court of Appeals to have considered the issue of
L.Ed.2d 351 (2012) (describing federal immigration law           finality of a reinstated removal order has held that there is
as “a comprehensive and unified system”). Our decision           no administrative finality until the agency has adjudicated
today aligns this Court’s law with that of our sister circuit,   the request for withholding of removal. See Guerra v.
and therefore effectuates Congress’s directive that “the         Shanahan, 831 F.3d 59, 63–64 (2d Cir.2016); Jimenez-
immigration laws of the United States should be enforced         Morales v. Att’y Gen., 821 F.3d 1307, 1308 (11th
vigorously and uniformly.” Immigration Reform and                Cir.2016), cert. denied sub nom. Jimenez-Morales v.
Control Act of 1986, Pub.L. 99-603, § 115, 100 Stat. 3384        Lynch, ––– U.S. ––––, 137 S.Ct. 685, 196 L.Ed.2d 528
(emphasis added).                                                (2017); Ponce-Osorio v. Johnson, 824 F.3d 502, 506–07
                                                                 (5th Cir.2016); Luna-Garcia v. Holder, 777 F.3d 1182,
*15 Here, Guerrero-Sanchez was detained by ICE from              1185–86 (10th Cir.2015); Ortiz-Alfaro v. Holder, 694
May 2015 to February 2017, and he was provided a bond            F.3d 955, 958 (9th Cir.2012); but see Padilla-Ramirez v.
hearing only after 637 days in civil detention. Pursuant to      Bible, 882 F.3d 826, 832 (9th Cir.2017). See also Shehu v.
our limiting construction of § 1231(a)(6), he was owed a         Att’y Gen., 482 F.3d 652, 656 (3d Cir.2007) (holding that
hearing because he was detained well beyond six months.          an order is final when the alien is entitled to “no further
According to the Government, Guerrero-Sanchez should             process” before they are removed). Granted, Guerrero-
not have received a bond hearing at any point before his         Sanchez’s removal order has been reinstated, and thus not
withholding-only proceeding takes place, which is not            subject to appeal. Nonetheless, it is not final in the true
scheduled until September 5, 2019. The Government                sense of the word.3
contends that it may detain Guerrero-Sanchez under §
1231(a)(6) for, at a minimum, fifty-three months without         *16 As the Majority notes, Guerrero-Sanchez was
inquiry into the necessity of his detention. For all of the      detained under § 1231(a)(6) for 637 days (approximately
reasons discussed supra, we find to the contrary and hold        21 months) while his withholding proceedings remained,
that Guerrero-Sanchez’s detention was unquestionably             and continue to remain, pending. Guerrero-Sanchez was
prolonged. We will therefore affirm on alternative               detained by ICE in May of 2015 and his withholding-only
grounds the District Court’s decision to afford Guerrero-        proceedings are scheduled for September 5, 2019, after
Sanchez a bond hearing.17                                        which it may take months for a final decision to be issued,
                                                                 subject to further appeals. Thus, Guerrero-Sanchez would
                                                                 potentially have been detained for over four years absent
                                                                 a bond hearing and grant of release. Alternatively, an
                                                                 initial bond hearing under § 1226(a) would release those
RENDELL, Circuit Judge, concurring:                              aliens who should not be detained—those who neither
                                                                 pose a risk of flight nor danger to their communities—
I concur in the majority’s reasoning and result but believe      without detaining them for over 6 months before they can
that neither 8 U.S.C. § 1226(a) nor § 1231(a) clearly            raise a due process challenge to the prolonged nature of
addresses the detention of one whose removal order has           their detention.4 See Majority Opinion at –––– – ––––.
been reinstated but who has filed for withholding of
removal. The majority chooses to apply § 1231(a)(6)              Thus, I urge that legislative action is needed to clarify
because, given the finality of a reinstated removal order, a     whether someone in Guerrero-Sanchez’s position is
decision as to whether Guerrero-Sanchez is to be removed
                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       13
Case 2:17-cv-11910-MAG-DRG ECF No. 467-7 filed 10/26/18                                     PageID.12732            Page 15 of
                                      18

Guerrero-Sanchez v. Warden York County Prison, --- F.3d ---- (2018)
2018 WL 4608970

statutorily entitled to a bond hearing.                               --- F.3d ----, 2018 WL 4608970


All Citations


Footnotes
1      The District Court had jurisdiction over this case pursuant to 28 U.S.C. § 2241, and we have jurisdiction under 28
       U.S.C. §§ 1291 and 2253.
2      In the alternative, the Government argues that, should § 1226 govern, then a different subsection of the provision—§
       1226(c)—applies. That subsection “carves out a statutory category of aliens who may not be released under §
       1226(a).” Jennings v. Rodriguez, ––– U.S. ––––, 138 S.Ct. 830, 837, 200 L.Ed.2d 122 (2018). It provides that the
       “Attorney General shall take into custody any alien,” who commits one of various enumerated categories of criminal
       and terrorist offenses, 8 U.S.C. § 1226(c), including a violation of “any law or regulation of a State, the United States,
       or a foreign country relating to a controlled substance,” id. § 1227(a)(2)(B)(i). If an alien falls within the ambit of §
       1226(c), then no bond hearing is provided and the alien’s “detention may end prior to the conclusion of removal
       proceedings ‘only if’ the alien is released for witness-protection purposes.” Jennings, 138 S.Ct. at 847 (quoting 8
       U.S.C. § 1226(c) ).
3      The other classes of aliens covered by § 1231(a)(6) are those removable under § 8 U.S.C. 1227(a)(1)(C), 1227(a)(2),
       or 1227(a)(4), and those who have “been determined by the Attorney General to be a risk to the community or unlikely
       to comply with the order of removal,” 8 U.S.C. § 1231(a)(6).
4      “Under the familiar two-step Chevron inquiry, first, if the statute is clear we must give effect to Congress’ unambiguous
       intent, and, second, if the statute is silent or ambiguous with respect to a specific issue, we defer to an implementing
       agency’s reasonable interpretation of that statute.” De Leon-Ochoa v. Att’y Gen., 622 F.3d 341, 348 (3d Cir.2010)
       (citing Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 842–43, 104 S.Ct. 2778, 81 L.Ed.2d 694
       (1984) ).
5      Section 1231(a)(5) provides in its entirety:
           If the Attorney General finds that an alien has reentered the United States illegally after having been removed or
           having departed voluntarily, under an order of removal, the prior order of removal is reinstated from its original
           date and is not subject to being reopened or reviewed, the alien is not eligible and may not apply for any relief
           under this chapter, and the alien shall be removed under the prior order at any time after the reentry.
       8 U.S.C. § 1231(a)(5).
6      It is worth noting that if § 1226 applied, there would be merit to the Government’s argument that § 1226(c) would
       nonetheless—as a statutory matter—prohibit a bond hearing in Guerrero-Sanchez’s case. As discussed supra note 2,
       § 1226(c) applies to the detention of aliens that have been convicted of certain qualifying offenses and does not afford
       a bond hearing unless the alien is released for witness protection purposes. See Jennings, 138 S.Ct. at 847. Here,
       Guerrero-Sanchez pled guilty and was convicted under 21 U.S.C. §§ 846 and 841(a)(1) for conspiracy to distribute
       more than fifty grams of methamphetamine and was sentenced in April 2013 to forty-two months’ imprisonment. That
       offense is a qualifying criminal conviction under § 1226(c), which provides that “[t]he Attorney General shall take into
       custody any alien who ... is deportable by reason of having committed any offense covered in section 1227(a)(2)(A)(ii),
       (A)(iii), (B) ... of this title.” 8 U.S.C. § 1226(c)(1)(B). Relevant for Guerrero-Sanchez’s case is § 1227(a)(2)(B)(i), which
       provides:
             Any alien who at any time after admission has been convicted of a violation of (or a conspiracy or attempt to
             violate) any law or regulation of a State, the United States, or a foreign country relating to a controlled substance
             (as defined in section 802 of Title 21), other than a single offense involving possession for one’s own use of 30
             grams or less of marijuana, is deportable.
       8 U.S.C. § 1227(a)(2)(B)(i). Because Guerrero-Sanchez’s conviction related to more than fifty grams of
       methamphetamine, his detention would fall within the confines of § 1226(c). Since he offers no evidence that his
       release is pursuant to a witness protection purpose, he would be statutorily foreclosed from being afforded a bond
       hearing altogether if § 1226 applied. Whether Guerrero-Sanchez would be constitutionally entitled to a bond hearing
       under the Due Process Clause is an entirely different question—a question that we need not resolve today because we
       hold that his detention is governed by § 1231(a). See Jennings, 138 S.Ct. at 847 (declining to decide whether the Due
       Process Clause requires a pre-removal bond hearing because the Supreme Court is “a court of review, not of first
       view” (quoting Cutter v. Wilkinson, 544 U.S. 709, 718 n.7, 125 S.Ct. 2113, 161 L.Ed.2d 1020 (2005) ) ).

                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                             14
Case 2:17-cv-11910-MAG-DRG ECF No. 467-7 filed 10/26/18                                    PageID.12733           Page 16 of
                                      18

Guerrero-Sanchez v. Warden York County Prison, --- F.3d ---- (2018)
2018 WL 4608970


7     See also Ponce-Osorio, 824 F.3d at 507 (“The reinstatement order is thus non-final, and we lack jurisdiction over
      Ponce-Osorio’s petition for review.”); Luna-Garcia, 777 F.3d at 1185 (describing the issue as determining “the point at
      which a reinstated removal order becomes final for purposes of calculating the time to petition for review”); Jimenez-
      Morales, 821 F.3d at 1308 (“DHS’ reinstatement of the 2011 order of removal was not final because the reasonable
      fear proceeding was ongoing. That presents a jurisdictional problem because the Immigration and Nationality Act vests
      circuit courts with jurisdiction to review only ‘final’ orders of removal.”).
8     In Guerra, when discussing that the court was deciding an issue of first impression, it stated “[t]he Ninth and Tenth
      Circuits have held that they lack jurisdiction over petitions for review filed while withholding-only proceedings are
      ongoing” but that “[n]either court, however, answered the question of which section authorized detention for aliens in
      Guerra’s position.” 831 F.3d at 62 n.1 (citing Ortiz-Alfaro, 694 F.3d at 958; Luna-Garcia, 777 F.3d at 1184).
      In Padilla-Ramirez, the Ninth Circuit held that Ortiz-Alfaro “is readily distinguishable because its holding rested on the
      canon of constitutional avoidance.” 882 F.3d at 833. Conversely, “[h]olding that Padilla-Ramirez’s reinstated order is
      administratively final for detention purposes poses no such constitutional difficulty, so the avoidance canon need not
      dictate the outcome here.” Id. Thus, “Ortiz-Alfaro ... does not control the outcome of this case.” Id. at 834. Notably,
      Guerrero-Sanchez relies on Ortiz-Alfaro for the proposition that a holding that the reinstated removal order is final
      would make it impossible for him to timely petition for review of an immigration judge’s decision denying him relief.
      However, this portion of his case does not invoke the canon of constitutional avoidance because “the text and structure
      of the [INA] indicate that Congress intended for section 1231(a) to govern detention of aliens subject to reinstated
      removal orders.” Padilla-Ramirez, 882 F.3d at 834. Ortiz-Alfaro is therefore inapposite.

9     The Government contends that Guerrero-Sanchez’s confinement is not “ ‘punishment’ for pursuing withholding or
      deferral of removal to Mexico” because such detention is “nonpunitive in purpose and effect.” Government Reply Br. at
      18 (quoting Zadvydas, 533 U.S. at 690, 121 S.Ct. 2491). However, “the reality [is] that merely calling a confinement
      ‘civil detention’ does not, of itself, meaningfully differentiate it from penal measures.” Chavez-Alvarez v. Warden York
      Cty. Prison, 783 F.3d 469, 478 (3d Cir.2015) (citing Kansas v. Hendricks, 521 U.S. 346, 361, 117 S.Ct. 2072, 138
      L.Ed.2d 501 (1997); Application of Gault, 387 U.S. 1, 27, 87 S.Ct. 1428, 18 L.Ed.2d 527 (1967) ).

10    To the contrary, Zadvydas provides that, even where detention is not indefinite, it still must bear a “reasonable relation”
      to the Government’s interests in preventing flight and danger to the community and be accompanied by adequate
      procedures to determine if detention is necessary. 533 U.S. at 690, 121 S.Ct. 2491 (quoting Jackson v. Indiana, 406
      U.S. 715, 738, 92 S.Ct. 1845, 32 L.Ed.2d 435 (1972) ); see also id. at 700, 121 S.Ct. 2491 (“[I]f removal is reasonably
      foreseeable, the habeas court should consider the risk of the alien’s committing further crimes as a factor potentially
      justifying confinement within that reasonable removal period.”).
11    In Diop, applying the canon of constitutional avoidance, we construed § 1226(c) to contain an implicit “reasonable” time
      limit on the period for which detention without a bond hearing was statutorily authorized. 656 F.3d at 231. This statutory
      holding has been abrogated by Jennings, where the Court held that the text of § 1226(c) is clear and that “detention
      [under § 1226(c) ] may end prior to the conclusion of removal proceedings ‘only if’ the alien is released for witness-
      protection purposes.” Jennings, 138 S.Ct. at 847 (quoting 8 U.S.C. § 1226(c) ).
      Diop, however, also reached a constitutional holding and found that “when detention becomes unreasonable, the Due
      Process Clause demands a hearing, at which the Government bears the burden of proving that continued detention is
      necessary to fulfill the purposes of the detention statute.” 656 F.3d at 233 (emphasis added); see also id. at 223 (“[T]he
      Due Process Clause of the Fifth Amendment to the Constitution requires that the Government establish that continued
      detention is necessary to further the purposes of [§ 1226(c) ].”); id. at 235 (holding that Diop’s detention constituted “a
      violation of the Due Process Clause”). We reasoned, inter alia, that “[t]he constitutionality of [mandatory detention] is a
      function of the length of the detention” and that “[a]t a certain point, continued detention ... becomes unconstitutional
      unless the Government has justified its actions at a hearing inquiring into whether continued detention is consistent
      with the law’s purpose of preventing flight and dangers to the community.” Id. at 232 (emphasis added). Since we hold
      that Guerrero-Sanchez’s detention is governed by § 1231(a)(6) and not § 1226(c), we have no occasion to determine
      here whether Diop’s constitutional holding survives Jennings.
      However, the constitutional concerns that Diop identified with mandatory detention in the pre-removal context are
      similar to those in the post-removal context. See Diouf, 634 F.3d at 1087 (“Regardless of the stage of the proceedings,
      the same important interest is at stake—freedom from prolonged detention.”). And we need not determine that those
      concerns rise to the level of an outright constitutional violation in order to employ the canon of constitutional avoidance.
      Indeed, the entire purpose of the canon is to avoid reaching the merits of the constitutional issue. See, e.g., Santana
      Prod., Inc. v. Bobrick Washroom Equip., Inc., 401 F.3d 123, 130–31 (3d Cir.2005) (“[I]t is well established that courts
      have a duty to avoid passing upon a constitutional question if the case may be disposed of on some other ground.”
      (quoting Spicer v. Hilton, 618 F.2d 232, 239 (3d Cir.1980) ) ). Accordingly, because we conclude that—unlike §
      1226(c)—§ 1231(a)(6) is ambiguous, we will interpret the provision in a manner that does not raise the constitutional
              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                             15
Case 2:17-cv-11910-MAG-DRG ECF No. 467-7 filed 10/26/18                                  PageID.12734           Page 17 of
                                      18

Guerrero-Sanchez v. Warden York County Prison, --- F.3d ---- (2018)
2018 WL 4608970

      concerns that Diop identified.

12    The Government must meet its burden in such bond hearings by clear and convincing evidence. See Singh v. Holder,
      638 F.3d 1196, 1203-04 (9th Cir.2011) (“Because it is improper to ask the [alien] to ‘share equally with society the risk
      of error when the possible injury to the individual’—deprivation of liberty—is so significant, a clear and convincing
      evidence standard of proof provides the appropriate level of procedural protection.” (quoting Addington v. Texas, 441
      U.S. 418, 427, 99 S.Ct. 1804, 60 L.Ed.2d 323 (1979) ) ); Lora v. Shanahan, 804 F.3d 601, 616 (2d Cir.2015) (“[W]e
      also hold that the detainee must be admitted to bail unless the government establishes by clear and convincing
      evidence that the immigrant poses a risk of flight or a risk of danger to the community.”), cert. granted, judgement
      vacated on other grounds, ––– U.S. ––––, 138 S.Ct. 1260, 200 L.Ed.2d 415 (2018).
13    Put differently, our decision today does not hold that Congress intended for § 1231(a)(6) to contain an immediate bond
      hearing at the instant that an alien’s removal order becomes final. See Diouf, 634 F.3d at 1091 (“Our focus here ... is
      on prolonged detention.”). Furthermore, we emphasize that aliens are not necessarily entitled to release after
      prolonged detention. Rather, they are owed only a bond hearing before an immigration judge to determine if they pose
      either a flight risk or a danger to the community. An alien will be released only if the immigration judge answers both
      inquiries in the negative.
14    See, e.g., United States v. Castro-Verdugo, 750 F.3d 1065, 1074 (9th Cir.2014) (“[T]he median time spent by
      defendants in immigration custody prior to a removal in Fall of 2012 (including people who did not concede
      removability) was 10 days, with 40 percent of aliens spending three days or less in immigration detention prior to their
      removal.” (citing Legal Noncitizens Receive Longest ICE Detention, Transactional Records Access Clearinghouse
      (June      3,    2013),  Table     3:    Statistics  on     Detention Time    by     Detailed   “Book-out”    Reason,
      http://trac.syr.edu/immigration/reports/321/ (finding that, in November and December 2012, ninety-eight percent of
      detainees were removed within six-months after removal order was entered, and that post-removal median detention
      length was ten days and average detention length was twenty-seven days) ) ).
15    However, we agree with the Ninth Circuit that “[i]f the 180-day threshold has been crossed, but the alien’s release or
      removal is imminent ... [then] the government [is not] required to afford the alien a [bond] hearing before an immigration
      judge.” Diouf, 634 F.3d at 1092 n.13. We do so to ensure the uniform and national administration of bond hearings
      pursuant to § 1231(a)(6). See, e.g., Kahn v. INS, 36 F.3d 1412, 1414 (9th Cir.1994) (“The INA ‘was designed to
      implement a uniform federal policy,’ and the meaning of concepts important to its application ... ‘require[ ] a uniform
      federal definition.’ ” (quoting Rosario v. INS, 962 F.3d 1412, 1414 (9th Cir.1994) ) ). We emphasize that this exception
      is narrow, and that it applies only in instances where detention “is expected to continue more than minimally beyond six
      months.” Diouf, 634 F.3d at 1092 n.13.
16    In the narrow circumstances that an alien is determined to have “no significant likelihood of removal in the reasonably
      foreseeable future,” 8 C.F.R. § 241.14(a)(1), and if ICE determines that he or she is “specially dangerous,” then it
      refers that ruling to an immigration judge for review, who must conduct a “reasonable cause hearing” before making a
      merits determination, id. § 241.14(g). The immigration judge’s determination on the merits may be appealed by either
      party to the BIA. Id. § 241.14(i)(4).

17    Because we conclude that a bond hearing was statutorily required, and the Government withdrew its appeal of the
      District Court’s determination at the bond hearing to release Guerrero-Sanchez subject to certain conditions, the
      District Court’s order pertaining to Guerrero-Sanchez’s release will be left undisturbed.
1     In Padilla-Ramirez v. Bible, 882 F.3d 826 (9th Cir.2017), the court found a reinstated removal order to be
      administratively final for the purpose of detention, despite the detainee’s ongoing withholding proceedings, and thus
      found detention to be appropriate under § 1231(a). In Guerra v. Shanahan, 831 F.3d 59 (2d Cir.2016), the court
      reasoned that proceedings were not administratively final until the detainee’s withholding proceedings had been
      adjudicated, and thus found § 1226(a) to apply.
2     Although we have construed § 1231(a)(6) to require a bond hearing after prolonged detention, § 1226(a) requires such
      a hearing at the outset to determine whether an alien can be detained, so the application of one section versus the
      other has significant ramifications.
3     First, an alien subject to a reinstated removal order may not be removed from the United States until withholding
      proceedings have concluded and administrative proceedings are truly final. Second, practically speaking, if an alien is
      granted withholding of removal to the designated country, he may never be removed at all, and thus removal
      contemplated by § 1231(a) is even less certain. Here, if Guerrero-Sanchez is granted withholding of removal to Mexico
      based on his reasonable fear of future persecution or his CAT claim, he may never be removed from the United States.
              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           16
Case 2:17-cv-11910-MAG-DRG ECF No. 467-7 filed 10/26/18                                    PageID.12735           Page 18 of
                                      18

Guerrero-Sanchez v. Warden York County Prison, --- F.3d ---- (2018)
2018 WL 4608970

      Although prevailing on a withholding or CAT claim “would not prohibit [Guerrero-Sanchez’s] removal from the United
      States to an alternative, non-risk country,” Majority Opinion at ––––, actual removal to a third, alternate country is rare.
      To do so, the U.S. Government must show a tie between the alien and the third country to satisfy the requirements of 8
      U.S.C. §§ 1231(b)(2)(D) and (E), and that country must also be willing to accept the alien. See, e.g., Himri v. Ashcroft,
      378 F.3d 932, 936–38 (9th Cir.2004) (the government did not carry its burden of showing that petitioners, Palestinians
      who lived in Kuwait but had Jordanian passports, who were entitled to withholding of removal to Kuwait, were
      removable to Jordan, nor did the government show that Jordan would be willing to accept petitioners). Often, no such
      alternate country exists, and the alien who is granted withholding of removal remains in the United States indefinitely.
4     Although I recognize that the application of § 1226 to Guerrero-Sanchez would not automatically afford him a bond
      hearing due to his criminal conviction, see Majority Opinion at –––– n.6, mandatory detention under either section for
      many months, even years, could raise serious due process concerns.




End of Document                                               © 2018 Thomson Reuters. No claim to original U.S. Government Works.




              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                             17
Case 2:17-cv-11910-MAG-DRG ECF No. 467-8 filed 10/26/18   PageID.12736   Page 1 of
                                     12




             EXHIBIT 7
Case 2:17-cv-11910-MAG-DRG ECF No. 467-8 filed 10/26/18 PageID.12737           Page 2 of
                 HIGHLY CONFIDENTIAL - SUBJECT
                                          12 TO PROTECTIVE ORDER


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

USAMA JAMIL HAMAMA, et al.,

       Petitioners and Plaintiffs,
                                                     Case No. 2:17-cv-11910
 v.                                                  Hon. Mark A. Goldsmith
                                                     Mag. David R. Grand
REBECCA ADDUCCI, et al.,                             Class Action

       Respondents and Defendants.


      RESPONDENT/DEFENDANT U.S. IMMIGRATION AND CUSTOMS
          ENFORCEMENT’S SUPPLEMENTAL RESPONSES TO
        PETITIONER/PLAINTIFF ANWAR HAMAD’S FIRST SET OF
                INTERROGATORIES TO RESPONDENT

  Pursuant to Federal Rule of Civil Procedure 33, Respondent U.S. Immigration and
  Customs Enforcement (“ICE”) hereby supplements its responses to Petitioner/Plaintiff
  Anwar Hamad’s First Set of Interrogatories to Respondent Ronald Vitiello as follows:

  1. Explain your understanding of the process by which Respondents seek and the GOI
     determines whether to allow the repatriation of an Iraqi National, including:
           a. Describing each step of the process of obtaining travel documents or
           authorization for repatriation, from start to finish, both by Respondents and,
           to Respondents’ knowledge, by the GOI;

           e. Describing each and every step taken by Respondents and by “Baghdad,”
           as that term is used in Interrogatory-First Set No. 1, DHS’s Second
           Supplemental Responses, to process travel document requests for Iraqi
           Nationals who do not qualify as “voluntary removals,” including the names
           and job titles of all persons involved both from the U.S. government and the
           GOI;

           h. Describing the remaining steps in the removal process after the travel
           document or repatriation processes have reached an outcome, both if the
           document/authorization is granted and if denied.
                                         1
Case 2:17-cv-11910-MAG-DRG ECF No. 467-8 filed 10/26/18 PageID.12738               Page 3 of
                 HIGHLY CONFIDENTIAL - SUBJECT
                                          12 TO PROTECTIVE ORDER


   SUPPLEMENTAL RESPONSE:
   a. At present, the process of obtaining travel documents or authorization for
      repatriation from the GOI is as follows, including the addition to step 6:
      1. ICE sends the Iraqi Embassy and a Department of State employee in Iraq who
         interfaces with the GOI a request for a travel document. This includes providing
         a letter containing: limited biographical information associated with the alien(s),
         such as alien registration number, date of birth, criminal history in the United
         States; confirmation of the issuance of a final order of removal; and a statement
         that the final order is administratively final.
      2. ICE separately provides a copy of any documents showing indicia of Iraqi
         nationality, and the final order of removal to GOI officials in D.C.
      3. If additional information is needed, the GOI will make a request for additional
         information to ICE and ICE will respond.
      4. ICE proposes a date and location for the interviews. The GOI agrees to the
         proposed date or requests an alternative date for interviews with the Iraqi
         Nationals.
      5. The GOI interviews the individuals and makes a determination regarding
         whether the information is sufficient to establish that the individual is Iraqi. If
         the GOI has requested additional information, no final decision is made until
         the GOI receives a response to that request.
      6. Beginning with the September 2018 interviews, the GOI will either pre-approve
         a travel document or refuse to issue a travel document. If the GOI determines
         an individual is approved for a travel document, it emails ICE to inform them
         of its pre-approval. ICE will then secure a travel itinerary for the individual and
         provide it to the GOI before the GOI will issue a travel document.

e. James Jimenez, Department of State Consul General in Baghdad, Iraq sends
Respondent ICE’s travel document requests directly to the GOI in Baghdad. Yarub Al
Anpaqi, First Secretary with the Iraqi Embassy and Consulate in Washington, D.C.
handles consular matters such as travel document issuance for ICE detainees.

h. After the travel document or repatriation process has reached an outcome, the
remaining steps in the removal process are described below.
      1. If the travel document or authorization to repatriate an individual is granted, that
         individual may be removed individually on a commercial flight or in a group on
         a charter flight.
         a. Commercial – individual removals: Field officers generally have travel
             coordinators. This individual is responsible for submitting an electronic
             request to the government travel contractor – Omega World Travel. The
             travel coordinator indicates the date, time, and location that is being
                                             2
Case 2:17-cv-11910-MAG-DRG ECF No. 467-8 filed 10/26/18 PageID.12739              Page 4 of
                 HIGHLY CONFIDENTIAL - SUBJECT
                                          12 TO PROTECTIVE ORDER


           requested for a flight and provides the local ERO office with a tentative
           flight itinerary, which is then approved by local ERO.

           Once the itinerary is approved, the local ERO office conducts a threat
           assessment to determine whether the alien can travel alone or must be
           escorted. ERO Commercial Air Operations issues a cable to the receiving
           country, copying transit countries, to provide notice of the upcoming travel.
           ERO Commercial Air Operations must seek electronic country clearance
           from transit countries and the destination country for any officers who will
           be required to fly with the alien.

           If the alien or officers are transiting through a third country, a transit visa
           may be required for the alien and any escorting officers. If a transit visa is
           required, then the local ERO office is responsible for getting that transit visa,
           unless that country’s removal processes are handled solely by ICE
           headquarters, in which case ICE headquarters would secure the necessary
           visa. Both entry and transit visas are generally limited in time and duration,
           often only permitting a single entry during a very specific period of time.


        b. Charter – group removals: All Iraqi charter requests are made at the
           headquarters level. ERO’s Removal Management Division (RMD) submits
           a request to ICE Air Charter Operations (ICE Air), generally through one or
           more informal phones call between the offices to determine the availability
           and special needs for an upcoming charter request. ICE Air maintains active
           flight contracts and will seek to provide RMD with a tentative timeframe
           and schedule for a proposed flight.

           After ICE Air provides tentative availability for scheduling the charter, RMD
           drafts a charter request memo for approval. At or around the same time, ICE
           Air notifies the flight contractor and starts making specific time and date
           arrangements for the flight. During the planning stages of the charter flight,
           ICE notifies Iraqi government officials in Washington, D.C. of the planned
           charter date. Once all the relevant details of the flight are available, ICE
           provides that information to GOI officials.

           Additional steps for ICE Air include: contracting for the connecting flight
           from a third country to Iraq (because ICE Air charter flights do not fly
           directly into Iraq), securing country clearances for landing in each country
           impacted by the charter, and securing electronic country clearance for all

                                           3
Case 2:17-cv-11910-MAG-DRG ECF No. 467-8 filed 10/26/18 PageID.12740             Page 5 of
                 HIGHLY CONFIDENTIAL - SUBJECT
                                          12 TO PROTECTIVE ORDER


            ICE staff and aliens who will be present on the plane.

            For certain countries, including Iraq, the Department of State (DOS) requires
            preapproval for submission of transit and entry visas. As such, ICE is also
            required to submit a “Hand Carry Letter” prior to submitting a visa request.
            For certain countries, the DOS also requires preapproval of government
            employee travel for submission of transit and entry visas. For Iraq, ICE is
            required to submit a letter with the officers’ names and travel information
            prior to submitting a visa request from the country. The DOS will then
            provide an approval letter back to ICE indicating that ICE can seek the
            necessary visas.

            ERO Removal and International Operations (RIO) is responsible for
            obtaining the escorting officers transit or entry visas, if required. This
            process may require that the officer’s passport, passport pictures, completed
            application, and application fee be submitted to each required country
            Embassy or Consulate for processing. These types of transit and entry visas
            are generally limited in time and duration, often only permitting a single
            entry during a very specific period of time.

      2. If the travel document or authorization to repatriate an individual is denied, ICE
         determines whether repatriation to a third country is a viable option. It then
         conducts a SLRRFF analysis to determine whether continued detention or
         release is appropriate.


5. In several responses to prior discovery requests, Respondents have referred to GOI
    “form[s]” related to travel documents.
    d. Identify each other GOI form you are aware is sometimes or always used in the
    travel document or repatriation process.

  SUPPLEMENTAL RESPONSE:
  d. Respondent ICE is aware of one other GOI form that may be used in the travel
     document process, known as the travel document application. The form is in Arabic
     and Respondent ICE has not had it translated. Respondent ICE is aware that there
     are older versions of this form. The majority of the form is not in English and
     therefore, comparison with forms is difficult. A version of this form is attached
     with these responses.


                                            4
Case 2:17-cv-11910-MAG-DRG ECF No. 467-8 filed 10/26/18 PageID.12741                                       Page 6 of
                 HIGHLY CONFIDENTIAL - SUBJECT
                                          12 TO PROTECTIVE ORDER


6. For each Iraqi National for whom Respondents have sought travel documents from the
GOI since May 1, 2018 1, provide the following:
    a. the name and A-number of the Iraqi National;
    b. the name of the attorney representing the Iraqi National, if any;
    c. the date the removal order became final;
    d. the dates the individual has been detained by ICE since January 1, 2016;
    e. the type of travel and identity documents the Iraqi National that were presented as
       part of their TD packet 2, and whether those documents have expired;
    f. the date(s) the request for travel documents was made to the GOI;
    g. whether the GOI has conducted a consular interview(s) and if so the date(s) of any
       such consular interview(s) and the name, title, and office of each person from the
       Government of Iraq that conducted each interview;
    h. whether, how, and when the Iraqi National has expressed his or her willingness or
       unwillingness to return to Iraq;
    i. whether the Iraqi National’s repatriation was considered “voluntary” or
       “involuntary” by the GOI, and how you know;
    j. the response of the GOI embassy or consulate to the request, and the date(s) of that
       response;
    k. if the travel document request was not approved under the initial process for
       requesting travel documents, whether ICE has requested further consideration from
       “Baghdad” through the “different internal GOI” process, as those terms are used
       in the Declaration of James Maddox, ¶ 11.b, ECF 311-3, and if so when that request
       was made, the response of the GOI to the request, and the date(s) of that
       response(s);
    l. whether the GOI has agreed to issue travel documents, and if so, any conditions
       placed on their use;
    m. whether the GOI has agreed to accept the Iraqi National for repatriation without
       travel documents, and if so, which part of the GOI so agreed, how, and any
       conditions placed on repatriation;
    n. if the request for travel documents or for repatriation was approved, the type of
       travel documents or permission obtained, including the office of the Iraqi
       government approving the travel documents or repatriation, and the issue and
       expiration date for the documents or permission;
    o. if the request for travel documents or for repatriation was denied, the GOI office
       issuing the denial, the date of the denial, the reason(s) given for the denial, and any
       steps Respondents have taken or plan to take after the denial;
    p. whether the Iraqi National has been repatriated, and if so, the date of repatriation,

1
 Date changed to May 1, 2018 as a result of an agreement by the parties and recognized by the Court in ECF No. 412.
2
 Language changed to documents presented in the TD packet, and not when they entered ICE custody, as a result of an
agreement by the parties.
                                                          5
Case 2:17-cv-11910-MAG-DRG ECF No. 467-8 filed 10/26/18 PageID.12742                                          Page 7 of
                 HIGHLY CONFIDENTIAL - SUBJECT
                                          12 TO PROTECTIVE ORDER


       travel method (commercial air, charter air, etc.), and location to which repatriated;
    q. with respect to the existence of a significant likelihood of removal in the reasonably
       foreseeable future (SLRRFF) for the Iraqi National:
                  i. when Respondents most recently evaluated SLRRFF;
                 ii. the outcome of that evaluation;
                iii. who conducted that SLRRFF evaluation;
                iv. whether a federal judge has evaluated the existence of SLRRFF, the
                     outcome of that evaluation, and the relevant court and docket number;
                 v. if either Respondents or a federal judge has determined that removal
                     to Iraq is not significantly likely in the reasonably foreseeable future,
                     the basis of that decision;
    r. whether Respondents are seeking to remove the individual to another country, and
       if so what country/countries; and
    s. whether the individual has been released from detention and the date of release.

    SUPPLEMENTAL RESPONSE:
    a. Refer to attached chart.
    b. Refer to attached chart. 3
    c. Refer to attached chart. 4
    d. Refer to attached chart.
    e. Refer to travel document requests already produced pursuant to ECF 316 and 389.
    f. Refer to attached chart.
    g. Refer to attached chart.
    h. Refer to attached chart.
    i. Refer to attached chart.
    j. Refer to attached chart. 5
    k. No responsive information.
    l. Refer to travel documents already produced pursuant to ECF 316 and 389.
    m. No responsive information.
    n. Refer to travel documents already produced pursuant to ECF 316 and 389.
    o. Refer to attached chart.
3
  This information is derived from EOIR’s bi-weekly report produced to petitioners and from documents in ICE records.
4
  This information is derived from ERO databases manually entered by ERO personnel. The official record of the date a
removal order became final can be found in the copies of the immigration judge removal orders that are included with the
travel document request packets, which have already been produced pursuant to ECF 316 and 389.
5
  “Approved’ as used in response to interrogatory 6(j) means that the GOI in Baghdad has approved issuance of travel
documents.
                                                           6
Case 2:17-cv-11910-MAG-DRG ECF No. 467-8 filed 10/26/18 PageID.12743            Page 8 of
                 HIGHLY CONFIDENTIAL - SUBJECT
                                          12 TO PROTECTIVE ORDER


   p. Refer to attached chart.
   q. With regard to SLRRFF:
                 i. Refer to attached chart and declaration.
                ii. Refer to attached chart and declaration.
               iii. Refer to attached chart and declaration.
               iv. Respondent ICE is not presently aware of any cases that are responsive
                    to this request, but is checking with field offices to confirm this
                    answer. Refer to attached declaration.
                v. Respondent ICE is not presently aware of any cases that are responsive
                    to this request, but is checking with field offices to confirm this
                    answer. Refer to attached declaration.
         r. Refer to attached chart.
         s. Refer to attached chart.


7. If not already covered in Interrogatory 6, the same information requested in
Interrogatory 6 for every Iraqi National released from detention because there was no
significant likelihood of removal in the reasonably foreseeable future.

  SUPPLEMENTAL RESPONSE:
  No responsive information.


8. For each Iraqi National who Respondents have successfully repatriated to Iraq, provide
the name, A-number, location in Iraq to which repatriated, and the last known contact
information for the Iraqi National or family members.

  SUPPLEMENTAL RESPONSE:
   For Iraqi Nationals who Respondents have successfully repatriated to Iraq since
   January 1, 2017, please refer to the attached table for name, A-number, and location
   in Iraq to which repatriated.
   ICE does not collect information about how an alien can be contacted once removed.
   ICE maintains detention records for individuals who are in ICE custody, to include
   those detained immediately prior to removal. In these instances, the alien’s contact
   information is the location of their place of detention. Therefore, the alien’s last
                                           7
Case 2:17-cv-11910-MAG-DRG ECF No. 467-8 filed 10/26/18 PageID.12744              Page 9 of
                 HIGHLY CONFIDENTIAL - SUBJECT
                                          12 TO PROTECTIVE ORDER


   known contact information prior to removal would be in ICE detention.
   ICE does not maintain pre-detention addresses in a statistically reportable manner.
   Respondent ICE will have to conduct a manual search to locate this information. ICE
   files do not have the requested information compiled at this time but plans to
   supplement these responses by October 10, 2018. If Respondent ICE is not able to do
   so, it will provide a status update to Petitioners on October 10, 2018. Refer to attached
   declaration.


9. Identify each document, communication, statement, and instance in which the GOI has
declined since January 1, 2017—either permanently or provisionally—to issue travel
documents or otherwise allow repatriation of an Iraqi National.

  SUPPLEMENTAL RESPONSE:
  The GOI generally communicates decisions to deny travel documents or repatriation
  orally. Respondent ICE does not maintain a record of oral communications with the
  GOI and only maintains records on those aliens for which it was informed in writing.
  On June 14, 2018, the GOI orally communicated to Respondent ICE that it was
  declining to issue a travel document for Jomaa Al Essa, 078771483 because they do
  not consider him an Iraqi national. Refer to ICE – 0298492-93 and refer to attached
  chart for additional information regarding denials.


11. Describe each and every step in Respondents’ process for determining whether an
Iraqi National has a significant likelihood of removal in the reasonably foreseeable future
(the “SLRRFF process”), including when each step occurs; the office and titles of the
individuals who conduct each step; and the documents used and generated during the
SLRRFF process.

  SUPPLEMENTAL RESPONSE:
  Iraq is a “headquarters-only” country, meaning that in the repatriation process all
  coordination with the receiving country is handled at the headquarters level. All
  decisions related to whether a significant likelihood of removal in the reasonably
  foreseeable future (SLRRFF) exists for an Iraqi national are made by RMD officials.
  James Maddox, Detention and Deportation Officer and Michael Bernacke, Unit Chief,
  Middle East/Eastern Africa make all determinations as to whether an Iraqi national in
  need of a travel document has SLRRFF. ICE may also issue SLRRFF determinations
  for all Iraqi nationals who have valid travel documents and are pending removal from
  the United States.

                                            8
Case 2:17-cv-11910-MAG-DRG ECF No. 467-8 filed 10/26/18 PageID.12745              Page 10 of
                  HIGHLY CONFIDENTIAL - SUBJECT
                                           12 TO PROTECTIVE ORDER


   There is no rigid step-by-step process for determining SLRRFF in each and every
   scenario. The decision as to whether an Iraqi national has SLRRFF is case-specific.
   Only aliens with final orders of removal receive a SLRRFF analysis. Therefore, the
   first step is for an alien to have a final order.
   ICE then generates and submits the travel document letter and request packet. ICE
   sends the Iraqi Embassy and a Department of State employee in Iraq who interfaces
   with the GOI a request for a travel document. This includes providing a letter
   containing: limited biographical information associated with the alien(s), such as alien
   registration number, date of birth, criminal history in the United States; confirmation
   of the issuance of a final order of removal; and a statement that the final order is
   administratively final. ICE separately provides a copy of any documents showing
   indicia of Iraqi nationality, and the final order of removal to GOI officials in D.C.
   The next step is the GOI’s acceptance of Respondent ICE’s travel document request
   and the GOI’s review of that request. Next, the GOI may take subsequent actions, to
   include requesting additional biographical or criminal history information, scheduling
   the interview, and obtaining results from the interview. If additional information is
   needed, the GOI will make a request for additional information to ICE and ICE will
   respond.

   ICE proposes a date and location for the interviews. The GOI agrees to the proposed
   date or requests an alternative date for interviews with the Iraqi Nationals. The GOI
   interviews the individuals and makes a determination regarding whether the
   information is sufficient to establish that the individual is Iraqi. If the GOI has
   requested additional information, no final decision is made until the GOI receives a
   response to that request.

   Beginning with the September 2018 interviews, the GOI will either pre-approve a
   travel document or refuse to issue a travel document. If the GOI determines an
   individual is approved for a travel document, it emails ICE to inform them of its pre-
   approval. ICE will then secure a travel itinerary for the individual and provide it to the
   GOI before the GOI will issue a travel document.

   After issuance of a travel document, SLRRFF will be considered at the next periodic
   custody review. When GOI officials determine that an individual is not an Iraq
   national, they will deny the TD request.
   If the GOI refused to issue a travel document because it believes an individual is not
   an Iraqi national, it will generally provide ICE with information about which country
   the person may be a citizen of. Officer Maddox will refer that individual’s case over

                                             9
Case 2:17-cv-11910-MAG-DRG ECF No. 467-8 filed 10/26/18 PageID.12746                Page 11 of
                  HIGHLY CONFIDENTIAL - SUBJECT
                                           12 TO PROTECTIVE ORDER


   to the appropriate HQ Desk Officer, in consultation with local ERO, for further
   investigation and travel document requests from the county recommended by the GOI
   officials. Depending on the country, the primary responsibility for obtaining the travel
   document and making a SLRRFF determination could be with HQ or the field.
   In the event that an alien fails to cooperate with ICE in providing identity or
   citizenship information necessary to obtain a travel document, local ERO is
   responsible for filing a Failure to Comply letter.


12. Identify each document and witness Respondents will use at an evidentiary hearing,
filing, or otherwise in this action to prove that, for Iraqi Nationals, there is a significant
likelihood of removal in the reasonably foreseeable future.

   SUPPLEMENTAL RESPONSE:

   Respondent ICE may rely on the testimony of John Schultz, Michael Bernacke, and
   James Maddox. Respondents may reply on: all documents in all exhibits in
   Respondents’ Opposition to Petitioners’ Renewed Motion for a Preliminary Injunction
   under Zadvydas and Respondents’ Opposition to Petitioners’ Motion for Sanctions;
   the deposition testimony of all witnesses; all travel document requests, cover letters,
   and travel documents, provided to Petitioners pursuant to ECF 316 and 389; one
   federal judge decision that found the government did have SLRRFF (Al Essa v.
   Sessions, No. 17-12490, (D. of Mass.)); and all biweekly reports showing that Iraqi
   nationals have been removed. Respondent ICE reserves the right to identify additional
   witnesses and evidence and will supplement this interrogatory response no later than
   three days before any evidentiary hearing scheduled by the Court, pursuant to ECF
   No. 412.




                                              10
Case 2:17-cv-11910-MAG-DRG ECF No. 467-8 filed 10/26/18 PageID.12747   Page 12 of
                  HIGHLY CONFIDENTIAL - SUBJECT
                                           12 TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 467-9 filed 10/26/18   PageID.12748   Page 1 of 7




              EXHIBIT 8
                  PII Redacted Pursuant to
               Fed. R. Civ. P. 5.2 and ECF 338
                                              Case 2:17-cv-11910-MAG-DRG ECFHighly Confidential ‐ Subject to Protective Order
                                                                              No. 467-9 filed 10/26/18                                                                                                            PageID.12749                 Page 2 of 7
                                                                                                                       ICE's Supplemental Responses to Petitioners Anwar Hamad's First Set of Interrogatories 
                                                                                                                                                         Interrogatory 6


                                                                           6c. DATE 
                                                                                                                                                                                                                                                                                  6qiv. FED.    6qv. SLRRFF 
                                                                           REMOVAL                     6f.           6g.                                                                                                                                                                                       6s. RELEASED 
                                                                                          6d. DATE OF                                                       6h. & i.          6j. RESPONSE                           6p.           6qi. DATE MOST  6qii. SLRRFF    6qiii. SLRRFF  JUDGE         RELEASE BY 
6a. A NUMBER   6a. LAST NAME 6a. FIRST NAME(S) 6b. ATTORNEY                ORDER                       PRESENTATION  INTERVIEW        6g. INTERVIEWEERS                                        6o. & r. DENIALS                                                                                                FROM 
                                                                                          DETENTION                                                         Voluntariness     FROM IRAQ                              REPATRIATED   RECENT SLRRFF OUTCOME           EVALUATOR EVALUATED          ICE OR FED. 
                                                                           BECAME                      DATE          DATE                                                                                                                                                                                      DETENTION
                                                                                                                                                                                                                                                                                  SLRRFF        JUDGE
                                                                           FINAL

                                                                                                                                     Yarub Al Anpaqi,       Voluntary Opt 
                                              Sinder, Esq., Marlon L.;                                                               First Secretary, Iraq  Out on October 
                                              3435 Wilshire Blvd. Ste.                                                               Consulate in DC;       5, 2018 (See ECF  TD Issued 
                                                                             01/25/2006     7/5/2018        6/8/2018       6/28/2018                                                           N/A                   No                                                                                        No
                                              2380, Los Angeles, CA                                                                  Wathiq Al Hammam,  291‐2) & Signed  9/4/2018
                                              90010                                                                                  First Secretary, Iraq  GOI Vol Form on 
                                                                                                                                     Consulate in DC        June 28, 2018


                                                                                                                                     Yarub Al Anpaqi,       Voluntary Opt 
                                                                                                                                     First Secretary, Iraq  Out on April 5,                                                                                        Michael 
                                              Bedford, Sean; 1201 West 
                                                                                                                                     Consulate in DC;       2018 (See ECF    TD Issued                                                                             Bernacke, 
                                              Peachtree St., Atlanta,        03/02/2007     6/6/2017        6/8/2018       6/28/2018                                                           N/A                   No                  8/16/2018 SLRRFF                                       No             No
                                                                                                                                     Wathiq Al Hammam,  283) & Signed        9/4/2018                                                                              Unit Chief, 
                                              GA, 30309
                                                                                                                                     First Secretary, Iraq  GOI Vol Form on                                                                                        RIO‐ERO, ICE
                                                                                                                                     Consulate in DC        June 28, 2018

                                                                                                                                     Yarub Al Anpaqi,       Voluntary Opt 
                                                                                                                                     First Secretary, Iraq  Out on April 9, 
                                              Anderson, Skyler K.; 5675 
                                                                                                                                     Consulate in DC;       2018 (See ECF    TD Issued 
                                              S. Redwood Road, #10,          10/29/2012     6/2/2017        6/8/2018       6/28/2018                                                           N/A                   No                                                                         No             No
                                                                                                                                     Wathiq Al Hammam,  303) & Signed        9/4/2018
                                              Taylorsville, UT 84123
                                                                                                                                     First Secretary, Iraq  GOI Vol Form on 
                                                                                                                                     Consulate in DC        June 28, 2018

                                                                                                                                     Yarub Al Anpaqi,       Voluntary Opt 
                                                                                                                                     First Secretary, Iraq  Out on May 29, 
                                              Maze, Bradley; 29566                                                                                                                                                                                                 Floyd S. 
                                                                                                                                     Consulate in DC;       2018 (See ECF    TD Issued 
                                              Northwestern Hwy, Ste          02/23/2018    7/10/2018        6/8/2018       6/28/2018                                                           N/A                   No                   8/9/2017 SLRRFF          Farmer, RIO‐                 No             No
                                                                                                                                     Wathiq Al Hammam,  314) & Signed        9/4/2018
                                              200, Southfield, MI 48034                                                                                                                                                                                            ERO, ICE
                                                                                                                                     First Secretary, Iraq  GOI Vol Form on 
                                                                                                                                     Consulate in DC        June 28, 2018

                                                                                                                                     Yarub Al Anpaqi, 
                                                                                                                                     First Secretary, Iraq 
                                                                                                                                     Consulate in DC;                         TD Issued                                                                            San Diego 
                                              N/A                            03/24/2005    7/10/2018        6/8/2018       6/28/2018                        N/A                                N/A                   No                  7/19/2018 SLRRFF                                       No             No
                                                                                                                                     Wathiq Al Hammam,                        9/4/2018                                                                             Field Office
                                                                                                                                     First Secretary, Iraq 
                                                                                                                                     Consulate in DC

                                                                                                                                     Yarub Al Anpaqi, 
                                                                                                                                     First Secretary, Iraq 
                                              Chammas, Nour George; 
                                                                                                                                     Consulate in DC;                         TD Issued 
                                              6 Parklane Blvd,               10/30/2014    7/10/2018        6/8/2018       6/28/2018                        N/A                                N/A                   No                                                                         No             No
                                                                                                                                     Wathiq Al Hammam,                        9/4/2018
                                              Dearborn, MI 48126
                                                                                                                                     First Secretary, Iraq 
                                                                                                                                     Consulate in DC

                                                                                                                                     Yarub Al Anpaqi, 
                                              Schaedig, Christopher R;                                                               First Secretary, Iraq 
                                              4000 Town Center, 9th                                                                  Consulate in DC;                         TD Issued 
                                                                        N/A                7/24/2018        6/8/2018       6/28/2018                        N/A                                 N/A                  No                                                                         No             No
                                              Floor, Southfield, MI                                                                  Wathiq Al Hammam,                        9/4/2018
                                              48075                                                                                  First Secretary, Iraq 
                                                                                                                                     Consulate in DC

                                                                                                                                     Yarub Al Anpaqi, 
                                                                                                                                     First Secretary, Iraq 
                                              Chammas, Nour George; 
                                                                                                                                     Consulate in DC;                         TD Issued 
                                              6 Parklane Blvd,               01/17/2012    8/13/2018        6/8/2018       6/28/2018                        N/A                                N/A                   No                                                                         No             No
                                                                                                                                     Wathiq Al Hammam,                        9/4/2018
                                              Dearborn, MI 48126
                                                                                                                                     First Secretary, Iraq 
                                                                                                                                     Consulate in DC

                                                                                                                                     Yarub Al Anpaqi, 
                                              Piecuch, Kevin Jon; c/o                                                                First Secretary, Iraq 
                                              Kevin Piecuch, 174 Ridge                                                               Consulate in DC;                         TD Issued 
                                                                         N/A                 3/5/2018       6/8/2018       6/28/2018                        N/A                                N/A                   No                                                                         No             No
                                              Rd., Grosse Pointe Farms,                                                              Wathiq Al Hammam,                        9/4/2018
                                              MI 48236                                                                               First Secretary, Iraq 
                                                                                                                                     Consulate in DC
                                              Case 2:17-cv-11910-MAG-DRG ECFHighly Confidential ‐ Subject to Protective Order
                                                                              No. 467-9 filed 10/26/18                                                                                                            PageID.12750                 Page 3 of 7
                                                                                                                       ICE's Supplemental Responses to Petitioners Anwar Hamad's First Set of Interrogatories 
                                                                                                                                                         Interrogatory 6


                                                                           6c. DATE 
                                                                                                                                                                                                                                                                                  6qiv. FED.    6qv. SLRRFF 
                                                                           REMOVAL                     6f.           6g.                                                                                                                                                                                       6s. RELEASED 
                                                                                          6d. DATE OF                                                       6h. & i.          6j. RESPONSE                           6p.           6qi. DATE MOST  6qii. SLRRFF    6qiii. SLRRFF  JUDGE         RELEASE BY 
6a. A NUMBER   6a. LAST NAME 6a. FIRST NAME(S) 6b. ATTORNEY                ORDER                       PRESENTATION  INTERVIEW        6g. INTERVIEWEERS                                        6o. & r. DENIALS                                                                                                FROM 
                                                                                          DETENTION                                                         Voluntariness     FROM IRAQ                              REPATRIATED   RECENT SLRRFF OUTCOME           EVALUATOR EVALUATED          ICE OR FED. 
                                                                           BECAME                      DATE          DATE                                                                                                                                                                                      DETENTION
                                                                                                                                                                                                                                                                                  SLRRFF        JUDGE
                                                                           FINAL
                                                                                                                                     Yarub Al Anpaqi, 
                                                                                                                                     First Secretary, Iraq                                                                                                         Michael 
                                              Free, Robert Andrew; P.O.                                                                                     Signed GOI Vol 
                                                                                                                                     Consulate in DC;                         TD Issued                                                                            Bernacke, 
                                              Box 90568, Nashville, TN       08/15/2007     6/8/2017        6/8/2018       6/28/2018                        Form on June 28,                   N/A                   No                  7/25/2018 SLRRFF                                       No             No
                                                                                                                                     Wathiq Al Hammam,                        9/4/2018                                                                             Unit Chief, 
                                              37209                                                                                                         2018
                                                                                                                                     First Secretary, Iraq                                                                                                         RIO‐ERO, ICE
                                                                                                                                     Consulate in DC

                                                                                                                                     Yarub Al Anpaqi,       Voluntary Opt 
                                                                                                                                     First Secretary, Iraq  Out on May 1, 
                                              Driver, Shanta; 19526‐B,                                                               Consulate in DC;       2018 (See ECF    TD Issued                                                                             Detroit Field 
                                                                         4/26/2018         5/30/2017       7/17/2018       7/19/2018                                                           N/A                   No                  8/28/2018 SLRRFF                                       No             No
                                              Detroit, MI 48221                                                                      Wathiq Al Hammam,  300) & Signed        9/4/2018                                                                              Office 
                                                                                                                                     First Secretary, Iraq  GOI Vol Form on 
                                                                                                                                     Consulate in DC        June 28, 2018

                                                                                                                                     Yarub Al Anpaqi, 
                                                                                                                                     First Secretary, Iraq 
                                              Bajoka, Edward A; 8424 E 
                                                                                                                                     Consulate in DC;                         TD Issued                                                                            Detroit Field 
                                              12 Mile Rd, Warren, MI         05/24/2018    6/11/2017       7/17/2018       7/19/2018                        N/A                                N/A                   No                  8/22/2018 SLRRFF                                       No             No
                                                                                                                                     Wathiq Al Hammam,                        9/4/2018                                                                             Office 
                                              48093
                                                                                                                                     First Secretary, Iraq 
                                                                                                                                     Consulate in DC

                                                                                                                                     Yarub Al Anpaqi, 
                                                                                                                                     First Secretary, Iraq                                                                                                         Michael 
                                              Flanagan, Judy C; 77 E. 
                                                                                                                                     Consulate in DC;                         TD Issued                                                                            Bernacke, 
                                              Columbus Ave.  Ste. 201,       01/31/2012    6/20/2017       7/17/2018       7/19/2018                        N/A                                N/A                   No                  9/18/2018 SLRRFF                                       No             No
                                                                                                                                     Wathiq Al Hammam,                        9/4/2018                                                                             Unit Chief, 
                                              Phoenix, AZ 85012‐2352
                                                                                                                                     First Secretary, Iraq                                                                                                         RIO‐ERO, ICE
                                                                                                                                     Consulate in DC

                                                                                                                                     Yarub Al Anpaqi, 
                                              Schlussel, Barry Norman;                                                               First Secretary, Iraq 
                                              26339 Woodward,                                                                        Consulate in DC;                         TD Issued 
                                                                        N/A                10/4/2017       7/17/2018       7/19/2018                        N/A                                N/A                   No                                                                         No             No
                                              Huntington Woods, MI                                                                   Wathiq Al Hammam,                        9/4/2018
                                              48070                                                                                  First Secretary, Iraq 
                                                                                                                                     Consulate in DC

                                                                                                                                     Yarub Al Anpaqi, 
                                                                                                                                     First Secretary, Iraq 
                                              Atiya, Shahad J; 2040 
                                                                                                                                     Consulate in DC;                         TD Issued 
                                              Monroe St, Dearborn, MI        08/10/2005    7/25/2018       7/17/2018       7/19/2018                        N/A                                N/A                   No                                                                         No             No
                                                                                                                                     Wathiq Al Hammam,                        9/4/2018
                                              48124
                                                                                                                                     First Secretary, Iraq 
                                                                                                                                     Consulate in DC

                                                                                                                                     Yarub Al Anpaqi, 
                                                                                                                                     First Secretary, Iraq 
                                                                                                                                                            Signed GOI Vol 
                                                                                                                                     Consulate in DC;                         TD Issued                                                                            Detroit Field 
                                              N/A                            08/23/2018    8/20/2018       7/17/2018       7/19/2018                        Form on June 28,                   N/A                   No                   7/3/2018 SLRRFF                                       No             No
                                                                                                                                     Wathiq Al Hammam,                        9/4/2018                                                                             Office
                                                                                                                                                            2018
                                                                                                                                     First Secretary, Iraq 
                                                                                                                                     Consulate in DC

                                                                                                                                     Yarub Al Anpaqi, 
                                                                                                                                     First Secretary, Iraq  Voluntary Opt                                                                                          Michael 
                                              Ketcham‐Colwill, Peter; 
                                                                                                                                     Consulate in DC;       Out on July 9,    Approved                                                                             Bernacke, 
                                              1300 19th St NW,               07/13/2018    9/10/2018       8/20/2018        9/6/2018                                                           N/A                   No                  2/14/2018 SLRRFF                                       No             No
                                                                                                                                     Wathiq Al Hammam,  2018 (See ECF         10/2/2018                                                                            Unit Chief, 
                                              Washington, DC 20036
                                                                                                                                     First Secretary, Iraq  346)                                                                                                   RIO‐ERO, ICE
                                                                                                                                     Consulate in DC

                                                                                                                                     Yarub Al Anpaqi, 
                                                                                                                                     First Secretary, Iraq 
                                              Abrutyn, Russell; 3765 12 
                                                                                                                                     Consulate in DC;                         Approved                                                                             Detroit Field 
                                              Mile Road, Berkley, MI         07/25/2018    6/12/2017       8/20/2018        9/6/2018                        N/A                                N/A                   No                  10/3/2018 SLRRFF                                       No             No
                                                                                                                                     Wathiq Al Hammam,                        10/2/2018                                                                            Office 
                                              48072
                                                                                                                                     First Secretary, Iraq 
                                                                                                                                     Consulate in DC
                                              Case 2:17-cv-11910-MAG-DRG ECFHighly Confidential ‐ Subject to Protective Order
                                                                              No. 467-9 filed 10/26/18                                                                                                            PageID.12751                 Page 4 of 7
                                                                                                                       ICE's Supplemental Responses to Petitioners Anwar Hamad's First Set of Interrogatories 
                                                                                                                                                         Interrogatory 6


                                                                           6c. DATE 
                                                                                                                                                                                                                                                                                  6qiv. FED.    6qv. SLRRFF 
                                                                           REMOVAL                     6f.           6g.                                                                                                                                                                                       6s. RELEASED 
                                                                                          6d. DATE OF                                                       6h. & i.          6j. RESPONSE                           6p.           6qi. DATE MOST  6qii. SLRRFF    6qiii. SLRRFF  JUDGE         RELEASE BY 
6a. A NUMBER   6a. LAST NAME 6a. FIRST NAME(S) 6b. ATTORNEY                ORDER                       PRESENTATION  INTERVIEW        6g. INTERVIEWEERS                                        6o. & r. DENIALS                                                                                                FROM 
                                                                                          DETENTION                                                         Voluntariness     FROM IRAQ                              REPATRIATED   RECENT SLRRFF OUTCOME           EVALUATOR EVALUATED          ICE OR FED. 
                                                                           BECAME                      DATE          DATE                                                                                                                                                                                      DETENTION
                                                                                                                                                                                                                                                                                  SLRRFF        JUDGE
                                                                           FINAL
                                                                                                                                     Yarub Al Anpaqi, 
                                                                                                                                     First Secretary, Iraq 
                                                                                                                                     Consulate in DC;                         Approved 
                                              N/A                            07/19/2018    9/12/2018       8/20/2018        9/6/2018                        N/A                                N/A                   No                                                                         No             No
                                                                                                                                     Wathiq Al Hammam,                        10/2/2018
                                                                                                                                     First Secretary, Iraq 
                                                                                                                                     Consulate in DC

                                                                                                                                     Yarub Al Anpaqi, 
                                                                                                                                     First Secretary, Iraq                                                                                                         Michael 
                                              Sofia, Fairuze; 3313 W 
                                                                                                                                     Consulate in DC;                         Approved                                                                             Bernacke, 
                                              Commercial Blvd #190,          07/02/2018    9/10/2018       8/20/2018        9/6/2018                        N/A                                N/A                   No                 12/13/2017 SLRRFF                                       No             No
                                                                                                                                     Wathiq Al Hammam,                        10/2/2018                                                                            Unit Chief, 
                                              Fort Lauderdale, FL 33309
                                                                                                                                     First Secretary, Iraq                                                                                                         RIO‐ERO, ICE
                                                                                                                                     Consulate in DC

                                                                                                                                     Yarub Al Anpaqi, 
                                                                                                                                     First Secretary, Iraq 
                                              Bajoka, Edward A; 8424 E 
                                                                                                                                     Consulate in DC;                         Approved                                                                             Detroit Field 
                                              12 Mile Rd, Warren, MI         06/27/2018    9/11/2018       8/20/2018        9/6/2018                        N/A                                N/A                   No                  9/24/2018 SLRRFF                                       No             No
                                                                                                                                     Wathiq Al Hammam,                        10/2/2018                                                                            Office
                                              48093
                                                                                                                                     First Secretary, Iraq 
                                                                                                                                     Consulate in DC

                                                                                                                                     Yarub Al Anpaqi, 
                                                                                                                                     First Secretary, Iraq  Voluntary Opt 
                                                                                                                                     Consulate in DC;       Out on            Approved                                                                             Detroit Field 
                                              N/A                            05/14/2018     6/8/2017       8/20/2018        9/6/2018                                                           N/A                   No                   8/9/2018 SLRRFF                                       No             No
                                                                                                                                     Wathiq Al Hammam,  November 29,          10/2/2018                                                                            Office
                                                                                                                                     First Secretary, Iraq  2017
                                                                                                                                     Consulate in DC

                                                                                                                                     Yarub Al Anpaqi, 
                                              Shuker, Faten Tina; 31000                                                              First Secretary, Iraq 
                                              Northwerstern Hwy,                                                                     Consulate in DC;                         Approved                                             9/16/2018                       Detroit Field 
                                                                             06/21/2018    6/12/2017       8/20/2018        9/6/2018                        N/A                                N/A                   No                             SLRRFF                                      No             No
                                              Farmington Hills, MI                                                                   Wathiq Al Hammam,                        10/2/2018                                                                            Office
                                              48334                                                                                  First Secretary, Iraq 
                                                                                                                                     Consulate in DC

                                                                                                                                     Yarub Al Anpaqi, 
                                                                                                                                     First Secretary, Iraq 
                                              Samona, Randy R; 4196 
                                                                                                                                     Consulate in DC;                         Approved 
                                              15 Mile Road, Sterling         03/17/2018    6/12/2017       8/20/2018        9/6/2018                        N/A                                N/A                   No                                                                         No             No
                                                                                                                                     Wathiq Al Hammam,                        10/2/2018
                                              Heights, MI 48310
                                                                                                                                     First Secretary, Iraq 
                                                                                                                                     Consulate in DC

                                                                                                                                     Yarub Al Anpaqi, 
                                              Piecuch, Kevin Jon; c/o                                                                First Secretary, Iraq 
                                              Kevin Piecuch, 174 Ridge                                                               Consulate in DC;                         Approved 
                                                                             03/29/2018    6/11/2017       8/20/2018        9/6/2018                        N/A                                N/A                   No                                                                         No             No
                                              Rd., Grosse Pointe Farms,                                                              Wathiq Al Hammam,                        10/2/2018
                                              MI 48236                                                                               First Secretary, Iraq 
                                                                                                                                     Consulate in DC
                                              Case 2:17-cv-11910-MAG-DRG ECFHighly Confidential ‐ Subject to Protective Order
                                                                              No. 467-9 filed 10/26/18                                                                                                            PageID.12752                        Page 5 of 7
                                                                                                                       ICE's Supplemental Responses to Petitioners Anwar Hamad's First Set of Interrogatories 
                                                                                                                                                         Interrogatory 6


                                                                           6c. DATE 
                                                                                                                                                                                                                                                                                         6qiv. FED.    6qv. SLRRFF 
                                                                           REMOVAL                     6f.           6g.                                                                                                                                                                                              6s. RELEASED 
                                                                                          6d. DATE OF                                                       6h. & i.          6j. RESPONSE                                  6p.           6qi. DATE MOST  6qii. SLRRFF    6qiii. SLRRFF  JUDGE         RELEASE BY 
6a. A NUMBER   6a. LAST NAME 6a. FIRST NAME(S) 6b. ATTORNEY                ORDER                       PRESENTATION  INTERVIEW        6g. INTERVIEWEERS                                        6o. & r. DENIALS                                                                                                       FROM 
                                                                                          DETENTION                                                         Voluntariness     FROM IRAQ                                     REPATRIATED   RECENT SLRRFF OUTCOME           EVALUATOR EVALUATED          ICE OR FED. 
                                                                           BECAME                      DATE          DATE                                                                                                                                                                                             DETENTION
                                                                                                                                                                                                                                                                                         SLRRFF        JUDGE
                                                                           FINAL


                                                                                                                                                                                               Iraq Consulate in DC, after 
                                                                                                                                                                                               the 9/6/2018 interview, 
                                                                                                                                                                                               gave ICE an oral 
                                                                                                                                                                                               representation that this 
                                                                                                                                                                                               individual was not Iraqi and 
                                                                                                                                                                                               was instead Kuwaiti. The 
                                                                                                                                                                                               fact that the Iraqi 
                                                                                                                                     Yarub Al Anpaqi, 
                                                                                                                                                                                               government did not 
                                              Piecuch, Kevin Jon; c/o                                                                First Secretary, Iraq                                                                                                                Michael 
                                                                                                                                                                                               approve a TD for the 
                                              Kevin Piecuch, 174 Ridge                                                               Consulate in DC;                                                                                                       No SLRRFF to  Bernacke, 
                                                                         N/A               6/12/2017       8/20/2018        9/6/2018                        N/A               Denied TD        individual on 10/2/2018       No                 9/13/2018                                              No             No
                                              Rd., Grosse Pointe Farms,                                                              Wathiq Al Hammam,                                                                                                      Iraq          Unit Chief, 
                                                                                                                                                                                               confirms that they will not 
                                              MI 48236                                                                               First Secretary, Iraq                                                                                                                RIO‐ERO, ICE
                                                                                                                                                                                               be issuing a TD for him. On 
                                                                                                                                     Consulate in DC
                                                                                                                                                                                               09/19/18, ICE sent a Travel 
                                                                                                                                                                                               Document Request to 
                                                                                                                                                                                               Kuwait. Kuwait denied the 
                                                                                                                                                                                               TD, but ICE is seeking 
                                                                                                                                                                                               reconsideration and has 
                                                                                                                                                                                               sent additional evidence of 
                                                                                                                                                                                               Kuwaiti citizenship.


                                                                                                                                     Yarub Al Anpaqi, 
                                                                                                                                     First Secretary, Iraq 
                                              Smith, Monica Renee; 
                                                                                                                                     Consulate in DC;                         Approved 
                                              19526‐B Cranbrook Drive,       05/04/2018    6/12/2017       8/20/2018        9/6/2018                        N/A                                N/A                          No                              SLRRFF                                     No             No
                                                                                                                                     Wathiq Al Hammam,                        10/2/2018
                                              Detroit, MI 48221
                                                                                                                                     First Secretary, Iraq 
                                                                                                                                     Consulate in DC

                                                                                                                                     Yarub Al Anpaqi, 
                                                                                                                                     First Secretary, Iraq                                                                                                                Michael 
                                              Hewitt, Kelly M; 10985 
                                                                                                                                     Consulate in DC;                         Approved                                                                                    Bernacke, 
                                              Cody Street Ste 130,           07/16/2015     6/6/2017       8/20/2018        9/6/2018                        N/A                                N/A                          No                 12/14/2017 SLRRFF                                       No             No
                                                                                                                                     Wathiq Al Hammam,                        10/2/2018                                                                                   Unit Chief, 
                                              Overland Park, KS 66210
                                                                                                                                     First Secretary, Iraq                                                                                                                RIO‐ERO, ICE
                                                                                                                                     Consulate in DC
                                                                                                                                                                                                                                                                          Michael 
                                              Stevens, Mark; 4103 
                                                                                                                       Pending                                                                                                                                            Bernacke, 
                                              Chain Bridge Road,           N/A              6/2/2017       8/20/2018                  N/A                   N/A               N/A              N/A                          No                 12/14/2017 SLRRFF                                       No             No
                                                                                                                       Interview                                                                                                                                          Unit Chief, 
                                              Fairfax, VA 22030
                                                                                                                                                                                                                                                                          RIO‐ERO, ICE
                                                                                                                                     Yarub Al Anpaqi, 
                                                                                                                                     First Secretary, Iraq                                                                                                                Michael 
                                              Christina A. Fiflis; 1942 
                                                                                                                                     Consulate in DC;                         Approved                                                                                    Bernacke, 
                                              Broadway, Suite 314,           06/08/2005    9/21/2018       8/20/2018        9/6/2018                        N/A                                N/A                          No                  9/18/2018 SLRRFF                                       No             No
                                                                                                                                     Wathiq Al Hammam,                        10/2/2018                                                                                   Unit Chief, 
                                              Boulder, CO 803120000
                                                                                                                                     First Secretary, Iraq                                                                                                                RIO‐ERO, ICE
                                                                                                                                     Consulate in DC

                                                                                                                                     Yarub Al Anpaqi, 
                                                                                                                                     First Secretary, Iraq                                                                                                                Michael 
                                              Gilbert, Thomas John; 
                                                                                                                                     Consulate in DC;                         Approved                                                                                    Bernacke, 
                                              2510 Saint Clair Avenue,       08/03/2001    6/11/2017       8/20/2018        9/6/2018                        N/A                                N/A                          No                  9/26/2018 SLRRFF                                       No             No
                                                                                                                                     Wathiq Al Hammam,                        10/2/2018                                                                                   Unit Chief, 
                                              Cleveland, OH 44114
                                                                                                                                     First Secretary, Iraq                                                                                                                RIO‐ERO, ICE
                                                                                                                                     Consulate in DC

                                                                                                                                     Yarub Al Anpaqi, 
                                                                                                                                     First Secretary, Iraq 
                                              Cryne, Julia A; 11605 
                                                                                                                                     Consulate in DC;                         Approved 
                                              Miracle Hills Dr, Omaha,       04/22/2013    5/31/2017       8/20/2018        9/6/2018                        N/A                                N/A                          No                                                                         No             No
                                                                                                                                     Wathiq Al Hammam,                        10/2/2018
                                              NE 68154
                                                                                                                                     First Secretary, Iraq 
                                                                                                                                     Consulate in DC
                                              Case 2:17-cv-11910-MAG-DRG ECFHighly Confidential ‐ Subject to Protective Order
                                                                              No. 467-9 filed 10/26/18                                                                                                            PageID.12753                 Page 6 of 7
                                                                                                                       ICE's Supplemental Responses to Petitioners Anwar Hamad's First Set of Interrogatories 
                                                                                                                                                         Interrogatory 6


                                                                           6c. DATE 
                                                                                                                                                                                                                                                                                  6qiv. FED.    6qv. SLRRFF 
                                                                           REMOVAL                     6f.           6g.                                                                                                                                                                                       6s. RELEASED 
                                                                                          6d. DATE OF                                                       6h. & i.          6j. RESPONSE                           6p.           6qi. DATE MOST  6qii. SLRRFF    6qiii. SLRRFF  JUDGE         RELEASE BY 
6a. A NUMBER   6a. LAST NAME 6a. FIRST NAME(S) 6b. ATTORNEY                ORDER                       PRESENTATION  INTERVIEW         6g. INTERVIEWEERS                                       6o. & r. DENIALS                                                                                                FROM 
                                                                                          DETENTION                                                         Voluntariness     FROM IRAQ                              REPATRIATED   RECENT SLRRFF OUTCOME           EVALUATOR EVALUATED          ICE OR FED. 
                                                                           BECAME                      DATE          DATE                                                                                                                                                                                      DETENTION
                                                                                                                                                                                                                                                                                  SLRRFF        JUDGE
                                                                           FINAL
                                                                                                                     No longer will 
                                                                                                                     be interviewed 
                                              Maze, Bradley; 29566                                                   because no 
                                              Northwestern Hwy, Ste  N/A                   6/12/2017       8/20/2018 longer final                           N/A                                N/A                   No                                                                         No             No
                                              200, Southfield, MI 48034                                              order. MTR 
                                                                                                                     granted 
                                                                                                                     8/15/2018

                                                                                                                                     Yarub Al Anpaqi, 
                                                                                                                                     First Secretary, Iraq 
                                                                                                                                     Consulate in DC;       Voluntary Opt  Approved 
                                              N/A                          N/A             9/13/2017       8/20/2018        9/6/2018                                                           N/A                   No                                                                         No             No
                                                                                                                                     Wathiq Al Hammam,  Out July 21, 2018 10/2/2018
                                                                                                                                     First Secretary, Iraq 
                                                                                                                                     Consulate in DC

                                                                                                                                     Yarub Al Anpaqi, 
                                                                                                                                     First Secretary, Iraq 
                                              Maze, Bradley; 29566 
                                                                                                                                     Consulate in DC;                         Approved                                                                             Detroit Field 
                                              Northwestern Hwy, Ste          02/09/2001    9/11/2018       8/20/2018        9/6/2018                        N/A                                N/A                   No                  9/19/2018 SLRRFF                                       No             No
                                                                                                                                     Wathiq Al Hammam,                        10/2/2018                                                                            Office
                                              200, Southfield, MI 48034
                                                                                                                                     First Secretary, Iraq 
                                                                                                                                     Consulate in DC

                                                                                                                                     Yarub Al Anpaqi, 
                                              Law Offices of Richard L.                                                              First Secretary, Iraq 
                                              Kent, Esq.; 22815 Kelly                                                                Consulate in DC;                         Approved                                                                             Detroit Field 
                                                                             06/16/2018    9/11/2018       8/20/2018        9/6/2018                        N/A                                N/A                   No                  9/19/2018 SLRRFF                                       No             No
                                              Road, Eastpointe, MI                                                                   Wathiq Al Hammam,                        10/2/2018                                                                            Office
                                              48021‐2073                                                                             First Secretary, Iraq 
                                                                                                                                     Consulate in DC

                                                                                                                                     Yarub Al Anpaqi, 
                                                                                                                                     First Secretary, Iraq 
                                              Saleh, Carine; 6162 W. 
                                                                                                                                     Consulate in DC;                         Approved                                                                             Detroit Field 
                                              Vernor Hwy., Detroit, MI       03/24/2015    9/11/2018       8/20/2018        9/6/2018                        N/A                                N/A                   No                  9/11/2018 SLRRFF                                       No             No
                                                                                                                                     Wathiq Al Hammam,                        10/2/2018                                                                            Office
                                              48209
                                                                                                                                     First Secretary, Iraq 
                                                                                                                                     Consulate in DC

                                                                                                                                     Yarub Al Anpaqi, 
                                              Odetalla, Odetalla                                                                     First Secretary, Iraq 
                                              Mohammed; 150 N.                                                                       Consulate in DC;                         Approved                                                                             Detroit Field 
                                                                             06/01/2018    6/12/2017       8/20/2018        9/6/2018                        N/A                                N/A                   No                  8/22/2018 SLRRFF                                       No             No
                                              Main, Plymouth, MI                                                                     Wathiq Al Hammam,                        10/2/2018                                                                            Office
                                              48170                                                                                  First Secretary, Iraq 
                                                                                                                                     Consulate in DC

                                                                                                                                     Yarub Al Anpaqi, 
                                                                                                                                     First Secretary, Iraq 
                                              Samona, Randy R; 4196 
                                                                                                                                     Consulate in DC;                         Approved                                                                             Detroit Field 
                                              15 Mile Road, Sterling       N/A             6/11/2017       8/20/2018        9/6/2018                        N/A                                N/A                   No                  8/24/2018 SLURFF                                       No             No
                                                                                                                                     Wathiq Al Hammam,                        10/2/2018                                                                            Office
                                              Heights, MI 48310
                                                                                                                                     First Secretary, Iraq 
                                                                                                                                     Consulate in DC

                                              Moore, Christie Ann‐
                                                                                                                       Pending 
                                              Irene; 101 S. Fifth Street,  N/A              8/7/2017       8/20/2018                   N/A                  N/A               N/A              N/A                   No                                                                         No             No
                                                                                                                       Interview
                                              Louisville, KY 40202
                                              Case 2:17-cv-11910-MAG-DRG ECFHighly Confidential ‐ Subject to Protective Order
                                                                              No. 467-9 filed 10/26/18                                                                                                            PageID.12754                        Page 7 of 7
                                                                                                                       ICE's Supplemental Responses to Petitioners Anwar Hamad's First Set of Interrogatories 
                                                                                                                                                         Interrogatory 6


                                                                           6c. DATE 
                                                                                                                                                                                                                                                                                           6qiv. FED.    6qv. SLRRFF 
                                                                           REMOVAL                     6f.           6g.                                                                                                                                                                                                6s. RELEASED 
                                                                                          6d. DATE OF                                                       6h. & i.          6j. RESPONSE                                  6p.           6qi. DATE MOST  6qii. SLRRFF      6qiii. SLRRFF  JUDGE         RELEASE BY 
6a. A NUMBER   6a. LAST NAME 6a. FIRST NAME(S) 6b. ATTORNEY                ORDER                       PRESENTATION  INTERVIEW        6g. INTERVIEWEERS                                        6o. & r. DENIALS                                                                                                         FROM 
                                                                                          DETENTION                                                         Voluntariness     FROM IRAQ                                     REPATRIATED   RECENT SLRRFF OUTCOME             EVALUATOR EVALUATED          ICE OR FED. 
                                                                           BECAME                      DATE          DATE                                                                                                                                                                                               DETENTION
                                                                                                                                                                                                                                                                                           SLRRFF        JUDGE
                                                                           FINAL
                                                                                                                                                                                               Iraq Consulate in DC, after 
                                                                                                                                                                                               the 9/6/2018 interview, 
                                                                                                                                                                                               gave ICE an oral 
                                                                                                                                                                                               representation that this 
                                                                                                                                                                                               individual was not Iraqi and 
                                                                                                                                     Yarub Al Anpaqi,                                                                                                        9/13/2018 ‐ 
                                                                                                                                                                                               was instead Palestinian.                                                     Michael 
                                                                                                                                     First Secretary, Iraq                                                                                9/13/2018 (HQ);   No SLRRFF to 
                                              Ragon, Regina R.; Ragon                                                                                                                          The fact that the Iraqi                                                      Bernacke, 
                                                                                                                                     Consulate in DC;                                                                                     9/21/2018 (Local)  Iraq; 
                                              Law Firm, P.O. Box 502,         3/30/2018    4/26/2017       8/20/2018        9/6/2018                        N/A               Denied TD        government did not            No                                             Unit Chief,                  No             No
                                                                                                                                     Wathiq Al Hammam,                                                                                    ‐ Seeking TD       9/21/2018 ‐ 
                                              Flintstone, GA 30725                                                                                                                             approve a TD for the                                                         RIO‐ERO, ICE ‐ 
                                                                                                                                     First Secretary, Iraq                                                                                palistine          SLRRFF to 
                                                                                                                                                                                               individual on 10/2/2018                                                      New Orleans
                                                                                                                                     Consulate in DC                                                                                                         Palestine
                                                                                                                                                                                               confirms that they will not 
                                                                                                                                                                                               be issuing a TD for him. On 
                                                                                                                                                                                               09/21/18, ICE sent a Travel 
                                                                                                                                                                                               Document Request to 
                                                                                                                                                                                               Palestine.

                                                                                                                                     Yarub Al Anpaqi, 
                                                                                                                                     First Secretary, Iraq 
                                              Frankel, Richard; Drexel 
                                                                                                                                     Consulate in DC;                         Approved                                                                                      York Field 
                                              University, Philadelphia,      06/05/2018    7/11/2017       8/20/2018        9/6/2018                        N/A                                N/A                          No                  8/31/2018 SLRRFF                                         No             No
                                                                                                                                     Wathiq Al Hammam,                        10/2/2018                                                                                     Office 
                                              PA 19104
                                                                                                                                     First Secretary, Iraq 
                                                                                                                                     Consulate in DC

                                                                                                                                                            It is Respondent 
                                                                                                                                                            ICE’s 
                                                                                                                                     Olla Alaraji, Iraqi 
                                                                                                                                                            understanding                                                                                                   Michael 
                                                                                                                                     Consulate 
                                                                                                                                                            that the ACLU     TD Issued                                                                                     Bernacke, 
                                              N/A                            10/18/2017    7/28/2017       5/21/2018       6/20/2018 Representative at                                         N/A                          No                  7/25/2018 SLRRFF                                         No             No
                                                                                                                                                            facilitated       6/29/2018                                                                                     Unit Chief, 
                                                                                                                                     Iraq Consulate in 
                                                                                                                                                            arranging the                                                                                                   RIO‐ERO, ICE
                                                                                                                                     Detroit
                                                                                                                                                            individual’s TD 
                                                                                                                                                            interview.
Case 2:17-cv-11910-MAG-DRG ECF No. 467-10 filed 10/26/18   PageID.12755   Page 1 of
                                      1




             EXHIBIT 9
        Intentionally Left Blank
Case 2:17-cv-11910-MAG-DRG ECF No. 467-11 filed 10/26/18   PageID.12756   Page 1 of
                                      10




          EXHIBIT 10
Case 2:17-cv-11910-MAG-DRG ECF No. 467-11 filed 10/26/18        PageID.12757     Page 2 of
                                      10
                   HIGHLY CONFIDENTIAL - FOR ATTORNEYS' EYES ONLY


                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

  USAMA JAMIL HAMAMA, et al.,

         Petitioners and Plaintiffs,
                                                     Case No. 2:17-cv-11910
  v.                                                 Hon. Mark A. Goldsmith
                                                     Mag. David R. Grand
  REBECCA ADDUCCI, et al.,
                                                     Class Action
         Respondents and Respondents.



          RESPONDENT/DEFENDANT U.S. DEPARTMENT OF
   HOMELAND SECURITY'S SECOND SUPPLEMENTAL RESPONSES TO
   PETITIONER/PLAINTIFF ANWAR HAMAD'S INTERROGATORIES TO
                RESPONDENT KIRSTJEN NIELSEN

                         I.         PRELIMINARY STATEMENT

        All information contained herein is based solely upon such information and
 evidence as is available and known to Respondent U.S. Department of Homeland
 Security ("DHS") upon information and belief at this time. Consistent with Fed. R.
 Civ. P. 26(e), Respondent DHS will amend any and all responses herein if additional
 facts are ascertained. The responses herein are made in a good faith effort to supply as
 much information as is known to Respondent DHS at this time, consistent with the
 positions set forth in the Joint Statement of Issues, ECF No. 235. Pursuant to this
 Court's Order, ECF No. 412, DHS will supplement these responses with any new
 information 3 days before any evidentiary hearing scheduled by the Court.

                              II.    GENERAL OBJECTIONS

        1.   DHS objects to the requests that impose or seek to impose any
 requirement or discovery obligation greater than or different from those under the
 Federal Rules of Civil Procedure and the applicable Local Rules and Orders of the
 Court.


                                                1
Case 2:17-cv-11910-MAG-DRG ECF No. 467-11 filed 10/26/18         PageID.12758    Page 3 of
                                      10
                   HIGHLY CONFIDENTIAL - FOR ATTORNEYS' EYES ONLY


        2.     DHS objects to the requests to the extent they seek disclosure of
 information protected under the attorney-client privilege, deliberative process privilege,
 law enforcement privilege, attorney work-product doctrine, or any other applicable
 privilege or immunity. Should any such disclosure by DHS occur, it is inadvertent and
 shall not constitute a waiver of any privilege or immunity.

       3.     DHS reserves all objections as to the competence, relevance, materiality,
 admissibility, or privileged status of any information provided in response to these
 requests, unless DHS specifically states otherwise.

        4.    DHS preserves all objections set forth in the Supplemental Responses to
 Petitioners/Plaintiffs Anwar Hamad's Interrogatories to Respondent Kirstjen Nielsen,
 but responds pursuant to the Court order, ECF No. 412, as follows.



       1.    Explain your understanding of the process by which Respondents seek and
             the GOI determines whether to allow the repatriation of an Iraqi National,
             including:
             a.    Describing each step of the process of obtaining travel documents
                   or authorization for repatriation, from start to finish, both by
                   Respondents and, to Respondents' knowledge, by the GOI;
             b.    Identifying each document used as part of the process of obtaining
                   travel documents or authorization for repatriation, either by the
                   Respondents or by the GOI;
             c.    Describing how the process of obtaining travel documents or
                   authorization for repatriation, including but not limited to the
                   outcomes of that process, is affected by an Iraqi National's
                   expressed desire (written or verbal) to return or expressed desire
                   (written or verbal) not to return to Iraq;
             d.    Describing your understanding of the process and criteria the GOI
                   employs to determine whether or not an Iraqi National qualifies as a
                   "voluntary removal," as the term is used in Interrogatory—First Set
                   No. 1, DHS's Second Supplemental Responses ("the Embassy can
                   issue travel documents for voluntary removals, but Baghdad will
                   approve travel documents required for other Iraqi Nationals"), for
                   whom the Embassy can issue travel documents;
             e.    Describing each and every step taken by Respondents and by
                   "Baghdad," as that term is used in Interrogatory-First Set No. 1,
                   DHS's Second Supplemental Responses, to process travel
                   document requests for Iraqi Nationals who do not qualify as
                                                2
Case 2:17-cv-11910-MAG-DRG ECF No. 467-11 filed 10/26/18          PageID.12759    Page 4 of
                                      10
                   HIGHLY CONFIDENTIAL - FOR ATTORNEYS' EYES ONLY


                    "voluntary removals," including the names and job titles of all
                    persons involved both from the U.S. government and the GOI;
              f.    Describing the potential outcomes for the process of obtaining
                    travel documents (e.g., issuance of a passport, laissez passer, or
                    other document, or denial on what bases);
              g.    Describing the potential outcomes for the process of obtaining
                    authorization for repatriation;
              h.    Describing the remaining steps in the removal process after the
                    travel document or repatriation processes have reached an outcome,
                    both if the document/authorization is granted and if denied.

  RESPONSE:

        Respondent ICE is the component agency of DHS with responsibility for the
 repatriation of Iraqi Nationals. Accordingly, DHS incorporates and relies on all ICE
 responses on this topic. For responses where DHS has additional or different
 information than what was provided by ICE, DHS is providing that information as set
 forth below.

       l a. DHS lacks information sufficient to respond to the details of the repatriation
 process for Iraqi Nationals and defers to ICE regarding such details. Upon information
 and belief, DHS understands that Iraq has agreed in principle to repatriate Class Members
 and that requests for repatriation of Class Members could be coordinated by ICE
 Enforcement and Removal Operations ("ERO") through the Government of Iraq.

       As of June 26, 2017, DHS understood that the Government of Iraq: (1) would
 accept for repatriation those Iraqi Nationals whose citizenship has been confirmed; (2)
 criminals with completed sentences; (3) Iraqi Nationals with removal orders; and (4) for
 criminals, Iraqi Nationals whose criminal convictions is other than for illegal entry into
 the United States.

       As of December 6, 2017, DHS understood that the Government of Iraq: (1) would
 issue visas in small groups after verifying Iraqi citizenship; (2) wanted to prioritize
 removal of criminal Iraqi Nationals; (3) would require proof of completion of criminal
 sentences for Iraqi criminal aliens with completed sentences; (4) wished to prioritize non-
 immigration-related criminal Iraqi Nationals; and (5) may have difficulty in accepting
 individuals with failed asylum claims.

       As of January 9, 2018, DHS understood that the Government of Iraq: (1) would
 cooperate with DHS regarding removals and wanted to expedite removals; (2) needed
 criminal history for removal of criminal aliens; (3) needed proof of Iraqi citizenship; (4)
                                                3
Case 2:17-cv-11910-MAG-DRG ECF No. 467-11 filed 10/26/18          PageID.12760     Page 5 of
                                      10
                   HIGHLY CONFIDENTIAL - FOR ATTORNEYS' EYES ONLY


 would not require Iraqi Nationals to sign a form; and (5) that the Embassy can issue
 travel documents for voluntary removals, but Baghdad will approve travel documents
 required for other Iraqi Nationals.

       Since January 2018, DHS has not directly engaged in discussions with the
 Government of Iraq regarding repatriation of Iraqi Nationals and defers to ICE for
 current information.

        lb. DHS lacks information sufficient to respond regarding "each document
 used as part of the process of obtaining travel documents or authorization for
 repatriation, either by the Respondents or by the GOI." ICE is the component agency of
 DHS with responsibility for repatriation of Iraqi Nationals. DHS incorporates by
 reference its response to Interrogatory No. 1a, specifically, that the Government of Iraq
 would require proof of Iraqi citizenship and criminal history information.

        lc. DHS lacks information sufficient to respond regarding "how the process
 of obtaining travel documents or authorization for repatriation, including but not
 limited to the outcomes of that process, is affected by an Iraqi National's expressed
 desire (written or verbal) to return or expressed desire (written or verbal) not to return
 to Iraq." ICE is the component agency of DHS with responsibility for repatriation of
 Iraqi Nationals. DHS incorporates by reference its response to Interrogatory No. 1 a,
 specifically, that the Embassy can issue travel documents for voluntary removals.

        1 d. DHS lacks information sufficient to respond regarding "the process and
 criteria the GOI employs to determine whether or not an Iraqi National qualifies as a
 `voluntary removal,' as the term is used in Interrogatory—First Set No. 1, DHS's
 Second Supplemental Responses ("the Embassy can issue travel documents for
 voluntary removals, but Baghdad will approve travel documents required for other
 Iraqi Nationals"), for whom the Embassy can issue travel documents." ICE is the
 component agency of DHS with responsibility for repatriation of Iraqi Nationals.
 Other than the information provided in the quoted language, and again in response to
 Interrogatory No. 1 a, above, DHS has no additional responsive information.

        1 e. DHS lacks information sufficient to respond regarding "each and every
 step taken by Respondents and by "Baghdad," as that term is used in Interrogatory-
 First Set No. 1, DHS's Second Supplemental Responses, to process travel document
 requests for Iraqi Nationals who do not qualify as "voluntary removals," including the
 names and job titles of all persons involved both from the U.S. government and the
 GOI." ICE is the component agency of DHS with responsibility for repatriation of
 Iraqi Nationals. Other than the information provided in the quoted language, and again

                                                 4
Case 2:17-cv-11910-MAG-DRG ECF No. 467-11 filed 10/26/18        PageID.12761     Page 6 of
                                      10
                   HIGHLY CONFIDENTIAL - FOR ATTORNEYS' EYES ONLY


 in response to Interrogatory No. 1 a, above, DHS has no additional responsive
 information.

        1 f. DHS lacks information sufficient to respond regarding "the potential
 outcomes for the process of obtaining travel documents (e.g., issuance of a passport,
 laissez passer, or other document, or denial on what bases)." ICE is the component
 agency of DHS with responsibility for repatriation of Iraqi Nationals.

      1 g. DHS lacks information sufficient to respond regarding "the potential
 outcomes for the process of obtaining authorization for repatriation." ICE is the
 component agency of DHS with responsibility for repatriation of Iraqi Nationals.

        1h. DHS lacks information sufficient to respond regarding "the remaining
 steps in the removal process after the travel document or repatriation processes have
 reached an outcome, both if the document/authorization is granted and if denied." ICE
 is the component agency of DHS with responsibility for repatriation of Iraqi Nationals.


        2.   Describe all criteria known to you to be used by the GOI to determine
 what kind of travel document to issue for an Iraqi National: laissez passer (one-way
 travel document), Iraqi passport, or other specified document.

  RESPONSE:

        DHS lacks information sufficient to respond regarding "all criteria known to
  you to be used by the GOI to determine what kind of travel document to issue for an
  Iraqi National: laissez passer (one-way travel document), Iraqi passport, or other
  specified document." ICE is the component agency of DHS with responsibility for
  repatriation of Iraqi Nationals.



        3.     DHSHAMAMA000089 (in the version with redactions modified by the
 Court) states: "Note: DHS is working with Iraq and STATE to finalize a draft MOU on
 repatriations and the return of Iraqi nationals under final orders of removal."
               a.    Provide the date of the document provided as
                     DHSHAMAMA000089;
               b.    Identify each draft of the MOU;
               c.    Identify the finalized MOU; and
               d.    If the MOU was never finalized, describe the reasons why and the

                                                5
Case 2:17-cv-11910-MAG-DRG ECF No. 467-11 filed 10/26/18          PageID.12762    Page 7 of
                                      10
                   HIGHLY CONFIDENTIAL - FOR ATTORNEYS' EYES ONLY


                     current status, if any, of discussions regarding the MOU.

  RESPONSE:

       3a. Respondent DHS avers that document DHSHAMAMA000089 is dated on or
 about November 27, 2017.

       3b. Respondent DHS does not have any draft or final versions of a MOU and is
 unaware of the existence of any draft or final MOU with Iraq related to repatriations
 and the return of Iraqi nationals under final orders of removal.

        3c-3d. DHS has no knowledge as to whether the referenced MOU was drafted or
 finalized, or the reasons why, or the current status, if any, of discussions regarding the
 referenced MOU and is unaware of the existence of any draft or final MOU with Iraq
 related to repatriation and the return of Iraqi nationals under final orders of removal.



         4.     Michael Bernacke, in his December 22, 2017 declaration, ECF 184-3, in
 6, 9, stated that the GOI had agreed to allow repatriations of Iraqi Nationals
 without travel documents, on the basis of an approved flight manifest for a charter
 flight, and John Schultz, in his declaration of July 20, 2017, ECF 81-4, ¶ 7, stated that 8
 Iraqi Nationals were repatriated on such a charter flight in April 2017:
                a.    Describe your understanding of the current status of the GOI
                      willingness to allow the repatriation of Iraqi Nationals without
                       travel documents;
                b.    Identify the basis of that understanding;
                c.    If there was a change from April 2017 to the present in the GOI
                      willingness to allow repatriations of Iraqi Nationals without travel
                      documents, describe the change and your understanding of its
                      cause.

  RESPONSE:

        In response to Petitioner/Plaintiff s Interrogatory Nos. 4a-4c, Respondent DHS
 has no responsive information. Since January 2018, DHS has not directly engaged in
 discussions with the Government of Iraq regarding repatriation of Iraqi Nationals and
 defers to ICE for current information.




                                                 6
Case 2:17-cv-11910-MAG-DRG ECF No. 467-11 filed 10/26/18       PageID.12763    Page 8 of
                                      10
                  HIGHLY CONFIDENTIAL - FOR ATTORNEYS' EYES ONLY


        5.    In several responses to prior discovery requests, Respondents have
 referred to GOI "form[s]" related to travel documents.
              a.    Are the forms referred to in the three statements cited in the
                    footnote to this Interrogatory the same?
              b.    Are the referenced forms the document attached as Exhibit B?
              c.    If the referenced forms are not the document attached as Exhibit B,
                    identify each referenced form.
              d.    Identify each other GOI form you are aware is sometimes or
                    always used in the travel document or repatriation process.

 RESPONSE:

        In response to Petitioner/Plaintiff s Interrogatory Nos. 5a-5d, Respondent DHS
  has no responsive information. Respondent DHS notes that the reference to the
  DHS's Second Supplemental Responses reflects an understanding that no signature
  would be required on a form. Respondent DHS defers to Respondent ICE regarding
  the references to Respondent ICE's statements included in the referenced footnote.

       6.    Not applicable to DHS.
       7.    Not applicable to DHS.
       8.    Not applicable to DHS.
       9.    Not applicable to DHS.
       10.   In several documents, Respondents have stated that GOI travel document
             decisions for Iraqi Nationals who declined to sign a GOI form stating that
             they were willing to return to Iraq are "pending." Describe the following:
             a.    Your understanding of the steps in "different internal GOI
                   process," including the roles of each office, department,
                   organization, committee, etc., involved.
             b.    For each Iraqi National who declined to sign a GOI form stating
                   that they were willing to return to Iraq, state:
                   i.     each step that Respondents have taken in furtherance of their
                          request for travel documents or repatriation;
                   ii.    any updates or responses the GOI has provided to that
                          request, including who provided those responses, in what
                          form, to whom, and when; and
                   iii. the outcome (with date) or current status of the process.




                                               7
Case 2:17-cv-11910-MAG-DRG ECF No. 467-11 filed 10/26/18          PageID.12764     Page 9 of
                                      10
                   HIGHLY CONFIDENTIAL - FOR ATTORNEYS' EYES ONLY


 RESPONSE:

      In response to Petitioner/Plaintiff s Interrogatory Nos. 10a-10b(i) — (iii),
  Respondent DHS DHS has no responsive information and notes that ICE is the
  component agency of DHS with responsibility for repatriation of Iraqi Nationals.

       11.    Not applicable to DHS.
       12.    Identify each document and witness Respondents will use at an
              evidentiary hearing, filing, or otherwise in this action to prove that, for
              Iraqi Nationals, there is a significant likelihood of removal in the
              reasonably foreseeable future.

 RESPONSE:

         DHS incorporates by reference the response of Respondent/Defendant ICE to
 this interrogatory. Specifically, DHS may rely on the testimony of John Schultz,
 Michael Bernacke, and James Maddox, as well as the exhibits attached to Petitioners'
 and Respondents' briefs on Petitioners' Renewed Motion for a Preliminary Injunction
 under Zadvydas and Petitioners' Motion for Sanctions; all travel document requests,
 cover letters, and travel documents, provided to Petitioners pursuant to ECF 316 and
 389; and all biweekly reports showing that Iraqi nationals have been removed. In
 addition, DHS may also rely on the following documents produced in discovery:
 DHSHAMAMA000001 — DHSHAMAMA000123. DHS reserves the right to identify
 additional witnesses and evidence and will supplement this interrogatory response no
 later than three days before any evidentiary hearing scheduled by the Court, pursuant to
 ECF No. 412.




                                                 8
Case 2:17-cv-11910-MAG-DRG ECF No. 467-11 filed 10/26/18          PageID.12765       Page 10
                                    of 10
                   HIGHLY CONFIDENTIAL - FOR ATTORNEYS' EYES ONLY


                                     VERIFICATION

       I, Matthew H. King declare under penalty of perjury:

       I am employed by the U.S. Department of Homeland Security, Office of
 International Affairs, as the Deputy Assistant Secretary, Office of International
 Engagement.

        I have read and know the contents of these responses. These responses were
 prepared after obtaining information available to DHS through its officers and
 employees and through its documents and records. These responses, subject to
 inadvertent and undiscovered errors, are based upon, and necessarily limited by, the
 records and information still in existence, able to be located, presently recollected, an
 thus far discovered in the course of preparing these responses. The responses regarding
 DHS are true and correct to the best of my knowledge, information, and belief.

 Executed on        5 OCT 2-01C



 Matthew H. King             .---
 Deputy Assistant Secretary
 Office of International Engagement
 U.S. Department of Homeland Security




                                                9
